Exhibit 10.01
First Amended and Restated
ARA Alliance, Purchase and Production Agreement
By and Between
Martek Biosciences Corporation
And
DSM Food Specialties B.V.
Dated as of July 13, 2009

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
       
1. INTRODUCTION
    1  
 
       
2. DEFINITIONS
    2  
 
       
3. SUPPLY, PRODUCTION AND ORDERS
    15  
 
       
3.1. Martek Requirements for ARA Products
    15  
 
       
3.2. DSM Production
    16  
 
       
3.3. Martek Production
    17  
 
       
3.4. Extraction and RBD Services
    20  
 
       
3.5. Martek Three Year Rolling Forecasts; Martek Firm Orders
    23  
 
       
3.6. DSM Three Year Rolling Forecast; DSM Firm Orders
    24  
 
       
3.7. Delivery Instructions
    24  
 
       
3.8. Shipment
    25  
 
       
3.9. Order Fulfillment
    26  
 
       
3.10. Limitation on Breach
    26  
 
       
4. QUALITY AND VERIFICATION
    27  
 
       
4.1. Verification of Production
    27  
 
       
4.2. Certification of Analysis
    27  
 
       
4.3. Refined Biomass Specification; Specification Changes
    29  
 
       
4.4. Ongoing Biomass Quality Review; Verification of Production Changes
    30  
 
       
4.5. Inspection
    30  
 
       
4.6. Manufacturing Changes
    31  
 
       
4.7. ARA Product Non-Conformity Procedure; Rework and Destruction
    34  
 
       
4.8. Compliance
    35  

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



         
4.9. Disclaimers
    36  
 
       
5. MARKETING
    37  
 
       
5.1. Expansion of Fields of Use
    37  
 
       
5.2. Customer Contracts
    37  
 
       
5.3. Priority of ARA Marketing
    38  
 
       
5.4. * Arrangements with * Customers
    38  
 
       
5.5. Notification and Challenge Procedure
    39  
 
       
6. FINANCIAL MATTERS
    42  
 
       
6.1. Amounts Payable by Martek
    42  
 
       
6.2. Reconciliations to the Budgeted Price
    46  
 
       
6.3. Adjustments to the Budgeted Price
    48  
 
       
6.4. Amounts Payable by DSM
    50  
 
       
6.5. Invoices and Payment
    51  
 
       
6.6. Interest Charges for Inventory
    52  
 
       
6.7. Margin Protection
    52  
 
       
6.8. Stop Loss
    53  
 
       
6.9. Review of Alliance Structure and Economics; Renegotiation of Pricing
Arrangements
    54  
 
       
6.10. Transparency
    54  
 
       
6.11. Books and Records
    55  
 
       
6.12. Break Up Fee
    56  
 
       
6.13. Considerations for Payments and Volume Commitments
    56  
 
       
7. PRODUCT DEVELOPMENTS AND PATENTS
    57  
 
       
7.1. R&D Collaboration
    57  

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



         
7.2. Intellectual Property Rights
    59  
 
       
7.3. Prosecution, Maintenance and Enforcement
    62  
 
       
7.4. Intellectual Property Licenses
    66  
 
       
7.5. Technology Transfers
    72  
 
       
7.6. Protection of Other Joint Intellectual Property
    73  
 
       
8. ORGANIZATION (COMMUNICATION, COMMITTEES)
    74  
 
       
8.1. Formation of the Committee
    74  
 
       
8.2. Meetings of the Committee
    74  
 
       
8.3. Status Reports of the Committee
    74  
 
       
8.4. Scope of the Committee Meetings
    75  
 
       
8.5. Deadlock Within a Committee
    75  
 
       
8.6. Deadlock Within the Committee Over Factual Matters
    75  
 
       
8.7. Deadlock Within the Committee Over Non-Factual Matters
    76  
 
       
8.8. External Communication
    76  
 
       
9. TERM; TERMINATION; DAMAGES
    77  
 
       
9.1. Term
    77  
 
       
9.2. Termination for Cause
    77  
 
       
9.3. Effect of Expiration and Termination on Intellectual Property Rights
    80  
 
       
9.4. Other Effects of Termination; Damages; Cap
    84  
 
       
9.5. Limitation of Liability
    88  
 
       
10. GENERAL
    88  
 
       
10.1. Non-Solicitation
    88  
 
       
10.2. Confidential Information
    89  
 
       
10.3. Survival
    89  

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



         
10.4. Trademarks
    90  
 
       
10.5. Disputes; Arbitration
    91  
 
       
10.6. Regulatory Matters
    92  
 
       
10.7. Assignment, Delegation and Subrogation; Insurance Inspection
    92  
 
       
10.8. Amendments and Waivers
    93  
 
       
10.9. Severability
    93  
 
       
10.10. Relationship of the Parties
    94  
 
       
10.11. Notices
    94  
 
       
10.12. Governing Law
    95  
 
       
10.13. Force Majeure
    95  
 
       
10.14. No Waivers
    95  
 
       
10.15. Entire Agreement
    96  
 
       
10.16. Counterparts
    96  
 
       
10.17. Guarantees
    96  
 
       
10.18. Hierarchy of Documents
    96  

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



MARTEK BIOSCIENCES CORPORATION
DSM FOOD SPECIALTIES BV
FIRST AMENDED AND RESTATED
ARA ALLIANCE, PURCHASE AND PRODUCTION AGREEMENT
This First Amended and Restated ARA Alliance, Purchase and Production Agreement
(the “Restated Agreement”) is made and entered into this 13th day of July, 2009
(the “Restatement Effective Date”) by and between DSM Food Specialties B.V., a
Besloten Vennootschap organized under the laws of the Netherlands with its
principal place of business at A. Fleminglaan 1, 2613 AX Delft, the Netherlands
(“DSM”), and MARTEK BIOSCIENCES CORPORATION, a corporation organized under the
laws of the State of Delaware with its principal place of business at 6480
Dobbin Road, Columbia, Maryland 21045, USA (“Martek”) who, intending to be
legally bound, hereby agree as follows:
1. INTRODUCTION
1.1 Martek and DSM have developed certain complementary (and, in some cases,
blocking) technology for the production, refining and blending of arachidonic
acid for use in infant formula to meet the nutritional needs of infants and as a
potential nutritional supplement and/or food ingredient for young children,
pregnant and lactating women and adults generally. Martek owns technology
related to the manufacture and use of arachidonic acid and has certain issued
patents and pending patent applications throughout the world claiming
(a) certain processes for the manufacture of arachidonic acid, (b) certain
compounds and (c) certain uses; and DSM owns technology related to the
manufacture of arachidonic acid and has certain issued patents and pending
patent applications throughout the world claiming (a) certain processes for the
manufacture of arachidonic acid, (b) certain formulations for that product,
(c) certain compounds and (d) certain applications. Martek has also obtained
certain governmental regulatory approvals for the use of arachidonic acid in
infant formula.
1.2 Martek and DSM entered into an ARA Alliance, Purchase, and Production
Agreement as of April 19, 2004 (the “Signing Date”), but with effect as of and
as though entered into on January 1, 2004 (the “Effective Date of the Alliance”)
pursuant to which Martek and DSM agreed to certain cross-licensing, purchase,
and production arrangements (the “Alliance Agreement”) relating to arachidonic
acid, and entered into a related August 2004 letter agreement (the “August 2004
Letter Agreement”).
1.3 Martek and DSM entered into a First Amendment to the Alliance Agreement (the
“First Amendment”) as of the 31st day of December, 2005, but with effect as of
and as though entered into on January 1, 2005 that sets forth certain amendments
to the Alliance Agreement.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

1



--------------------------------------------------------------------------------



 



1.4 Martek and DSM entered into a Second Amendment to the Alliance Agreement
(the “Second Amendment”) effective as of the 1st day of January 2007 (the
“Effective Date of the Second Amendment”) that sets forth certain further
amendments to the Alliance Agreement.
1.5 Martek and DSM thereafter entered into a letter agreement (the “Guarantee
Remainder Letter”) dated as of April 23, 2008 to address certain commitments
under the Alliance Agreement, as amended by the First Amendment and the Second
Amendment.
1.6 Martek and DSM entered into a Heads of Agreement for the Third Amendment of
the DSM-Martek Alliance Agreement dated December 23, 2008 (the “Heads of
Agreement”).
1.7 Martek and DSM now desire to enter into this Restated Agreement in order to
consolidate and restate the Alliance Agreement, as amended by the 2004 Letter
Agreement, the First Amendment, the Second Amendment and the Guarantee Remainder
Letter and as supplemented by the Heads of Agreement, and to make further
amendments to the rights and obligations of the parties hereto, effective as of
the Restatement Effective Date, all as set forth herein.
1.8 Martek and DSM acknowledge that without the covenants, commitments and
agreements relating to Intellectual Property cross-licensing, potential
reciprocal capacity expansion, purchase and supply relationships, and certain
other information-sharing and interdependencies set forth in the Alliance
Agreement (as amended to date) and this Restated Agreement, DSM and Martek would
not be able or willing to contribute their complementary resources to
cooperative marketing and joint research and development efforts to expand the
applications and fields of use for arachidonic acid.
Now, therefore, the parties hereto hereby agree as follows.
2. DEFINITIONS
2.1. “ABN” shall mean Advanced Bionutrition Corporation, a Maryland corporation
with offices at 7155 Columbia Gateway Drive, Columbia, Maryland 21046.
2.2. “Actual Rates” shall have the meaning set forth in Section 6.2(b).
2.3. “Actual Usage” shall mean that quantity of ARA Products contained in a
Martek Purchase Order for a quarter placed by Martek in accordance with
Section 3.5(c) and actually delivered by DSM to Martek in accordance herewith.
2.4. “Additional Capital Asset(s)” shall have the meaning set forth in
Section 4.6(d).
2.5. “Adult Applications Gross Profits” shall mean the combined Gross Profits
realized by DSM and Martek, from DSM’s manufacture of the ARA Products to
Martek’s sales to its customer, less the selling and transaction costs related
to such sales, on the sales of Units of ARA that are ultimately sold for use in
ARA Applications for Adults.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

2



--------------------------------------------------------------------------------



 



2.6. “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person. A Person shall be deemed to “control” another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of such other Person, whether through ownership of
voting securities, by contract or otherwise.
2.7. “Agreed Annual Fixed Cost” shall mean the Agreed Annual Fixed Cost for the
relevant calendar year as set forth in Section 6.1.
2.8. “Agreed Price” shall mean the amount paid by Martek to DSM per Unit of ARA
with respect to each calendar year 2009 through 2014 based on the Units of ARA
purchased by Martek determined by reference to the applicable Budgeted Price in
Section 6.1, as revised to reflect any reconciliations and adjustments as set
forth in Sections 6.2 and 6.3.
2.9. “Approved Capital Asset(s)” shall have the meaning set forth in
Section 4.6(d).
2.10. “ARA” shall mean the fatty acid called “arachidonic acid”.
2.11. “ARA Applications for Adults” shall mean products containing ARA Products
that are specifically labeled and/or marketed for persons over twelve (12) years
of age, but shall not include any products containing ARA Products that are
specifically labeled for pregnant and/or lactating women.
2.12. “ARA Assay Procedure” shall mean the method to determine the content of
ARA in any Biomass, Crude Oil or Finished Oil set forth in Schedule 2.12.
2.13. “ARA Fields of Use” shall mean, with respect to Martek, the Martek ARA
Fields of Use and, with respect to DSM, the DSM ARA Fields of Use.
2.14. “ARA Products” shall mean Biomass, Crude Oil, Finished Oil, Spent Biomass
and ARA produced in any other form and/or made by any process wherein the ARA
content is greater than * of total fatty acids.
2.15. “Audited Party” shall have the meaning set forth in Section 6.11.
2.16. “Biomass” shall mean fermentation product containing ARA conforming to the
Specifications set forth in Schedule 2.16.
2.17. “Blended Product” shall mean a product containing an ARA Product and one
or more other long chain polyunsaturated fatty acids.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

3



--------------------------------------------------------------------------------



 



2.18. “Breaching Party” shall have the meaning set forth in
Section 9.2(b)(i)(A).
2.19. “Break Up Fee Account” shall have the meaning set forth in
Section 6.12(a).
2.20. “Budgeted Price” shall be determined as specified in Section 6.1.
2.21. “Budgeted Rates” shall have the meaning set forth in Section 6.1.
2.22. “Cap” shall have the meaning set forth in Section 9.4(c).
2.23. “Capacity Dispute” shall mean the disagreement of the parties as to
whether, pursuant to Section 3.3(c), a DSM Shortfall is projected based on the
Martek Three Year Rolling Forecast and the DSM Three Year Rolling Production
Forecast because Martek disagrees with DSM Three Year Rolling Production
Forecast or otherwise.
2.24. “cGMPs” shall mean those current good manufacturing practices that are
appropriate for the manufacturer of an ingredient that is used in infant
formulas and foods, feeds and pharmaceuticals and shall specifically include
those FDA regulations pertaining to infant formulas and food ingredients
appearing in the Code of Federal Regulations, Title 21, Parts 106 and 110,
including FDA guidelines related thereto and other FDA interpretations thereof.
2.25. “Claim” shall have the meaning set forth in Section 4.2(c).
2.26. “Committee” shall have the meaning set forth in Section 8.1.
2.27. “Confidential Information” shall have the meaning set forth in
Section 10.2.
2.28. “Crude Oil” shall mean an ARA Product that is collected after Extraction
and that conforms to the Specifications set forth in Schedule 2.28.
2.29. “Current Year” shall have the meaning set forth in Section 6.1.
2.30. “Customer ARA Production Royalty” shall have the meaning set forth in
Section 6.1(i).
2.31. “Decision Date” shall have the meaning set forth in Section 5.5(b).
2.32. “Declining Party” shall have the meaning set forth in Section 7.3(a)(iii).
2.33. “DHA” shall mean the fatty acid called “docosahexanoic acid” produced by
fermentation or derived from plants.
2.34. “DHA Product” shall have the meaning set forth in Section 7.4(e).
2.35. “*” shall mean symptoms of, damage to or deterioration of the * as a
result of *.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

4



--------------------------------------------------------------------------------



 



2.36. “Disputed Fact” shall have the meaning set forth in Section 8.5.
2.37. “Disputed Issue” shall have the meaning set forth in Section 8.7.
2.38. “Down Stream Processing”, or “DSP”, shall mean the process of harvesting,
recovery and drying of Biomass.
2.39. “DSM” shall have the meaning set forth in the preamble.
2.40. “DSM Adult Application Customer” shall have the meaning set forth in
Section 7.4(f).
2.41. “DSM Adult ARA Applications” shall have the meaning set forth in
Section 7.4(f).
2.42. “DSM Adult ARA Products” shall have the meaning set forth in
Section 7.4(f).
2.43. “DSM ARA Fields of Use” shall mean (i) any Feed Products and (ii) other
uses of ARA that are not for human oral consumption or for the purpose of
providing ARA as a nutrient for humans.
2.44. “DSM ARA Field of Use Royalty” shall have the meaning set forth in
Section 6.4.
2.45. “DSM Budgeted Volume” shall mean the volume of ARA Products that (i) DSM
has forecasted, pursuant to Section 3.6(a), as of November 30 of a Current Year,
to require Martek Services on and (ii) Martek has forecasted to perform Martek
Services on and deliver to DSM in the Succeeding Year.
2.46. “DSM Confirmation Letter” shall mean DSM’s written confirmation to Martek
of a Martek Purchase Order.
2.47. “DSM Costs” shall mean the actual costs incurred by DSM in connection with
the production of ARA Products, including without limitation the DSM Fixed Cost
per Unit of ARA and the DSM Variable Cost per Unit of ARA, calculated in
accordance with the accounting principles and procedures set forth on
Schedule 2.47.
2.48. “DSM Extraction Allocation” shall have the meaning set forth in
Section 3.4(a).
2.49. “DSM Firm Order” shall have the meaning set forth in Section 3.6(a).
2.50. “DSM Fixed Cost” shall have the meaning set forth in Section 6.1.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

5



--------------------------------------------------------------------------------



 



2.51. “DSM Gross Profits” shall have the meaning set forth in Section 9.4(c).
2.52. “DSM Improvement” shall have the meaning set forth in Section 7.4(d).
2.53. “DSM Mark Up” shall have the meaning set forth in Section 6.1.
2.54. “DSM Patents” shall mean (i) all the patents listed on Schedule 2.54 and
all corresponding patents worldwide, including any corresponding supplemental
protection certificate, substitution, renewal, division, continuation,
continuation-in-part, inventors’ certificate, reissue, reexamination, extension,
patent of addition, and patent of incorporation, and all counterparts thereof;
and (ii) all patents that issue from applications listed on Schedule 2.54 or
that issue from any corresponding patent application worldwide, including any
regional or national phase application, regular or provisional application, as
well as any continuation, continuation-in-part, division and renewal thereof.
2.55. “DSM Proprietary Technology” shall mean, collectively, (i) all Know-how
necessary for or useful to the manufacture, processing or use of ARA Products,
including, but not limited to, the most efficient and effective fungal strains,
and which Know-how is (a) as of the Effective Date of the Alliance owned by DSM
or any DSM Affiliate and set forth on Schedule 2.55, or (b) disclosed or
required to be disclosed to Martek pursuant to Section 7.4(d) immediately prior
to the Restatement Effective Date, and (ii) all DSM Patents.
2.56. “DSM Purchase Order” shall mean the purchase order issued every quarter by
DSM to Martek to confirm the amount indicated in a DSM Firm Order.
2.57. “DSM R&D Patents” shall have the meaning set forth in Section 7.2(b)(i).
2.58. “DSM RBD Services Allocation” shall have the meaning set forth in
Section 3.4(b).
2.59. “DSM Shortfall” shall mean the difference between (X) the lesser of
(a) the aggregate amount of ARA Products requested in Martek Purchase Orders for
delivery during a calendar quarter and (b) * metric tons of 40% ARA (i.e., one
Unit of ARA divided by 2.5) and (Y) the aggregate amount of ARA Products
actually delivered by DSM to Martek during such calendar quarter in response to
such Purchase Orders, but not less than zero.
2.60. “DSM Three Year Rolling Forecast” shall have the meaning set forth in
Section 3.6(a).
2.61. “DSM Three Year Rolling Production Forecast” shall have the meaning set
forth in Section 3.5(b).
2.62. “Effective Date of the Alliance” shall have the meaning specified in the
Introduction.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

6



--------------------------------------------------------------------------------



 



2.63. “Enforcing Party” shall have the meaning set forth in Section 7.3(b).
2.64. “Excluded Subject Matter” shall consist of the subject matter covered by
(i) all the patents listed on Schedule 2.64 and all corresponding patents
worldwide, including any corresponding supplemental protection certificate,
substitution, renewal, division, continuation, continuation-in-part, inventors’
certificate, reissue, reexamination, extension, patent of addition, and patent
of incorporation, and all counterparts thereof; and (ii) all patents that issue
from applications listed on Schedule 2.64 or that issue from any corresponding
patent application worldwide, including any regional or national phase
application, regular or provisional application, as well as any continuation,
continuation-in-part, division and renewal thereof. “Excluded Subject Matter”
shall also include all improvements and know-how related to the patents set
forth in (i) and (ii) above.
2.65. “Extraction” shall mean the process of deriving Crude Oil from Biomass.
2.66. “EXW” shall have the meaning set forth in Incoterms 2000.
2.67. “FDA” shall mean the US Food and Drug Administration.
2.68. “Feed Products” shall mean any products (i) for the feeding, or otherwise
provisioning of nutrients, to non-human animals, including, but not limited to,
mammals, fish, and birds and (ii) not intended or marketed for the purpose of
providing ARA as a nutrient for humans.
2.69. “Finished Oil” shall mean Crude Oil that has been refined, bleached and
deodorized and meets the Specifications set forth on Schedule 2.70.
2.70. “Finished Oil Specifications” shall mean the product specifications set
forth in Schedule 2.70.
2.71. “Fixed Costs” shall mean those costs that do not change directly in
proportion to changes in the number of Units of ARA produced and shall include,
but not be limited to, the fixed portions of labor, depreciation, project costs,
the fixed portion of energy costs, insurance, local taxes, site service
allocations such as production staff, maintenance, purchasing, quality
assurance, and security services. Fixed Costs shall not include Variable Costs.
2.72. “FMV” shall have the meaning set forth in Section 7.2(b)(iv)(A).
2.73. “Force Majeure Event” shall have the meaning set forth in Section 10.13.
2.74. “Gross Profit” shall mean Net Sales less actual costs of goods of the ARA
Products sold.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

7



--------------------------------------------------------------------------------



 



2.75. “Gross Profits on Other ARA Applications” shall mean the combined Gross
Profits realized by DSM and Martek, from DSM’s manufacture of the ARA Products
to Martek’s sales to its customer, less the selling and transaction costs
related to such sales, on the sales of Units of ARA that are ultimately sold for
use in Other ARA Applications.
2.76. “Growing Up Milk” shall mean nutritionally enhanced milk and soy
milk-based products intended for use by children from twelve (12) through
thirty-six (36) months of age and older.
2.77. “Guaranty Agreement” shall mean an agreement in the form set forth on
Schedule 2.77
2.78. “IBA Rules” shall have the meaning set forth in Section 10.5(a).
2.79. “ICC Rules” shall have the meaning set forth in Section 10.5(a).
2.80. “IP Notice” shall have the meaning set forth in Section 5.5(a).
2.81. “IP Notice Receipt Date” shall have the meaning set forth in
Section 5.5(a).
2.82. “Improvements” shall have the meaning set forth in Section 7.4(d).
2.83. “Included ARA Products” shall have the meaning set forth in
Section 5.5(a).
2.84. “Infant Formula Product” shall mean a human breast milk substitute
formulated industrially in accordance with applicable Codex Alimentarius and/or
FDA standards or other applicable regulatory bodies (a) to satisfy the total
normal nutritional requirements of infants from birth up to between four (4) and
six (6) months of age and adapted to their physiological characteristics or fed
in addition to other foods to infants up to approximately one (1) year of age
and older or (b) to satisfy the total normal nutritional requirements of infants
born prematurely, as well as nutritional requirements of infants with special
dietary needs.
2.85. “Infringed Party” shall have the meaning set forth in Section 9.2(a)(ii).
2.86. “Infringing Party” shall have the meaning set forth in
Section 9.2(a)(i)(B).
2.87. “Intellectual Property” shall mean common law and statutory rights
anywhere in the world arising under or associated with (i) patents, patent
applications and inventors’ certificates, (ii) copyrights, copyright
registrations and copyright applications, and “moral” rights, (iii) the
protection of trade and industrial secrets and confidential information,
including business information (such as contact and customer lists, telephone
numbers and business plans) ideas, formulas, compositions, inventions (whether
patentable or unpatentable and whether or not reduced to practice) (“Trade
Secrets”), (iv) trademarks, trade names and service marks (“Trademarks”), (v)
other proprietary rights relating or with respect to the protection of
technology, (vi) rights in Internet domain names, URL and other internet-related
properties, (vii) divisions, continuations, renewals, reissuances and extensions
of the foregoing (as applicable) and (viii) analogous rights to those set forth
above, including the right to enforce and recover damages for the infringement
or misappropriation of for any of the foregoing.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

8



--------------------------------------------------------------------------------



 



2.88. “Joint Know-how” shall have the meaning set forth in Section 7.2(b)(ii).
2.89. “Joint Patents” shall have the meaning set forth in Section 7.2(b)(ii).
2.90. “Joint Proprietary Technology” shall mean, collectively, the Joint Patents
and the Joint Know-how.
2.91. “Jointly Funded ARA Research Project” shall have the meaning set forth in
Section 7.1(c)(ii).
2.92. “Know-how” shall mean all know-how, Trade Secrets and technology
(including, but not limited to, manufacturing and production processes,
formulations and techniques, research and development information, methodology,
drawings, specifications, designs, plans, proposals and technical data) related
to ARA.
2.93. “Know-how Records” shall have the meaning set forth in Section 7.5(c).
2.94. “Lead Party” shall have the meaning set forth in Section 7.3(a)(i).
2.95. “Leader” shall have the meaning set forth in Section 8.1.
2.96. “Liable Party” shall have the meaning set forth in Section 9.4(c).
2.97. “Losses” shall have the meaning set forth in Section 9.4(c).
2.98. “Manufacturing Party” shall have the meaning set forth in Section 4.4.
2.99. “Martek” shall have the meaning set forth in the preamble.
2.100. “Martek Allocation” shall have the meaning set forth in Section 3.1(b).
2.101. “Martek ARA Fields of Use” shall mean all ARA fields of use other than
the DSM ARA Fields of Use.
2.102. “Martek Budgeted Volume” shall mean the volume of ARA Products that
(i) Martek has forecasted, pursuant to Section 3.5(a), as of November 30 of a
Current Year, to purchase from DSM during the Succeeding Year and (ii) DSM has
forecasted to produce and deliver to Martek in such Succeeding Year.
2.103. “Martek Confirmation Letter” shall mean Martek’s written confirmation to
DSM of a DSM Purchase Order.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

9



--------------------------------------------------------------------------------



 



2.104. “Martek Costs” shall mean, for each calendar year, those expenses of
Martek related to providing Martek Services to DSM and its Affiliates calculated
in accordance with (i) the accounting principles set forth on Schedule 2.104 and
(ii) the process set forth in Article 6.
2.105. “Martek Expansion” shall have the meaning set forth in Section 3.3(c).
2.106. “Martek Firm Order” shall have the meaning set forth in Section 3.5(a).
2.107. “Martek Improvement” shall have the meaning set forth in Section 7.4(d).
2.108. “Martek Patents” shall mean (i) all the patents listed on Schedule 2.108
and all corresponding patents worldwide, including any corresponding
supplemental protection certificate, substitution, renewal, division,
continuation, continuation-in-part, inventors’ certificate, reissue,
reexamination, extension, patent of addition, and patent of incorporation, and
all counterparts thereof; and (ii) all patents that issue from applications
listed on Schedule 2.108 or that issue from any corresponding patent application
worldwide, including any regional or national phase application, regular or
provisional application, as well as any continuation, continuation-in-part,
division and renewal thereof.
2.109. “Martek Proprietary Technology” shall mean, collectively, (i) all
Know-how necessary for or useful to the manufacture, processing or use of ARA
Products and which Know-how is (a) as of the Effective Date of the Alliance
owned by Martek or any Martek Affiliate and set forth on Schedule 2.109, or
(b) disclosed or required to be disclosed hereunder to DSM pursuant to Section
7.4(d) immediately prior to the Restatement Effective Date including without
limitation technology for the Extraction and RBD processing steps contemplated
in Section 3, and (ii) all Martek Patents.
2.110. “Martek Purchase Order” shall mean the purchase order issued every
quarter to confirm the amount indicated in a Martek Firm Order.
2.111. “Martek R&D Patents” shall have the meaning set forth in
Section 7.2(b)(i).
2.112. “Martek Services” shall mean Extraction and/or RBD services performed
hereunder by or for Martek for DSM, as requested by DSM in a DSM Purchase Order.
2.113. “Martek Shortfall” shall mean the difference between the amount of Crude
Oil or Finished Oil, as applicable, requested in a DSM Purchase Order and the
amount of Crude Oil or Finished Oil, as applicable, actually delivered by Martek
to DSM within fifteen (15) days of the date on which delivery is required
hereunder in response to that purchase order; in each case less the balance, if
any, of the DSM RBD Services Allocation or DSM Extraction Allocation, as
applicable.
2.114. “Martek Three Year Rolling Forecast” shall have the meaning set forth in
Section 3.5(a).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

10



--------------------------------------------------------------------------------



 



2.115. “Martek Three Year Rolling Services Forecast” shall have the meaning set
forth in Section 3.6(b).
2.116. “Material Breach” shall have the meaning set forth in
Section 9.2(b)(i)(A).
2.117. “Material Failure” shall have the meaning set forth in
Section 9.2(b)(i)(A).
2.118. “Customers” shall mean the Martek customers with * as specified on
Schedule 2.118.
2.119. “Nestec” shall mean Nestec Ltd., a corporation organized under the laws
of Switzerland, with offices at Avenue Nestle 55, CH 1800, Vevey, Switzerland.
2.120. “Net Revenues” shall mean the gross monies received from sublicensing the
Joint Proprietary Technology to a non-affiliated third party minus commissions,
delivery costs, sales tax and credits for refunds and returns directly related
thereto.
2.121. “Net Sales” shall mean gross monies including royalties (except the
Customer ARA Production Royalty) received from sales of ARA Products minus
commissions, delivery costs, sales tax and credits for refunds and returns
directly related to such sales.
2.122. “New ARA Product” shall have the meaning set forth in Section 3.1(d).
2.123. “New R&D Inventions” shall have the meaning set forth in Section 7.2(b).
2.124. “Non-Breaching Party” shall have the meaning set forth in
Section 9.2(b)(i)(B).
2.125. “Notifying Party” shall have the meaning set forth in Section 5.5(a).
2.126. “Other ARA Applications” shall mean ARA Products that are ultimately sold
for use in the Martek ARA Fields of Use, other than for Infant Formula Products,
Products for Babies and ARA Applications for Adults.
2.127. “Other Materials” shall mean the list of items labeled “Other Materials”
on Schedule 6.1-B.
2.128. “Out of Scope Customer” shall have the meaning set forth in Section 5.2.
2.129. “Patent Expenses” shall have the meaning set forth in Section 7.3(a)(i).
2.130. “Patent Proponent Party” shall have the meaning set forth in
Section 7.3(a)(ii).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

11



--------------------------------------------------------------------------------



 



2.131. “Patent Protection Process” shall have the meaning set forth in
Section 7.3(a)(i).
2.132. “Person” shall mean any individual, partnership, limited liability
company, joint venture, firm, corporation, association, business, trust,
unincorporated organization or other enterprise or form of organization and any
governmental authority.
2.133. “PPI” shall mean the US Producer Price Index for code PC UOMFG for “all
other miscellaneous food manufacturing” (Series PCU 311999311999) as published
by the Bureau of Labor Statistics of the United States Department of Labor.
2.134. “Production Technology” shall mean any New R&D Inventions necessary for
or useful to the manufacture of ARA in any biomass.
2.135. “Products for Babies” shall mean any products specifically labeled and/or
marketed for babies, toddlers, infants and/or children up to three (3) years of
age, other than Infant Formula Products, but including Growing Up Milk.
2.136. “Profit Sharing Fee” shall have then meaning set forth in Section 6.1(g).
2.137. “R&D” shall mean research and development of or relating to ARA Products.
2.138. “R&D Collaboration Goals” shall have the meaning set forth in
Section 7.1(a).
2.139. “R&D Committee” shall have the meaning set forth in Section 7.1(b).
2.140. “R&D Leader” shall have the meaning set forth in Section 7.1(b).
2.141. “R&D Plan” shall mean a summary of research and development work on ARA
planned by each party for the Succeeding Year.
2.142. “Raw Materials” shall mean * and other raw materials used in the
production of ARA, but shall not include *.
2.143. “RBD” shall mean the combined processes of refining, bleaching and
deodorizing Crude Oil.
2.144. “Recovered Amounts” shall have the meaning set forth in Section 6.3(a).
2.145. “Responding Party” shall have the meaning set forth in Section 5.5(a).
2.146. “Restated Agreement” shall have the meaning set forth in the preamble and
shall include the Schedules.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

12



--------------------------------------------------------------------------------



 



2.147. “Restatement Effective Date” shall have the meaning set forth in the
preamble.
2.148. “Returned Material” shall have the meaning set forth in Section 4.7(c).
2.149. “*” shall mean the use of products derived or sourced from ARA Products
as a source of * in *, but any consumer products using such * shall not
(i) contain an ARA content greater than * of the * of the end consumer product,
(ii) be labeled as containing ARA or (iii) be intended to provide ARA for *.
2.150. “Section 9.2(a) Material Breach” shall have the meaning set forth in
Section 9.2(a)(i)(B).
2.151. “Signing Date” shall have the meaning specified in the preamble.
2.152. “Solely Funded ARA Research Project” shall have the meaning as set forth
in Section 7.1(c)(i).
2.153. “Specifications” shall mean: (a) the product specifications for the
respective ARA Products, as set forth on Schedules 2.16, 2.28 and 2.70, as
applicable, which shall be deemed in all cases to require compliance with cGMPs,
and the requirements for kosher certification by the Orthodox Union and for
Halal certification by the Islamic Food and Nutrition Council of America or any
other organization agreed upon by the parties for all of a party’s respective
facilities and the facilities of any subcontractor that are used to manufacture,
produce and/or package any ARA Products; (b) quality control methods and methods
of analysis with respect to Biomass, Crude Oil, and Finished Oil; and (c) other
requirements and specifications for ARA Products as set forth in this Restated
Agreement, as amended from time to time by the Committee pursuant to Section 8,
taking into account customers’ requirements among other things, or otherwise by
mutual written agreement of the parties.
2.154. “Spent Biomass” shall mean the material remaining after Extraction (such
as through the use of hexane) has been completed.
2.155. “Spent Biomass Order” shall have the meaning set forth in Section 3.2(d).
2.156. “Sublicensable Technology” shall have the meaning set forth in
Section 7.2(b)(iv).
2.157. “Sublicensing Notice” shall have the meaning set forth in
Section 7.2(b)(iv).
2.158. “Sublicensing Requester” shall have the meaning set forth in
Section 7.2(b)(iv).
2.159. “Succeeding Year” shall have the meaning set forth in Section 6.1.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

13



--------------------------------------------------------------------------------



 



2.160. “Termination Notice” shall have the meaning set forth in 5.5(c).
2.161. “Testing Party” shall have the meaning set forth in Section 4.4.
2.162. “Third Party Toll Manufacturers” shall mean a third party toll
manufacturer whose business activity includes serving as a toll manufacturer and
(A) on behalf of DSM, (i) ferments ARA Products, (ii) performs RBD services
using Martek Proprietary Technology, Martek Improvements and/or Joint
Proprietary Technology, or (iii) performs Extraction services using Martek
Proprietary Technology, Martek Improvements and/or Joint Proprietary Technology
and (iv) whose entire output of ARA Products, and/or ARA Products upon which RBD
and/or Extraction services have been performed using such technology, is
purchased by DSM, or (B) on behalf of Martek, (i) ferments ARA Products using
DSM Proprietary Technology, DSM Improvements and/or Joint Proprietary
Technology, (ii) performs RBD services using DSM Proprietary Technology, DSM
Improvements and/or Joint Proprietary Technology, or (iii) performs Extraction
services using DSM Proprietary Technology, DSM Improvements and/or Joint
Proprietary Technology and (iv) whose entire output of ARA Products, and/or ARA
Products upon which RBD and/or Extraction services have been performed, using
such technology is purchased by Martek.
2.163. “Transfer Procedures” shall have the meaning set forth in Section 8.4(a).
2.164. “Undepreciated * Costs” shall have the meaning set forth in
Section 9.4(d)(iii).
2.165. “Undepreciated Pre-2004 Costs” shall have the meaning set forth in
Section 9.4(d)(iii).
2.166. “Unit of ARA” shall mean that quantity of any ARA Product that contains
one (1) kilogram of pure ARA as determined by the applicable ARA Assay Procedure
set forth in Schedule 2.12.
2.167. “Unit of DHA” shall mean that quantity of any product that contains one
(1) kilogram of pure DHA as determined by * or as otherwise mutually agreed by
the parties.
2.168. “Usages” shall mean the quantity or amount of a specified Raw Material or
utility that is required to produce one Unit of ARA as specified in
Schedule 6.1-A and Schedule 6.1-B.
2.169. “Variable Costs” shall mean those costs that change directly in
proportion to changes in the number of Units of ARA produced, and shall include,
but not be limited to: raw and intermediate materials, utilities, packaging,
operations performed elsewhere, transportation, the variable portion of waste
and effluent disposal or treatment, and the variable portion of energy costs.
Variable Costs shall not include Fixed Costs.
2.170. “*” shall mean * having a * that are identified by mutual agreement
between * pursuant to that certain *.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

14



--------------------------------------------------------------------------------



 



3. SUPPLY, PRODUCTION AND ORDERS
3.1. Martek Requirements for ARA Products.
(a) Martek and its Affiliates will have the right to produce an unlimited amount
of ARA Products directly or through one or more Third Party Toll Manufacturers,
but their respective ability to sell and/or use such ARA Products shall be
limited to the extent expressly provided in this Restated Agreement.
(b) Except as otherwise expressly set forth in Section 3.3, Martek agrees that
neither it nor any of its Affiliates shall sell, directly or indirectly, in any
calendar year, a combined aggregate quantity of ARA Products that contains more
than forty thousand (40,000) Units of ARA, as adjusted pursuant to
Section 3.1(c) immediately below, that are derived from ARA Products other than
those that Martek has purchased from DSM pursuant to this Restated Agreement
(the “Martek Allocation”).
(c) In the event of a DSM Shortfall during any calendar year, the Martek
Allocation for that calendar year will be increased according to and subject to
Section 3.3(b) during the calendar year in which such DSM Shortfall has occurred
by the number of Units of ARA necessary to meet such DSM Shortfall and, unless
otherwise provided in Section 3.3(b), the Martek Allocation will automatically
revert for the next calendar year to ARA Products containing forty thousand
(40,000) Units of ARA that are derived from ARA Products other than those that
Martek has purchased from DSM pursuant to this Restated Agreement.
(d) Except as otherwise expressly set forth in this Restated Agreement, Martek
shall purchase from DSM all of its requirements for ARA Products.
Notwithstanding anything to the contrary contained in this Restated Agreement,
the parties agree that where (i) Martek has developed an ARA Product wherein the
ARA content is greater than * but no more than * of total fatty acids (a “New
ARA Product”), and (ii) the primary product in such New ARA Product is not ARA,
the parties will agree to negotiate in good faith the terms on which to permit
Martek to sell such New ARA Product; provided that such New ARA Product shall
only be sold by Martek inside the Martek ARA Fields of Use and the sale of Units
of ARA contained in such New ARA Product shall be subject to the Profit Sharing
Fee set forth in Section 6.1(g) herein and such other terms as the parties may
agree upon.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

15



--------------------------------------------------------------------------------



 



3.2. DSM Production.
(a) The parties acknowledge that DSM currently has fermentation and Down Stream
Processing production facilities in Capua, Italy and in Belvidere, New Jersey.
In order to enable DSM to lower its Fixed Costs and in exchange for DSM’s
agreement herein to commit to Usages for certain periods as provided in
Section 6.1, DSM hereby agrees * ARA production for Martek * on or before *,
subject to the terms and conditions set forth herein including without
limitation the payments to be made pursuant to Section 6.13 hereof.
(b) DSM agrees that it will, itself or through one or more Third Party Toll
Manufacturers, produce ARA Products under this Restated Agreement using
fermentation. Subject to Section 3.3(a), Martek agrees that it will, itself or
through one or more Third Party Toll Manufacturers, perform RBD services for the
ARA Products produced by DSM for both the Martek ARA Fields of Use and the DSM
ARA Fields of Use. DSM agrees that, except as otherwise permitted in
Section 3.4(b), neither it nor any of its Affiliates shall procure or accept any
RBD services with respect to ARA Products intended for sale from any Person
other than Martek or its Affiliates.
(c) Subject to Section 3.3(a) Martek agrees that it will, itself or through one
or more Third Party Toll Manufacturers, perform Extraction for the Biomass
produced by DSM. DSM agrees that, except as otherwise permitted in
Section 3.4(a), neither it nor any of its Affiliates shall perform, or have
performed for it by any Person other than Martek or its Affiliates, directly or
indirectly, Extraction on any Biomass produced by DSM and intended for sale.
(d) Two (2) weeks before the beginning of each calendar quarter, DSM may place
an order with Martek for the amount (by weight or percent of total) of Spent
Biomass (the “Spent Biomass Order”) produced during such calendar quarter at
Martek’s facilities and at Martek’s Third Party Toll Manufacturers that DSM
desires. For each calendar quarter for which Martek receives a Spent Biomass
Order from DSM, Martek shall transport to and store for DSM at Martek’s
production facilities an amount of Spent Biomass equal to the lesser of (i) the
amount specified in such Spent Biomass Order or (ii) the total aggregate amount
of Spent Biomass that Martek and such Third Party Toll Manufacturers produce
during such quarter. DSM shall arrange for the Spent Biomass that is the subject
of a Spent Biomass Order to be removed from Martek’s premises no later than
thirty (30) days following the end of the related calendar quarter, otherwise
Martek shall have the right to dispose of such Spent Biomass. DSM shall pay all
third party costs and shall reimburse Martek within forty-five (45) days of
receipt of invoice from Martek for all of its direct costs in connection with
the storage at and transportation from Martek’s production facilities of Spent
Biomass that is the subject of a Spent Biomass Order including but not limited
to direct costs related to salvaging Spent Biomass, but otherwise DSM shall not
pay Martek or any Third Party Toll Manufacturer for such Spent Biomass, and such
storage and transportation costs shall not be included in any calculation of the
Agreed Price. It is understood and agreed that Martek shall have the right to
destroy or discard any Spent Biomass that is not the subject of a Spent Biomass
Order or that Martek in its sole discretion determines is hazardous to store.
(e) It is understood and agreed that DSM shall be entitled to utilize its * to
produce ARA Products to the extent necessary in order to avoid or redress a DSM
Shortfall, which utilization shall have no impact on the Agreed Price (i.e., no
impact on the DSM Fixed Costs, Usages or DSM Variable Costs), which Agreed Price
and shipping costs shall in all cases be the same as if the relevant ARA
Products were produced *.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

16



--------------------------------------------------------------------------------



 



3.3. Martek Production.
(a) Subject to Martek’s rights under Section 5.5(d), Martek shall be entitled to
produce ARA Products only at its own facility or at a Third Party Toll
Manufacturer that shall be reasonably acceptable to DSM taking into
consideration all the facts and circumstances, including without limitation
DSM’s proprietary interests in any DSM Proprietary Technology, DSM Improvements
and/or Production Technology proposed by Martek to be used by such Third Party
Toll Manufacturer as well as DSM’s competitive relationship with the proposed
Third Party Toll Manufacturer. Martek will obtain written approval from DSM, not
to be unreasonably withheld, prior to using the DSM Proprietary Technology, DSM
Improvements and/or Production Technology at such Third Party Toll Manufacturer
for the production of such ARA Products. Notwithstanding the foregoing DSM shall
have the right in its sole discretion to reject a proposed Third Party Toll
Manufacturer based upon DSM’s competitive relationship therewith or its good
faith concern regarding DSM’s proprietary interest in DSM Proprietary
Technology, DSM Improvements and/or Production Technology if such proposed Third
Party Toll Manufacturer would perform work relating to the processing of
Finished Oil or equivalents thereof, provided that DSM itself performs the work
that would otherwise be performed by such rejected Third Party Toll Manufacturer
or proposes an alternative Third Party Toll Manufacturer reasonably acceptable
to Martek to perform such work, in each case at a cost to Martek substantially
equivalent to the cost that Martek would incur if such work had been performed
by the rejected Third Party Toll Manufacturer. Upon DSM’s acceptance of any such
Third Party Toll Manufacturer, Martek shall take all reasonable measures to
protect DSM’s proprietary interests in the DSM Proprietary Technology, DSM
Improvements and/or Production Technology while such DSM Proprietary Technology,
DSM Improvements and/or Production Technology are being used by such Third Party
Toll Manufacturer. Notwithstanding the foregoing, Martek shall, as soon as
practicable, discontinue using the DSM Proprietary Technology, DSM Improvements
and/or Production Technology at such Third Party Toll Manufacturer if at any
time following discussions with DSM either Martek or DSM reasonably determines
that the continued use by such Third Party Toll Manufacturer of DSM Proprietary
Technology, DSM Improvements and/or Production Technology would be reasonably
likely to pose a threat to DSM’s proprietary interests in such DSM Proprietary
Technology, DSM Improvements and/or Production Technology; the party making such
determination shall notify the other party immediately upon making such
determination and Martek shall give DSM all reasonable assistance in connection
with any efforts by DSM to protect DSM’s proprietary interests in such DSM
Proprietary Technology, DSM Improvements and/or Production Technology. In the
event that Martek manufactures such ARA Products at its own facilities or at any
Third Party Toll Manufacturer solely for purposes of responding to a DSM
Shortfall using the DSM Proprietary Technology, DSM Improvements and/or
Production Technology, DSM will assist Martek at Martek’s request by providing
reasonable ARA manufacturing assistance to Martek and Martek shall reimburse DSM
for DSM’s reasonable costs and expenses incurred in connection with providing
such assistance.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

17



--------------------------------------------------------------------------------



 



(b) If DSM Shortfalls occur for * as a result of a Force Majeure Event or
otherwise, or are projected for the next succeeding * (based on DSM’s Three Year
Rolling Production Forecast under Section 3.5(b) and the Martek Three Year
Rolling Forecast), the Martek Allocation shall be increased by the number of
Units of ARA necessary to meet such DSM Shortfalls for the current calendar year
and for subsequent calendar years until DSM notifies Martek in good faith in
writing that it is able to meet Martek’s then current Three Year Rolling
Forecast (the “Resume Notice Date”); provided, however, that if the Resume
Notice Date is prior to July 1st in the relevant calendar year, the Martek
Allocation shall revert to 40,000 Units of ARA effective January 1 of the
calendar year immediately following the year in which the Resume Notice Date
occurs, and if the Resume Notice Date is on or after July 1st in the relevant
calendar year, the Martek Allocation for such year shall equal the greater of
(i) 40,000 Units of ARA and (ii) the number of Units of ARA manufactured,
acquired or committed to be acquired by Martek in reliance on the increased
Martek Allocation during the remainder of the calendar year during which the
Resume Notice Date occurs (but not to exceed the Units of ARA resulting from a
DSM Shortfall(s)) and the Martek Allocation for the following calendar year
shall be equal to 40,000 Units of ARA plus the number of Units of ARA committed
to be acquired by Martek in reliance on the increased Martek Allocation during
the portion of the six month period following the Resume Notice Date that
extends into such following calendar year, and shall revert to 40,000 Units of
ARA after the end of the calendar year following the calendar year in which the
Resume Notice Date occurs. Notwithstanding the foregoing, Martek will use its
commercially reasonable efforts to shorten any period before resuming purchases
from DSM and shall purchase as much ARA Products as is commercially reasonable
from DSM during any period following the Resume Notice Date.
It is understood and agreed between the parties hereto that, notwithstanding
anything to the contrary in this Restated Agreement, variations up to * between:
i) the aggregate amount of ARA Products requested in Martek Purchase Orders for
delivery during a calendar quarter and ii) the aggregate amount of ARA Products
actually delivered by DSM to Martek during such calendar quarter in response to
such Martek Purchase Orders, to the extent resulting from (x) use of the
preliminary Biomass conversion factor (which factor is determined by the
Committee), (y) variations of no more than * in the exact date of delivery
and/or (z) the use of the preliminary budget extraction factor (which factor is
determined by the Committee), shall not be considered in determining whether a
DSM Shortfall has occurred. If Martek determines in good faith that, prior to
adjusting the delivered amounts of ARA Product in any calendar quarter for
deviations in quantities resulting from the causes referred to above, a DSM
Shortfall has occurred, then Martek will confirm the preliminary amount of the
alleged DSM Shortfall to DSM within thirty (30) days following the end of any
such calendar quarter within which the alleged DSM Shortfall occurred.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

18



--------------------------------------------------------------------------------



 



Any unfilled portion of a Martek Purchase Order applicable to a quarter shall be
reduced by the increase in the Martek Allocation, if any, in the immediately
following quarter. Notwithstanding anything to the contrary in this Restated
Agreement, for any Martek Purchase Order that is confirmed by DSM pursuant to
Section 3.5(c), but that is not completely filled by DSM within ninety (90) days
following the end of the calendar quarter within which delivery was scheduled,
the unfilled portion of such Martek Purchase Order shall no longer be deemed to
be subject to a binding Martek Purchase Order pursuant to Section 3.5 to the
extent of such failure to deliver, and DSM shall not be required to deliver, and
Martek shall not be required to accept any later delivery of, the unfilled
portion of such Martek Purchase Order, unless otherwise expressly agreed in
writing by the parties. Delivery of ARA Products during the calendar quarter
immediately following the calendar quarter within which delivery of any unfilled
portion of a Martek Purchase Order was originally scheduled shall be considered
delivery of such unfilled portion of the Martek Purchase Order, before any such
deliveries shall count against any Purchase Orders calling for delivery
subsequent to the Martek Purchase Order with respect to which there was an
unfilled portion. For clarity, the provisions of this paragraph shall not affect
the Martek Allocation determination provisions in the first paragraph of this
Section 3.3(b).
(c) In the event (i) DSM Shortfalls are projected (based on DSM’s Three Year
Rolling Production Forecast and the Martek Three Year Rolling Forecast) or occur
for * as a result of a Force Majeure Event or otherwise, (ii) Martek has
requested in writing that DSM expand its ARA production capacities by a
specified volume in excess of the capacity of * Units of ARA (which is the
agreed annual capacity * as of the Restatement Effective Date through
December 31, 2014), (iii) Martek has offered to guarantee to DSM that DSM would
recoup its investment in so expanding its ARA production capacities by such
volume, through the DSM Mark Up received on purchase orders by Martek for ARA
Products over a period of * and (iv) DSM has not commenced construction to
expand, within * of Martek’s written request (or such longer period as the
parties may agree), its ARA production capacities by at least the specified
volume or if DSM fails to proceed with diligence in such expansion or fails to
complete such expansion within * of such commencement, then Martek shall be
entitled to expand its ARA production capacity and/or subcontract production of
ARA Products to one or more third parties by the specified volume (the “Martek
Expansion”), provided that Martek provides DSM with written notice prior to
commencing construction and commences construction of such expansion or enters
into a subcontracting arrangement within * of its written request as referred to
under (ii) herein and, in the case of expansion activities, pursues them to
completion with diligence and completes such expansion within * of such
commencement.
(d) Any Martek Expansion shall permanently add to the Martek Allocation unless
there is a Capacity Dispute related to such Martek Expansion. If a Capacity
Dispute occurs the parties shall attempt, in good faith, to agree upon the
amount of the DSM Shortfall expected pursuant to Section 3.3(c). If the parties
reach agreement upon the amount of such DSM Shortfall and Martek proceeds with a
Martek Expansion pursuant to Section 3.3(c), the then current Martek Allocation
shall be permanently increased by the amount of such DSM Shortfall. If the
parties cannot resolve the Capacity Dispute, the parties shall proceed to
arbitration pursuant to Section 10.5 and the arbitrators shall determine
whether, pursuant to Section 3.3(c), a DSM Shortfall is projected, and the
extent of such DSM Shortfall. In making such determination, the arbitrators
shall only consider the facilities dedicated to ARA production, technology,
processes, formulas, and expertise that were in existence at the time the
Capacity Dispute first arose and the technology, processes and formulas that
were reasonably contemplated and known by the Committee at the time of the
Capacity Dispute. The Martek Allocation shall be permanently increased by the
amount of the DSM Shortfall as so determined by the arbitrators.
(e) In the event that after such a Martek Expansion, Martek’s demand for ARA
Products decreases resulting in a decrease of required production capacity, such
decrease shall be shared pro rata by the parties.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

19



--------------------------------------------------------------------------------



 



3.4. Extraction and RBD Services.
(a) The parties agree that DSM and its Affiliates will have the right, either
directly or through one or more Third Party Toll Manufacturers, to perform
Extraction of Biomass to produce an unlimited amount of Crude Oil, but their
respective ability to sell and/or use ARA Products resulting therefrom shall be
limited to the extent expressly provided in this Restated Agreement. Except as
expressly set forth below, DSM agrees that in any calendar year neither it nor
its Affiliates shall sell, directly or indirectly, a combined aggregate quantity
of ARA Products into any DSM ARA Fields of Use and/or any DSM Adult ARA
Applications that contain more than the greater of (i) forty thousand (40,000)
Units of ARA and (ii) the Crude Oil requirements for the DSM ARA Fields of Use
(the “DSM Extraction Allocation”) as adjusted pursuant to this Section 3.4(a),
that are not derived from ARA Products on which Martek performed Extraction
services pursuant to this Restated Agreement. In the event of a Martek Shortfall
during any calendar year relating to Martek’s provision of Extraction services
to DSM, the DSM Extraction Allocation for the calendar year in which such Martek
Shortfall has occurred shall be increased by the number of Units of ARA
necessary to meet such Martek Shortfall, and the DSM Extraction Allocation will
automatically revert for the next calendar year to an amount of Crude Oil equal
to the greater of (i) forty thousand (40,000) Units of ARA and (ii) the Crude
Oil requirements for the DSM ARA Fields of Use. In the event Martek Shortfalls
relating to Martek’s provision of Extraction services to DSM occur for * as a
result of a Force Majeure Event or otherwise or are projected for the next
succeeding * based on Martek’s Three Year Rolling Services Forecast under
Section 3.6(b) and the DSM Three Year Rolling Forecast for Extraction services
under Section 3.6(a), the DSM Extraction Allocation shall be increased
accordingly until such time that is * following the date that Martek notifies
DSM in good faith in writing that it is able to meet DSM’s then current Three
Year Rolling Forecast for Extraction services. DSM will use its commercially
reasonable efforts to shorten such * period and purchase as much Extraction
services as commercially reasonable from Martek during such period. In the event
of a Martek Shortfall and upon DSM’s written request, Martek shall return to DSM
the portion of ARA Products delivered by DSM pursuant to Section 3.8(b) on which
Martek has not yet performed Extraction services.
(b) DSM and its Affiliates will have the right, either directly or through one
or more Third Party Toll Manufacturers, to perform RBD services on an unlimited
amount of Crude Oil but their respective ability to sell and/or use ARA Products
resulting therefrom shall be limited to the extent expressly provided in this
Restated Agreement. Except as expressly set forth below, DSM agrees that in any
calendar year neither it nor its Affiliates shall sell, directly or indirectly,
a combined aggregate quantity of ARA Products into any DSM ARA Field of Use
and/or any DSM Adult ARA Applications that contain more than the greater of
(i) forty thousand (40,000) Units of ARA and (ii) the Finished Oil requirements
for the DSM ARA Fields of Use (the

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

20



--------------------------------------------------------------------------------



 



“DSM RBD Services Allocation”) as adjusted pursuant to this Section 3.4(b), that
are not derived from ARA Products on which Martek performed RBD services
pursuant to this Restated Agreement. In the event of a Martek Shortfall during
any calendar year relating to Martek’s provision of RBD services to DSM, the DSM
RBD Services Allocation for the calendar year in which such Martek Shortfall has
occurred shall be increased by the number of Units of ARA necessary to meet such
Martek Shortfall and, unless otherwise provided below, the DSM RBD Services
Allocation will automatically revert for the next calendar year to an amount of
Finished Oil equal to the greater of (i) forty thousand (40,000) Units of ARA
and (ii) the Finished Oil requirements for the DSM ARA Fields of Use. In the
event Martek Shortfalls relating to Martek’s provision of RBD services to DSM
occur for * as a result of a Force Majeure Event or otherwise, or are projected
for the next succeeding * based on Martek’s Three Year Rolling Services Forecast
under Section 3.6(b) and the DSM Three Year Rolling Forecast under
Section 3.6(a) for RBD services, the DSM RBD Services Allocation shall be
increased by the number of Units of ARA necessary to meet such Martek Shortfalls
for the current calendar year and for subsequent calendar years until Martek
notifies DSM in good faith in writing that it is able to meet DSM’s then current
Three Year Rolling Forecast for RBD services (the “RBD Resume Notice Date”);
provided, however, that if the RBD Resume Notice Date is prior to July 1st in
the relevant calendar year, the DSM Allocation shall revert to 40,000 Units of
ARA effective January 1 of the calendar year immediately following the year in
which the RBD Resume Notice Date occurs, and if the RBD Resume Notice Date is on
or after July 1st in the relevant calendar year, the DSM RBD Services Allocation
for such year shall equal the greater of (i) 40,000 Units of ARA and (ii) the
number of Units of ARA that DSM has completed (or committed to have completed)
RBD services Martek in reliance on the increased DSM RBD Services Allocation
during the remainder of the calendar year during which the RBD Resume Notice
Date occurs (but not to exceed the Units of ARA resulting from a Martek
Shortfall(s)) and the DSM RBD Services Allocation for the following calendar
year shall be equal to 40,000 Units of ARA plus the number of Units of ARA that
DSM has completed (or committed to have completed) RBD services in reliance on
the increased DSM RBD Services Allocation during the portion of the six month
period following the RBD Resume Notice Date that extends into such following
calendar year, and shall revert to 40,000 Units of ARA after the end of the
calendar year following the calendar year in which the RBD Resume Notice Date
occurs. Notwithstanding the foregoing, DSM will use its commercially reasonable
efforts to shorten any period before resuming purchases from Martek and shall
purchase as much RBD services as is commercially reasonable from Martek during
any period following the RBD Resume Notice Date. In the event of a Martek
Shortfall and upon DSM’s written request, Martek shall return to DSM the portion
of ARA Products delivered by DSM pursuant to Section 3.8(b) on which Martek has
not yet performed RBD services.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

21



--------------------------------------------------------------------------------



 



(c) Subject to DSM’s rights under Section 5.5(d), DSM shall be entitled to
perform RBD services only at its own facility or at a Third Party Toll
Manufacturer that shall be reasonably acceptable to Martek taking into
consideration all the facts and circumstances, including without limitation
Martek’s proprietary interests in the Martek Proprietary Technology, Martek
Improvements and/or Production Technology proposed by DSM to be used by such
Third Party Toll Manufacturer as well as Martek’s competitive relationship with
such proposed Third Party Toll Manufacturer. DSM will obtain written approval
from Martek, not to be unreasonably withheld, prior to using the Martek
Proprietary Technology, Martek Improvements and/or Production Technology at such
Third Party Toll Manufacturer for the performance of such RBD services.
Notwithstanding the foregoing Martek shall have the right in its sole discretion
to reject a proposed Third Party Toll Manufacturer based upon Martek’s
competitive relationship therewith or its good faith concern regarding Martek’s
proprietary interest in Martek Proprietary Technology, Martek Improvements
and/or Production Technology if such proposed Third Party Toll Manufacturer
would perform work relating to the processing of Finished Oil or equivalents
thereof, provided that Martek itself performs the work that would otherwise be
performed by such rejected Third Party Toll Manufacturer or proposes an
alternative Third Party Toll Manufacturer reasonably acceptable to DSM to
perform such work, in each case at a cost to DSM substantially equivalent to the
cost that DSM would incur if such work had been performed by the rejected Third
Party Toll Manufacturer. Upon Martek’s acceptance of any such Third Party Toll
Manufacturer, DSM shall take all reasonable measures to protect Martek’s
proprietary interests in the Martek Proprietary Technology, Martek Improvements
and/or Production Technology while such Martek Proprietary Technology, Martek
Improvements and/or Production Technology are being used by such Third Party
Toll Manufacturer. Notwithstanding the foregoing, DSM shall, as soon as
practicable, discontinue using the Martek Proprietary Technology, Martek
Improvements and/or Production Technology at such Third Party Toll Manufacturer
if at any time following discussions with Martek either Martek or DSM reasonably
determines that the continued use by such Third Party Toll Manufacturer of such
Martek Proprietary Technology, Martek Improvements and/or Production Technology
would be reasonably likely to pose a threat to Martek’s proprietary interests in
such Martek Proprietary Technology, Martek Improvements and/or Production
Technology; the party making such determination shall notify the other party
immediately upon making such determination and DSM shall give Martek all
reasonable assistance in connection with any efforts by Martek to protect
Martek’s proprietary interests in such Martek Proprietary Technology, Martek
Improvements and/or Production Technology. In the event that DSM performs such
RBD Services at its own facilities, or at any Third Party Toll Manufacturer
solely for purposes of responding to a Martek Shortfall using the Martek
Proprietary Technology, Martek Improvements and/or Production Technology, Martek
will assist DSM at DSM’s request by providing reasonable ARA manufacturing
assistance to DSM and DSM shall reimburse Martek for Martek’s reasonable costs
and expenses incurred in connection with providing such assistance.
(d) The parties agree that at any time during the term of this Restated
Agreement DSM shall have the right to create and use a “DSM Expansion” in
connection with the provision of RBD services and Extraction on terms and
conditions, mutatis mutandis, as those set forth in Section 3.3(c) and
(d) applicable to a Martek Expansion.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

22



--------------------------------------------------------------------------------



 



3.5. Martek Three Year Rolling Forecasts; Martek Firm Orders.
(a) Two months prior to the first day of each calendar quarter, Martek will
submit to DSM a good faith forecast of Martek’s demand of ARA Products, broken
down by ARA Product, for each of the following twelve (12) quarters (each, a
“Martek Three Year Rolling Forecast”), which shall include (i) a firm order by
Martek of ARA Products, broken down by ARA Product, for each month during the
first calendar quarter covered by such Martek Three Year Rolling Forecast (a
“Martek Firm Order”) and (ii) Martek’s good faith estimate of Martek’s demand
for ARA Products, broken down by ARA Product, for each of the following eleven
(11) quarters covered by such Martek Three Year Rolling Forecast.
(b) One month prior to the first day of each calendar quarter, DSM will submit
to Martek a good faith forecast of DSM’s production capabilities of ARA
Products, broken down by ARA Product, for each of the following twelve
(12) quarters (“DSM Three Year Rolling Production Forecast”).
(c) No later than two (2) weeks prior to the first day of each calendar quarter,
Martek shall issue a Martek Purchase Order to DSM for ARA Products for that
quarter that shall be no less than the amount indicated in the related Martek
Firm Order. Each Martek Purchase Order shall include delivery instructions that
satisfy the requirements of Section 3.7. No later than one (1) week prior to the
first day of each calendar quarter, DSM will issue a DSM Confirmation Letter to
Martek indicating the extent to which DSM accepts such Martek Purchase Order.
(d) DSM shall use its good faith efforts to deliver the amount of ARA Products
ordered in a Martek Purchase Order and shall be entitled to deliver up to an
additional ten percent (10%) of such amount so ordered, provided that the amount
delivered by DSM in the next succeeding calendar quarter pursuant to a Martek
Purchase Order for that quarter shall be reduced by such additional amount,
unless otherwise requested by Martek. In the event that Martek’s demand for ARA
Products substantially and persistently exceeds the Martek Three Year Rolling
Forecast the parties shall use their commercially reasonable efforts to make
arrangements to meet such extra demand.
(e) It is understood and agreed that, in the event that Martek shall issue a
Martek Purchase Order for ARA Products in an amount greater than that set forth
in the related Martek Firm Order, DSM shall have the right, but not the
obligation, to accept such Martek Purchase Order to the extent of such greater
amount.
(f) The parties acknowledge that Martek’s orders and forecasts for ARA Products
set forth in this Section 3.5 shall not include those ARA Products upon which
DSM requests Martek to perform Martek Services pursuant to Section 3.6.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

23



--------------------------------------------------------------------------------



 



3.6. DSM Three Year Rolling Forecast; DSM Firm Orders.
(a) Two months prior to the first day of each calendar quarter, DSM will submit
to Martek a good faith forecast of DSM’s demand for Martek Services, broken down
by Extraction and RBD Services, for each of the following twelve (12) quarters
(each, a “DSM Three Year Rolling Forecast”), which shall include (i) a firm
order by DSM for Martek Services, broken down by Extraction and RBD Services,
for each month during the first calendar quarter covered by such DSM Three Year
Rolling Forecast (a “DSM Firm Order”) and (ii) DSM’s good faith estimate of
DSM’s demand for Martek Services, broken down by Extraction and RBD Services,
for each of the following eleven (11) quarters covered by such DSM Three Year
Rolling Forecast.
(b) One month prior to the first day of each calendar quarter, Martek will
submit to DSM a good faith forecast of Martek Services capabilities, broken down
by Extraction and RBD Services, for each of the following twelve (12) quarters
(“Martek Three Year Rolling Services Forecast”).
(c) No later than two (2) weeks prior to the first day of each calendar quarter,
DSM shall issue a DSM Purchase Order to Martek for Martek Services, broken down
by Extraction and/or RBD Services, for that quarter that shall be no less than
the amount indicated in the related DSM Firm Order. Each DSM Purchase Order
shall include delivery instructions that satisfy the requirements of
Section 3.7. No later than one (1) week prior to the first day of each calendar
quarter, Martek will issue a Martek Confirmation Letter to DSM indicating the
extent to which Martek accepts such DSM Purchase Order.
(d) Martek shall use its good faith efforts to perform the Martek Services
ordered in a DSM Purchase Order and to deliver the resulting ARA Products to DSM
no later than thirty (30) days after delivery by DSM to Martek of the ARA
Products upon which Martek will perform the Martek Services.
(e) It is understood and agreed that, in the event that DSM shall issue a DSM
Purchase Order for Martek Services in an amount greater than that set forth in
the related DSM Firm Order, Martek shall have the right, but not the obligation,
to accept such DSM Purchase Order to the extent of such greater amount.
3.7. Delivery Instructions.
(a) Martek shall submit delivery instructions to DSM for all quantities of ARA
Products subject to Martek Purchase Orders placed in accordance with
Section 3.5. Such delivery instructions shall be included in the Martek Purchase
Orders and shall identify (i) the quantity of ARA Products required, (ii) the
required delivery date, (iii) the address to which the shipment shall be
delivered, and (iv) any other applicable shipping instructions.
(b) DSM shall submit delivery instructions to Martek for all quantities of ARA
Products that are to be produced through the Martek Services and subject to a
DSM Purchase Order placed in accordance with Section 3.6. Such delivery
instructions shall be included in the DSM Purchase Orders and shall identify
(i) the quantity of ARA Products to be produced through Martek Services,
(ii) the required delivery date, (iii) the address to which the shipment shall
be delivered, and (iv) any other applicable shipping instructions.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

24



--------------------------------------------------------------------------------



 



3.8. Shipment.
(a) Subject to the provisions of Sections 3.5(c) and 3.5(d), during a month, DSM
shall deliver quantities of ARA Products covered by the Martek Purchase Order
for the month on the later of (i) the last business day of the month or (ii) ten
(10) days after receipt of delivery instructions from Martek. All such shipments
shall be EXW, DSM’s (or DSM’s Third Party Toll Manufacturer’s) facility. For
purposes hereof, each order shall be deemed to have been “delivered”, and risk
of loss with respect to each such shipment shall pass from DSM to Martek, upon
DSM making the shipment available at DSM’s (or DSM’s Third Party Toll
Manufacturer’s) facility to a carrier agreed upon by the Committee for transport
to the location specified in the Martek Purchase Order, and Martek shall have
the right to insure such shipment from and after such delivery. Notwithstanding
the foregoing, DSM shall retain title to all shipments of ARA Products covered
by the Martek Purchase Order until payment is received, whereupon title shall
pass to Martek.
(b) In addition, DSM shall deliver to Martek additional quantities of ARA
Products sufficient for Martek to perform the Martek Services requested by DSM
pursuant to a DSM Purchase Order and all such quantities delivered shall be
clearly identified by DSM and distinguished from ARA Products delivered pursuant
to Section 3.8(a). The roundtrip shipment cost of all such shipments shall be
borne by DSM. For purposes hereof, each order shall be deemed to have been
“delivered”, and risk of loss with respect to each such shipment shall pass from
DSM to Martek upon delivery to Martek at Martek’s facility by a carrier agreed
upon by the Committee for transport to the location specified in the DSM
Purchase Order, and shall pass back to DSM upon delivery of the ARA Products to
such carrier at Martek’s facility following the performance by Martek of the
Martek Services thereon. DSM shall at all times retain title to all ARA Products
that are provided for purposes of Martek performing Martek Services.
(c) Subject to the provisions of Sections 3.6(c) and 3.6(d), during a month,
Martek shall deliver quantities of ARA Products covered by the DSM Purchase
Order for the month on the later of (i) the last business day of the month or
(ii) ten (10) days after receipt of delivery instructions from DSM. All orders
shall be shipped EXW, Martek’s (or Martek’s Third Party Toll Manufacturer’s)
facility. For purposes hereof, each order shall be deemed to have been
“delivered”, and risk of loss with respect to each shipment shall pass from
Martek to DSM upon Martek making the shipment available at Martek’s (or Martek’s
Third Party Toll Manufacturer’s) facility to a carrier agreed upon by the
Committee for transport to the location specified in the DSM Purchase Order, and
DSM shall have the right to insure such shipment from and after such delivery.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

25



--------------------------------------------------------------------------------



 



3.9. Order Fulfillment.
(a) DSM shall be responsible for, and shall retain the authority to exercise its
own discretion, in planning and arranging for supplies of ARA Products from any
Third Party Toll Manufacturers to fulfill DSM’s supply obligations to Martek
hereunder. In such cases where Production Technology is intended to be used by a
Third Party Toll Manufacturer, DSM will obtain Committee approval before
proceeding.
(b) Subject to Section 3.3(a), Martek shall be responsible for, and shall retain
the authority to exercise its own discretion for, the performance of any Martek
Services by any Third Party Toll Manufacturers to fulfill Martek’s Service
obligations to DSM hereunder.
3.10. Limitation on Breach.
(a) The parties understand and agree that, despite Martek’s commercially
reasonable efforts to provide accurate forecasts for its subsequent orders of
ARA Products and DSM’s commercially reasonable efforts to ensure that a
sufficient amount of ARA Products are produced based on such forecasts and
orders, it is likely that at times the demand by Martek for ARA Products from
DSM may exceed the ability of DSM to supply such ARA Products. Martek and DSM
hereby agree that DSM will not be in breach of this Restated Agreement if,
despite its good faith efforts, DSM fails from time to time to deliver the
quantity of ARA Products ordered by Martek; provided that DSM is operating its
facilities at or near production capacity at such time and delivers to Martek
substantially all of the ARA Products that DSM produces at such time, subject to
the provisions of Section 5.3.
(b) The parties understand and agree that, despite DSM’s commercially reasonable
efforts to provide accurate forecasts for its subsequent orders for Martek
Services and Martek’s commercially reasonable efforts to ensure that it meets
the demand for Martek Services based on such forecasts and orders, it is likely
that at times the demand by DSM for Martek Services may exceed the ability of
Martek to supply such Martek Services. Martek and DSM hereby agree that Martek
will not be in breach of this Restated Agreement if, despite its good faith
efforts, Martek fails from time to time to perform the Martek Services ordered
by DSM; provided that Martek is operating its facilities at production capacity
or near production capacity at such time.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

26



--------------------------------------------------------------------------------



 



4. QUALITY AND VERIFICATION
4.1. Verification of Production.
The parties shall perform ring testing procedures as agreed upon by the
Committee to confirm the accuracy of any relevant quality control assay
procedure (including without limitation the ARA Assay Procedure).
4.2. Certification of Analysis.
(a) For each DSM shipment of ARA Products ordered by Martek and delivered by DSM
pursuant to Section 3.8(a) or Section 3.8(b), DSM shall furnish to Martek within
twenty-four (24) days after shipment a certificate of analysis in the form
attached hereto as Schedule 4.2(a) and signed by DSM’s relevant QA/QC officer,
which certifies the actual content of those components of the ARA Products that
are identified in the Specifications, as applicable.
(i) If DSM does not furnish the signed certificate of analysis within
twenty-four (24) days after shipment of ARA Products ordered by Martek pursuant
to a Martek Purchase Order, the amount of such shipment for which no signed
certificate of analysis was delivered shall to the extent that such amount
brings the total of the shipment below what has been set forth in the Martek
Purchase Order be immediately deemed to be a DSM Shortfall for the calendar year
and the Martek Allocation shall be increased accordingly in accordance with the
provisions of Sections 3.1(b) and 3.3. If Martek determines such shipment to be
acceptable after such twenty-four (24) day period, the Martek Allocation shall
be automatically reduced by the lesser of (i) the amount by which the Martek
Allocation was increased in respect of such shipment or (ii) the difference
between the then current Martek Allocation for such calendar year and the total
number of Units of ARA that Martek and its Affiliates have sold during such
calendar year that were not derived from ARA Products purchased from DSM. In the
event DSM provides Martek with a draft or unsigned version of a certificate of
analysis to facilitate Martek’s determination of whether or not it will accept
or reject the related shipment, Martek shall promptly consult with DSM and make
such determination.
(ii) If DSM does not furnish the signed certificate of analysis within
twenty-four (24) days after shipment of ARA Products delivered by DSM pursuant
to Section 3.8(b), Martek may delay its performance of the Martek Services until
the applicable certificate of analysis is furnished.
(b) For each Martek shipment of ARA Products produced by the Martek Services,
Martek shall furnish to DSM within fourteen (14) days after shipment a
certificate of analysis in the form attached hereto as Schedule 4.2(b) and
signed by Martek’s relevant QA/QC officer, which certifies the actual content of
those components of the ARA Products that are identified in the Specifications,
as applicable. If Martek does not furnish the signed certificate of analysis
within fourteen (14) days after shipment of such ARA Products, the amount of
such shipment shall be immediately deemed to be a Martek Shortfall for the
calendar year and the DSM RBD Services Allocation and/or DSM Extraction
Allocation, as applicable, shall be increased accordingly in accordance with the
provisions of Section 3.4. If DSM determines such shipment to be acceptable
after such fourteen (14) day period, the DSM RBD Services Allocation and/or DSM
Extraction Allocation, as applicable, shall be automatically reduced by the
lesser of (i) the amount by which the DSM RBD Services Allocation and/or DSM
Extraction Allocation, as applicable, was increased in respect of such shipment
or (ii) the difference between the then current DSM RBD Services Allocation
and/or DSM Extraction Allocation, as applicable, for such calendar year and the
total number of Units of ARA that are in ARA Products on which DSM and its
Affiliates have performed RBD and/or Extraction services, as applicable, during
such calendar year. In the event Martek provides DSM with a draft or unsigned
version of a certificate of analysis to facilitate DSM’s determination of
whether or not it will accept or reject the related shipment, DSM shall promptly
consult with Martek and make a determination of whether to accept such shipment.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

27



--------------------------------------------------------------------------------



 



(c) DSM shall not be liable to Martek if Martek begins to process or delivers to
a customer any ARA Products before Martek has received a signed certificate of
analysis from DSM; provided however, notwithstanding Section 4.2(a) DSM shall be
entitled to request Martek to perform Martek Services on ARA Products prior to
receipt by Martek of the related signed certificate of analysis, in which event
if Martek performs such Martek Services on such ARA Products then DSM shall
assume liability to the extent the ARA Products do not conform to the related
Specifications. DSM shall be under no obligation to replace, or to refund to
Martek the purchase price of, any ARA Products if Martek has so processed or
sold such ARA Product to a customer before Martek has received a signed
certificate of analysis from DSM. In addition, Martek shall indemnify, defend
and hold harmless DSM, its Affiliates and their respective directors, officers,
employees and agents from and against all actions, proceedings, costs, damages
and claims (each, a “Claim”), including reasonable counsel fees, that may be
asserted against or incurred or suffered by any such Person arising out of or
relating to (i) any action taken by Martek with respect to any ARA Products
before Martek has received such a certificate of analysis from DSM, including
without limitation processing or delivery to a customer of ARA Products, whether
such Claim is based upon a theory of negligence, strict liability or otherwise
or (ii) the sale or use by Martek of any ARA Products for any application other
than animal or human nutrition.
(d) Martek shall not be liable to DSM if DSM delivers to a customer any ARA
Products upon which Martek performed Martek Services before DSM has received a
signed certificate of analysis from Martek. Martek shall be under no obligation
to replace, or to refund to DSM the cost of Martek Services associated with the
production of any ARA Products if DSM has so sold such ARA Products to a
customer before DSM has received a signed certificate of analysis from Martek.
In addition, DSM shall indemnify, defend and hold harmless Martek, its
Affiliates and their respective directors, officers, employees and agents from
and against all Claims, including reasonable counsel fees, that may be asserted
against or incurred or suffered by any such Person arising out of or relating to
(i) any action taken by DSM with respect to any ARA Products upon which Martek
performed Martek Services before DSM has received such a certificate of analysis
from Martek, including without limitation delivery to a customer of such ARA
Products, whether such Claim is based upon a theory of negligence, strict
liability or otherwise or (ii) the sale or use by DSM of any ARA Products for
any application other than animal or human nutrition.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

28



--------------------------------------------------------------------------------



 



4.3. Refined Biomass Specification; Specification Changes.
(a) The parties agree that promptly following the Restatement Effective Date,
Martek and DSM will undertake an analysis of historical data relating to Biomass
and Finished Oil in order to enable the parties to add to or edit the
parameters, limits, ranges and/or methods as appropriate to refine the Biomass
Specifications in the form attached hereto as Schedule 2.16 so that they more
closely define the composition of Biomass actually received by Martek from DSM
that has satisfied all quality testing and analysis, produced Finished Oil
meeting the Finished Oil Specifications and that meets all regulatory and
customer requirements, including those relating to analytical, sensory and
stability requirements of Finished Oil (the “Refined Biomass Specifications”).
Following the completion of the foregoing, which is expected to take up to
approximately *, Martek, in consultation with DSM, will define and deliver to
the Committee the proposed Refined Biomass Specifications. The Committee shall
have thirty (30) days thereafter during which it may accept the proposed Refined
Biomass Specifications as final or agree on changes necessary to finalize the
Refined Biomass Specifications. If the Committee fails to accept or to reach
agreement on final Refined Biomass Specifications within such thirty (30) day
period, the disagreement will be deemed to be a Disputed Fact and will be
resolved according to the provisions set forth in Section 8.6(a). The final
Refined Biomass Specifications will not be considered a Specification change
pursuant to Section 4.3(b) unless they include changes that require adjustments
to DSM’s then current manufacturing process, in which case the Committee shall
determine the impact that DSM’s adherence to the Refined Biomass Specifications
will have on the Agreed Price, the Martek Cost and delivery dates applicable to
ARA Products produced in accordance with the Refined Biomass Specifications. The
final Refined Biomass Specifications that are accepted and/or agreed to in
accordance with the foregoing provisions shall replace the Specifications
currently attached as Schedule 2.16 and serve as the Specifications for Biomass
for the remaining term of this Restated Agreement, subject to any changes made
pursuant to the process described in Sections 4.3(b) and 4.4. If applicable, the
form of certificate of analysis for Biomass shall be updated to be consistent
with the Refined Biomass Specifications and shall replace the certificate of
analysis form attached at Schedule 4.2(a).
(b) The parties acknowledge and agree that the Specifications may be subject to
change from time to time. Martek and DSM shall bring any required or requested
changes to the Specifications to the attention of the Committee in writing as
soon as reasonably practicable. The Committee shall have the authority to
approve or reject any such changes, it being understood and agreed that all
changes that are reasonable in nature to make, taking into account all the facts
and circumstances, shall be approved by the Committee. Upon written approval by
the Committee of any such required or requested changes, the Committee shall
then determine the terms, including the Agreed Price and/or the Martek Cost, and
delivery dates, applicable to ARA Products which will meet the proposed
Specification changes. In the event such changes to the Specifications are
expected to materially affect the Usages, the Committee shall agree in advance
on any impact on the Usages component of the Agreed Price. Each of Martek and
DSM agrees to use its commercially reasonable efforts to accommodate any
requested changes at reasonable costs. Upon agreement by the Committee on such
terms Martek or DSM, as the case may be, shall implement the necessary
adjustments in accordance therewith, and, in the case of a change in
Specifications, the parties shall follow the procedure set forth in Section 4.4
for verifying that quantities of ARA Product produced satisfy such changed
Specifications.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

29



--------------------------------------------------------------------------------



 



4.4. Ongoing Biomass Quality Review; Verification of Production Changes.
(a) To enable the parties to more rapidly review the quality of Biomass, the
parties will, in accordance with Section 7.1(c), undertake a Jointly Funded ARA
Research Project to develop a laboratory scale Extraction and RBD process. The
parties agree to regularly share manufacturing data and other relevant
information regarding the ARA Product so as to identify and communicate any
trends in the data that have the potential to cause the Biomass Specifications
or the Finished Oil Specifications not to be met. When such trends are
identified, the parties agree to work together in good faith to identify any
changes in the manufacturing procedures that might be warranted, the
implementation of which shall comply with the provisions of Section 4.3 and 4.4
(Specification) and Section 4.6 (Manufacturing), as applicable.
(b) In the event that the Committee approves a change to the Specifications
pursuant to Section 4.3(b), the party whose ARA Product specifications have
changed (the “Manufacturing Party”) shall deliver to the other party (the
“Testing Party”) a quantity of ARA Product prepared to satisfy the changed
Specifications. Such delivery shall be made in accordance with a schedule and in
quantities and on terms determined by the Committee, which quantities shall be
sufficient in all cases to enable the Testing Party to verify that the
quantities of ARA Product provided satisfy the applicable changed
Specifications. The Testing Party shall thereupon subject the delivered
quantities of ARA Product to the testing and analysis procedures agreed upon by
the Committee to verify that the individual quantities satisfy the applicable
changed Specifications. If any quantity of ARA Product fails to satisfy the
applicable changed Specifications, the Testing Party shall so notify the
Manufacturing Party. Any dispute between the parties regarding the quality of
any ARA Product thus supplied shall be resolved by a binding determination of a
third party testing facility as agreed upon by the Committee. In case it is
resolved that any quantity of ARA Product thus supplied by the Manufacturing
Party fails to satisfy the applicable changed Specifications, the Manufacturing
Party shall adjust its manufacturing process or take other appropriate action
and provide a replacement quantity of ARA Product for testing and analysis by
the Testing Party. The process shall continue until the Testing Party determines
that all quantities of ARA Product provided by the Manufacturing Party satisfy
the applicable changed Specifications. The Testing Party shall be responsible
for its own testing costs and such costs shall not be included in DSM Costs or
Martek Costs, as applicable.
4.5. Inspection.
Upon reasonable notice during regular working hours, each of DSM and Martek and
their respective customers may inspect the manufacturing facilities of the other
party and any subcontractor(s) in order to inspect the manufacture of ARA
Products, examine samples of ARA Products and review quality control and
manufacturing procedures for the purpose of verifying the quality of ARA
Products. In addition, Martek shall be permitted to have its technical personnel
periodically visit * to assist DSM in matters pertaining to ARA production at
Martek’s discretion and to provide support, to share technical experience,
and/or to monitor ARA production activities. The visits shall be with reasonable
notice to DSM, with the exact hours of such visits to be mutually agreed upon.
Martek shall assure that, during such visits, Martek personnel shall adhere to
the site’s rules and regulations and the instructions of DSM personnel.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

30



--------------------------------------------------------------------------------



 



4.6. Manufacturing Changes.
(a) DSM shall promptly notify the Committee of any major or minor change to any
manufacturing process to be performed by DSM for ARA Products and shall not
apply such change to the manufacture of ARA Products without following the
process set forth in this Section 4.6. Martek shall promptly notify the
Committee of any major or minor change to any Extraction or RBD process and
shall not apply such change to the Extraction or RBD process without following
the process set forth in this Section 4.6. Listed on Schedule 4.6(a) are certain
changes that the parties consider to be major changes and minor changes for
purposes of this Section 4.6 as of the Restatement Effective Date. The Committee
shall have the authority to modify such Schedule from time to time in its
discretion and otherwise shall be the arbiter of whether changes other than
those described on Schedule 4.6(a) constitute major changes or minor changes for
purposes of this Section 4.6. Any deadlock within the Committee will be resolved
in accordance with Section 8.6 as a Disputed Fact. Minor changes, either as
listed on Schedule 4.6(a) or as confirmed by the Committee, shall require notice
to the Committee prior to their implementation, including the date of
implementation, but shall not require pre-approval. In the event of a proposed
major change by DSM, following notification to the Committee, the provisions of
Section 4.6(b) shall apply. In the event of a proposed major change by Martek,
following notification to the Committee, the Committee shall meet as promptly as
possible to determine what, if any, action is necessary or advisable in
connection therewith. All major changes are subject to verification that the ARA
Product produced thereby meets Qualification Requirements as set forth in
Section 4.6(b). Each of Martek and DSM agrees to maintain a written record of
all changes to the manufacturing process of ARA Products it makes, which record
will be readily accessible or provided to the other party for review upon the
request of such other party, and which will be reported at the next succeeding
quarterly meeting of the Committee.
(b) To determine if a proposed major manufacturing change by DSM is acceptable,
the parties agree to verify that such changes will produce Finished Oil that
satisfies the applicable analytical, sensory and stability requirements of
Finished Oil as set forth in Schedule 4.6(b) (the “Qualification Requirements”)
pursuant to the verification process set forth in (i) through (iii) below. DSM
shall be entitled to propose up to * major manufacturing changes in each
calendar year, unless otherwise agreed in writing by Martek. The verification
process is as follows:
(i) With respect to each proposed major manufacturing change, DSM shall deliver
to Martek three (3) separate consecutive batches of ARA Product produced by the
proposed changed process and which meet Biomass Specifications (the “Test ARA
Product”). Martek shall perform the Extraction and RBD services on each such
batch and thereafter subject such batches of the Test ARA Product to its testing
and analytical procedures to verify that each such batch satisfies the
Qualification Requirements, which testing and analysis shall be completed by
Martek within six (6) months following the date of Martek’s receipt of the third
batch of the Test ARA Product from DSM. Notwithstanding the foregoing, DSM shall
have the right to abandon at any time any proposed changed process by delivery
of written notice thereof to Martek, in which event DSM shall be responsible for
its cost of preparing the relevant Test ARA Product. Martek shall be responsible
for its cost in testing the Test ARA Product but need not pay DSM for any Test
ARA Product unless it is saleable by Martek, in which case Martek shall pay DSM
for any saleable batch, provided that one or more consecutive batches so
produced by DSM meet the Qualification Requirements and DSM has not abandoned
the proposed process changes due to quality or other reasons.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

31



--------------------------------------------------------------------------------



 



(ii) Upon completion of Martek’s testing and analysis, Martek will notify DSM in
writing as to whether or not the Test ARA Product meets the Qualification
Requirements. If the Qualification Requirements are met, DSM may implement the
proposed manufacturing change and shall inform Martek when the implementation
has been completed. If the Qualification Requirements are not met, DSM shall not
be permitted to implement the proposed manufacturing change and DSM shall be
responsible for its cost of preparing the relevant Test ARA Product. Martek
shall be responsible for its cost in testing the Test ARA Product but need not
pay DSM for such Test ARA Product.
(iii) If Martek fails to deliver to DSM written notice of the results of the
applicable testing and analysis of the Test ARA Product within the 6 month
testing period provided in Section 4.6(b)(i) (other than due to a Force Majeure
Event (as to which Martek shall give DSM prompt written notice)), and the Test
ARA Product ultimately meets the Qualification Requirements, the parties shall
calculate a penalty for Martek’s delay as follows, which penalty shall be
payable by Martek to DSM within forty-five (45) days following the end of each
calendar quarter, as applicable, determined as follows:
The difference between the Usages in the “Approval Year” (i.e., the calendar
year when the notice regarding Qualification Requirements results would have
been provided by Martek if the 6 month period of §4.6(b)(i) were met) and Usages
in the year immediately prior to the Approval Year (prorated for the portion of
proposed major manufacturing changes that have been timely approved) shall be
determined and multiplied by the Actual Rates of the Approval Year. The result
shall then be multiplied by the number of days Martek was late in delivering its
written notice to DSM and divided by 365. The result shall be multiplied by the
quantity of Units of ARA forecasted and ordered in the Approval Year. For
example:
(Usages in prior year less Usages in the Approval Year—prorated for the portion
of proposed major changes which have been approved)
X
Actual Rates for Approval Year
X
(Number of late days/365)
X
Units of ARA ordered in Approval Year
=
Penalty payable.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

32



--------------------------------------------------------------------------------



 



(c) If, at any time the ARA Product does not meet Finished Oil Specifications,
Martek shall notify DSM promptly in writing after it becomes aware of such
failure and the parties shall work together to determine if the failure to meet
such Specifications resulted from the aggregate manufacturing changes
implemented by DSM. Following Martek’s notice, DSM may immediately adjust its
manufacturing process to revert to the manufacturing process utilized
immediately prior to the manufacturing change(s) that produced ARA Product that
did not satisfy Qualification Requirements. In addition, Martek may request that
the ARA Product be subjected to the verification process described in
Section 4.6(b)(i) and (ii) above to determine if the ARA Product meets
Qualification Requirements. If any such ARA Product thus produced by DSM (i.e.,
ARA Product produced following one or more manufacturing changes) fails to
satisfy Qualification Requirements, DSM shall adjust its manufacturing process
to revert to the manufacturing process utilized immediately prior to the
manufacturing change(s) that produced ARA Product that did not satisfy
Qualification Requirements. In addition, the parties agree to work together as
part of the process described above to determine if the failure to satisfy the
Qualification Requirements is due to reasons reasonably related to a change in
or problem with Extraction or RBD.
(d) In the event DSM purchases or intends to purchase an additional fixed asset
for use, in whole or in part, * that is required for improving or maintaining
production capabilities or reducing the costs of ARA production for Martek
pursuant to this Restated Agreement (the portion (but such portion only, up to
100%) of any such asset used for improving or maintaining, or reducing the costs
of, ARA production being referred to herein as an “Additional Capital Asset”),
it shall notify Martek of such Additional Capital Asset as follows: If the
aggregate capitalized purchase amount of the Additional Capital Asset(s)
(including all costs directly related thereto that are capitalized in accordance
with generally accepted accounting principles consistent with those methods used
by DSM for its other businesses, such as capitalized installation costs) is less
than USD$* in any calendar year, investment in such Additional Capital Asset(s)
shall not require Martek’s approval and such assets shall be deemed “Approved
Capital Asset(s)” hereunder upon purchase by DSM, but DSM shall notify Martek by
providing an updated Schedule 9.4(d)-1 that reflects the Approved Capital
Asset(s), which shall be provided not less frequently than once per calendar
year. If the aggregate capitalized purchase amount of the Additional Capital
Assets equals or exceeds or is expected to equal or

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

33



--------------------------------------------------------------------------------



 



exceed USD$* in any calendar year, DSM shall notify Martek prior to such
purchases and the parties shall discuss whether Martek is willing to share in
the costs and benefits of such purchases. If Martek agrees to co-invest in such
new Additional Capital Assets then the parties will agree upon the split of the
investment costs, the corresponding allocation of depreciation to ARA production
for Martek, and how the financial benefits will be shared between the parties.
In that event, the parties shall agree upon and prepare an updated
Schedule 9.4(d)-1 reflecting the agreed portion of the Additional Capital Assets
to be included thereon, which shall be referred to as (and shall be deemed)
“Approved Capital Assets.” If Martek does not agree to co-invest, then DSM may
invest in such Additional Capital Assets at its sole discretion, Martek shall
not share in the costs of any such Additional Capital Assets (i.e., they are not
Approved Capital Assets), and Martek shall not be entitled to share in any
financial benefits arising from such Additional Capital Assets through any
additional cost reductions hereunder; provided, however, that Martek’s failure
to approve any such Additional Capital Assets shall not affect Martek’s ability
to benefit from the cost reductions previously committed through agreed upon
Usages through 2014. Accordingly, for any Additional Capital Assets for which
Martek declines to co-invest as provided above, Schedule 9.4(d)-1 shall not
include any costs related to such Additional Capital Assets. Within forty-five
(45) days following the end of each calendar year, DSM will provide an annual
updated Schedule 9.4(d)-1 for the assets listed thereon and shall include a
detailed list of all Approved Capital Assets, their capitalized costs and the
accumulated depreciation related thereto, as well as detail relating to all such
depreciation. All such assets shall be depreciated on a straight-line basis over
a ten (10) year period starting at the time such asset is placed into service.
Any disagreement between the parties relating to the determination of Additional
Capital Asset(s) or Approved Capital Asset(s) will be deemed to be a Disputed
Fact and will be resolved according to the provisions set forth in Section 8.6.
4.7. ARA Product Non-Conformity Procedure; Rework and Destruction.
(a) If either party determines or has reason to believe that any shipment of ARA
Products does not conform with the applicable Specifications, that party will
give prompt written notice thereof to the other party, which notice shall
include a description of the nonconformity. Any dispute between the parties
regarding whether or not a shipment conforms with the applicable Specifications
shall be resolved by a binding determination of a third party testing facility
as agreed upon by the Committee.
(b) If any shipment of ARA Products does not conform to the applicable
Specifications, the party that ordered such shipped products shall consider in
good faith, whether it will accept such shipment as-is. If the ordering party
agrees to accept such shipment as-is, such ordering party shall notify the
producing party of such acceptance and shall pay such producing party the
applicable invoice price (in accordance with the terms of this Restated
Agreement) for the shipment. When determining if lots of ARA Product received
from DSM meet Biomass Specifications, Martek will continue to accept such lots
that may not objectively meet the Biomass Specifications but that Martek
reasonably believes will produce Finished Oil that meets Finished Oil
Specifications, consistent with its past practice.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

34



--------------------------------------------------------------------------------



 



(c) If any shipment of ARA Products does not conform to the applicable
Specifications and is not accepted by the ordering party, such ordering party
shall return such shipment to the producing party at such producing party’s
request and expense (the “Returned Material”). If the ordering party authorizes
the producing party to rework such shipment, such producing party shall be
entitled to rework such shipment and such ordering party shall accept such
reworked shipment provided that it meets the applicable Specifications, and the
costs and expenses related to the rework of the Returned Material shall be borne
by the party doing such rework. If such reworked shipment continues to fail to
meet the applicable Specifications, the ordering party shall consider in good
faith whether it will accept such shipment as-is and, if the ordering party is
Martek, it shall also act in accordance with the last sentence of Section 4.7
(b). If such ordering party agrees to accept such shipment as-is, such ordering
party shall notify the producing party of such acceptance, in which case the
costs and expenses related to the rework of the Returned Material shall be borne
by the party doing such rework and such costs and expense shall not be included
in DSM Costs or Martek Cost, as applicable. The parties agree to work together
in good faith to co-develop rework procedures that allow rejected ARA Products
to be re-processed into ARA Products that meet the Specifications.
(d) In the event that the ordering party does not authorize the producing party
to rework the Returned Material or if such producing party does not exercise its
right to provide a reworked shipment or is unable to provide a reworked shipment
that meets the Specifications within a reasonable time after such producing
party’s receipt of the notice of nonconformity, such ordering party shall have
no obligation to pay the producing party for the nonconforming ARA Products or
cost of Martek Services associated with the production of such ARA Products (as
applicable) and, if payment has already been made, such ordering party shall be
entitled to an immediate refund of the price of the nonconforming shipment. In
such event, the producing party shall use its commercially reasonable efforts to
replace the nonconforming ARA Products with a substitute shipment that meets the
Specifications and such producing party shall be free to dispose of the Returned
Material as it determines, consistent with the terms of this Restated Agreement,
including by selling it (to the extent permitted) in its respective ARA Field of
Use or destroying it.
4.8. Compliance.
(a) DSM represents and warrants that it shall obtain and maintain, and shall
ensure that its Third Party Toll Manufacturers obtain and maintain, all
licenses, permits, approvals, clearances and notifications that may be required
by law in connection with the manufacture and packaging of ARA Products for
Martek hereunder. DSM further represents and warrants that (i) the
Specifications for ARA Products to be produced as a result of Martek performing
Martek Services for DSM shall comply with all applicable laws, rules and
regulations, (ii) all quantities of ARA Products that DSM supplies to Martek
hereunder shall be manufactured in conformity with all applicable laws, rules
and regulations and shall fully satisfy the Specifications, provided that DSM
shall have delivered to Martek a signed certificate of analysis indicating that
such quantities of ARA Products meet the Specifications, and (iii) DSM shall
exercise commercially reasonable efforts to keep its facilities that are used in
the manufacture of ARA Products in good working order and available for the
production of ARA Products pursuant to this Restated Agreement.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

35



--------------------------------------------------------------------------------



 



(b) Martek represents and warrants that it shall obtain and maintain, and shall
ensure that its Third Party Toll Manufacturers obtain and maintain, all
licenses, permits, approvals, clearances and notifications that may be required
by law in connection with the Extraction, RBD, manufacturing, packaging, or
production of ARA Products for DSM hereunder. Martek further represents and
warrants that (i) the Specifications for ARA Products to be produced by DSM for
Martek shall comply with all applicable laws, rules and regulations and (ii) all
Martek Services shall be performed in conformity with all applicable laws, rules
and regulations and the ARA Products delivered as a result thereof shall fully
satisfy the Specifications, provided that Martek shall have delivered to DSM a
signed certificate of analysis indicating that such quantities of ARA Products
meet the Specifications, and (iii) Martek shall exercise commercially reasonable
efforts to keep its facilities that are used in the manufacture of ARA Products
in good working order and available for the production of ARA Products pursuant
to this Restated Agreement.
4.9. Disclaimers.
(a) THE LIMITED WARRANTY SET FORTH HEREIN IS EXCLUSIVE AND IN LIEU OF, AND DSM
HEREBY DISCLAIMS, ALL OTHER WARRANTIES REGARDING THE PRODUCTS PRODUCED FOR
MARTEK HEREUNDER, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
(b) THE LIMITED WARRANTY SET FORTH HEREIN IS EXCLUSIVE AND IN LIEU OF, AND
MARTEK HEREBY DISCLAIMS, ALL OTHER WARRANTIES REGARDING THE PRODUCTS PRODUCED
AND SERVICES PERFORMED FOR DSM HEREUNDER, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
(c) THE PARTIES ACKNOWLEDGE THAT NEITHER PARTY IS GRANTED ANY RIGHTS UNDER ANY
PATENTS OR PATENT APPLICATIONS FILED IN THE NAME OF OR ON BEHALF OF THE OTHER
PARTY OR ITS AFFILIATES EXCEPT THOSE SET FORTH IN SECTIONS 7.4 AND 9.3. EACH
PARTY EXPRESSLY DISCLAIMS ANY WARRANTY TO THE OTHER PARTY OR ANY THIRD PARTY AS
TO THE SCOPE, VALIDITY OR ENFORCEABILITY OF ANY OF THE INTELLECTUAL PROPERTY
RIGHTS LICENSED HEREUNDER.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

36



--------------------------------------------------------------------------------



 



5. MARKETING
5.1. Expansion of Fields of Use.
(a) DSM agrees to use its commercially reasonable efforts, including marketing
efforts, to assist Martek in entering into commercial agreements, on terms
acceptable to Martek in Martek’s sole discretion, with Infant Formula Product
customers in such territories as DSM and Martek may from time to time agree upon
in writing.
(b) In view of DSM’s global marketing network, Martek agrees that should it or
any of its Affiliates consider utilizing a third party marketing and/or sales
force for sales of ARA Products for Infant Formula Products, Martek shall,
before entering into a binding agreement with any other third party with respect
thereto, give DSM written notice thereof and shall present and consider with DSM
in good faith whether or not DSM could be of assistance in such marketing and
sales efforts.
(c) DSM shall use its good faith efforts to identify to Martek any DSM customer
that indicates to DSM an interest in any ARA Product that is available from
Martek in the Martek ARA Fields of Use and Martek shall use its good faith
efforts to identify to DSM any Martek customer that indicates to Martek an
interest in any ARA Product that is available from DSM in the DSM ARA Fields of
Use.
(d) DSM and Martek agree to explore together new market opportunities for
additional uses of ARA including applications that may involve combining ARA
with DHA and/or other nutrients, but shall be under no obligation to continue
such explorations for any specific length of time nor shall the parties be under
any obligation to enter into any arrangement regarding any such new market
opportunities beyond the arrangements set forth herein.
5.2. Customer Contracts.
From and after the Signing Date, each party and its Affiliates shall notify each
of their respective customers prior to any sale to such a customer of ARA
Products that (a) any ARA Products sold to such customer are subject to
Intellectual Property licenses that prohibit such customer from selling or using
such ARA Products outside such notifying party’s ARA Fields of Use and (b) such
customer will not be able to purchase ARA Products from such party or any of its
Affiliates if any sale or use by such customer of such ARA Products is outside
such notifying party’s ARA Fields of Use. The parties shall cooperate in good
faith to identify any customer that uses or sells ARA Products purchased from a
party or any of its Affiliates outside such notifying party’s ARA Fields of Use
(“Out of Scope Customer”). Where it is determined by agreement of the parties or
pursuant to the arbitration provisions of Section 10.5 that a party has sold, or
that an Affiliate of a party has sold, the ARA Products to an Out of Scope
Customer, the party shall either promptly stop such sale or use of ARA Products
by such customer or make, or cause such Affiliate to make, no further sales of
ARA Products to such customer, it being understood and agreed that any failure
to stop such sale of ARA Products or to make, or cause such Affiliate to make,
no such further sales shall be deemed to be a breach of a material term of this
Restated Agreement, unless applicable law shall prohibit such party or Affiliate
from stopping such sale or use of ARA Products by such customer or from ceasing
to make such further sales of ARA Products to such customer.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

37



--------------------------------------------------------------------------------



 



5.3. Priority of ARA Marketing.
(a) It is understood and agreed that the parties will use all reasonable efforts
to first meet the demands for ARA Products for Infant Formula Products before
supplying ARA Products to any other Martek ARA Field of Use or to any DSM ARA
Field of Use and otherwise in accordance with a methodology for allocating any
surplus ARA Products as determined by the Committee.
(b) Upon the request of either party, the number of Units of ARA in ARA Products
to be supplied per year for use in connection with new product and/or new ARA
Field of Use development shall be as follows, it being understood and agreed
that the Committee shall have the authority to modify such amounts from time to
time:

          Units of ARA per Annum Monthly Production Capacity   New ARA
Product/Field of Use
 
   
* Units of ARA
  * Units of ARA
 
   
* Units of ARA
  * Units of ARA
 
   
* Units of ARA
  * Units of ARA

(c) Each party shall be entitled to fifty percent (50%) of the total number of
Units of ARA per year allocated for use in connection with new product and/or
new ARA Field of Use development, provided that each party shall have the right
to use all or a portion of such fifty percent (50%) in any manner it deems fit
within its own ARA Field of Use, whether for existing ARA Products or new ARA
Products.
5.4. * Arrangements with * Customers.
(a) DSM hereby agrees to accept the * pricing for ARA Products as set forth in
Section 5.4(b)(i) when and if Martek enters into * arrangements with *, pursuant
to that certain *, permitting * to order quantities of ARA Products * solely for
inclusion in Infant Formula Products that will be sold * in certain * and
(ii) to meet its obligations to * Customers.
(b) DSM agrees (i) to accept Martek Purchase Orders for specified quantities of
ARA Products for which the delivery instructions provided by Martek in
accordance with Section 3.8(a) specify that the ARA Products delivered pursuant
to such Purchase Orders will be included in an Infant Formula Product that will
be sold by * Customers * in one or more * and, together with DHA supplied by
Martek, must comprise * of any and all Omega-3 and/or Omega-6 long chain
polyunsaturated fatty acids (i.e., fatty acids other than linolenic acid,
gammalinolenic acid and alphalinolenic acid that contain at least * and at least
*) in any Infant Formula Product sold by * Customers as applicable in the *, and
(ii) notwithstanding Section 6.1 of this Restated Agreement, to accept as
payment in full for the ARA Products subject to each such Martek Purchase Order
an amount equal to the Agreed Price per Unit of ARA for filling such order, less
* of the DSM Mark Up per Unit of ARA. Notwithstanding the foregoing, DSM shall
not be required to accept in any calendar year Martek Purchase Orders for ARA
Products for * Customers at such * in an amount * of the * that are the subject
of Martek’s Purchase Orders *. To the extent that such Martek Purchase Orders *
the * and the then current * for such * within forty-five (45) days of the end
of such calendar year.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

38



--------------------------------------------------------------------------------



 



(c) Martek shall (i) require * Customer, on whose behalf Martek orders ARA
Products at the price set forth in Section 5.4(b), to maintain complete and
adequate books and records of all sales of ARA Products ordered at such price,
(ii) reserve and, in Martek’s discretion, exercise the right to audit such books
and records to enable Martek to verify that all such quantities of ARA Products
are included only in Infant Formula Products that are sold only in *, and
(iii) take such steps which are reasonable to ensure that such quantities of ARA
Products are included only in Infant Formula Products that are sold in *.
5.5. Notification and Challenge Procedure.
(a) Notwithstanding anything to the contrary set forth elsewhere in this
Restated Agreement, prior to any sale by a party (the “Notifying Party”) or any
of its Affiliates of ARA Products into the other party’s ARA Fields of Use (the
“Responding Party”), the Notifying Party shall provide written notice thereof to
the Responding Party three (3) years before commencing any such sale (“IP
Notice”), which notice shall include a list of such ARA Products (“Included ARA
Products”); provided, however, that the foregoing requirement as well as the
remaining provisions of this Section 5.5 shall not apply to any sale by DSM or
its Affiliates of, and DSM and its Affiliates shall at all times be entitled to
sell, DSM Adult ARA Products for a DSM Adult ARA Application on the terms and
subject to the conditions set forth in Section 7.4(f) of this Restated
Agreement. During such three (3) year period, the Notifying Party shall not
commence such sales. The date that the Responding Party receives such IP Notice
shall hereinafter be referred to as the “IP Notice Receipt Date.” The Responding
Party shall have the right to proceed to arbitration pursuant to Section 10.5 of
this Restated Agreement, for the purpose of determining whether the Notifying
Party will be legally entitled to sell the Included ARA Products into any of the
ARA Fields of Use of the Responding Party without infringing the Intellectual
Property rights or Know-how of the Responding Party as further set forth in
Section 5.5(b) below, by giving written notice to the Notifying Party of its
intent to proceed to arbitration, and subsequently initiating such arbitration,
within six (6) months of the IP Notice Receipt Date. Whether or not such right
to arbitrate is exercised, the Responding Party shall have the right to
terminate this Restated Agreement as further set forth in Section 5.5(c) below.
If the Responding Party does not proceed to arbitration within six (6) months of
the IP Notice Receipt Date, the Notifying Party shall be permitted to sell the
Included ARA Products into any of the Responding Party’s ARA Fields of Use only
after the date which is three (3) years after the IP Notice Receipt Date. Any
breach of any of the provisions of this Section shall constitute a material
breach of this Restated Agreement.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

39



--------------------------------------------------------------------------------



 



(b) In the case of arbitration pursuant to 5.5(a), the Notifying Party shall not
sell any ARA Products into any of the Responding Party’s ARA Fields of Use
except in accordance with Section 5.5(b)(ii), and shall have the burden of
establishing by clear and convincing evidence that its potential sale of the
Included ARA Products into any of the Responding Party’s ARA Fields of Use would
not infringe upon the Responding Party’s Intellectual Property rights or
Know-how on the Decision Date. The date on which the arbitrators deliver their
decision to the parties shall hereinafter be referred to as the “Decision Date.”
(i) If the arbitrators determine that the Notifying Party will not be legally
entitled to sell the Included ARA Products into any of the Responding Party’s
ARA Fields of Use, then any subsequent sale of any Included ARA Products by the
Notifying Party into any of the Responding Party’s ARA Fields of Use shall be
conclusively deemed to be an infringement of the Responding Party’s Intellectual
Property rights and/or Know-how for purposes of any arbitration or legal
proceeding between the Responding Party and the Notifying Party related to such
sale unless and until there is a material change in the Intellectual Property
rights or Know-how of either party in which event either party shall be entitled
to commence the process set forth in Section 5.5(a) again.
(ii) If the arbitrators determine that the Notifying Party will be legally
entitled to sell the Included ARA Products into any of the Responding Party’s
ARA Fields of Use, such sales shall commence no earlier than (A), if this
Restated Agreement has not been terminated prior to the Decision Date, the date
three (3) years following the Decision Date or (B), if this Restated Agreement
has been terminated prior to the Decision Date, the date three (3) years
following the date of such termination.
(iii) During the pendency of the arbitration pursuant to 5.5(a), the Notifying
Party shall respect the arbitration process and shall not itself sell, and shall
cause its Affiliates not to sell, any ARA Products into the Responding Party’s
ARA Fields of Use except in accordance with Section 5.5(b)(ii).
(c) The Responding Party’s right to terminate this Restated Agreement pursuant
to 5.5(a) shall be exercisable by providing the Notifying Party with a written
notice of termination (“Termination Notice”), such Termination Notice to be
delivered (i) any time up to the date six (6) months after the Decision Date if
the Responding Party commences arbitration in accordance with 5.5(a) or (ii) at
any time within one (1) year of the IP Notice Receipt Date if the Responding
Party does not commence arbitration in accordance with 5.5(a). In either case,
the Termination Notice must (i) set forth an effective date for the termination
that is no earlier than the date three (3) years after the IP Notice Receipt
Date and (ii) be delivered to the Notifying Party at least six (6) months prior
to such effective date.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

40



--------------------------------------------------------------------------------



 



(d) Notwithstanding anything in this Restated Agreement to the contrary, upon
the IP Notice Receipt Date:
(i) The Responding Party’s purchase and/or supply obligations under Article 3
shall be terminated and shall instead become purchase and/or supply rights, as
the case may be, but the Notifying Party’s obligation to purchase or supply
under Article 3 shall continue;
(ii) The Responding Party’s (but not the Notifying Party’s) production or sales
allocation (i.e. the DSM Extraction Allocation /DSM RBD Services Allocation or
Martek Allocation, as applicable) under Article 3 shall become unlimited;
(iii) If DSM is the Responding Party: (i) the parties’ obligation set forth in
Section 5.3 to first meet demands for Infant Formula Products before supplying
ARA Products to any DSM ARA Field of Use and (ii) DSM’s obligation set forth in
Section 5.4 to accept the * pricing for * customers, shall each terminate (such
obligations to continue unaffected if Martek is the Responding Party);
(iv) If Martek is the Responding Party, Martek’s payment obligations under
Section 6.12 (Break Up Fee) shall terminate (such payment obligation to continue
unaffected if DSM is the Responding Party), and Martek’s obligations regarding
the Agreed Annual Fixed Costs under Section 6 shall terminate (such payment
obligation to continue unaffected if DSM is the Responding Party); and
(v) The Responding Party shall have the right to sublicense the Notifying
Party’s proprietary technology (either Martek Proprietary Technology or DSM
Proprietary Technology, as applicable), Improvements and the Production
Technology to any Third Party Toll Manufacturers without the prior approval of
or acceptance by the Notifying Party (and the Notifying Party’s right to so
sublicense shall continue to be subject to the prior approval or acceptance
requirements set forth herein).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

41



--------------------------------------------------------------------------------



 



6. FINANCIAL MATTERS
6.1. Amounts Payable by Martek.
(a) For each Unit of ARA that has been delivered by DSM in a given calendar year
and accepted by Martek pursuant to a Martek Purchase Order, Martek shall pay to
DSM the applicable Budgeted Price per Unit of ARA as determined below, subject
to the limitations and adjustments further set forth in this Article 6,
including the reconciliations pursuant to Section 6.2 and adjustments pursuant
to Section 6.3. The Budgeted Price per Unit of ARA shall be equal to the sum of
the DSM Fixed Cost per Unit of ARA, the mark up per Unit of ARA (the “DSM Mark
Up”) and the DSM Variable Cost per Unit of ARA, in each case as in effect for
the calendar year in which the Unit of ARA is ordered for delivery pursuant to a
Martek Purchase Order, as set forth below.
(b) Prior to December 1 of each calendar year (the “Current Year”), the
Committee shall agree upon the rates per Unit of ARA for electricity, natural
gas, yeast extract and dextrose (the “Budgeted Rates”) to be used in the
calculation of the DSM Variable Costs per Unit of ARA for the next calendar year
(the “Succeeding Year”).
(c) For any period during the term of this Restated Agreement, if so requested
by Martek, DSM shall lock-in (if possible) a fixed rate for up to * (or a lesser
portion if so requested by Martek) of electricity, natural gas, yeast extract
and dextrose to be used by DSM in connection with producing ARA Products for
Martek. In addition, DSM shall obtain written approval from Martek, such
approval to not be unreasonably withheld or delayed, prior to locking-in a fixed
rate or hedge for all or any portion of electricity, natural gas, yeast extract
and dextrose in connection with directly or indirectly producing ARA Products
for Martek, even if Martek has not requested such action, which written approval
may be obtained via email correspondence between the parties. The parties hereby
agree that, once a rate is locked-in for a given period in accordance with the
foregoing procedure, it will not be subject to any further adjustment during the
relevant period unless mutually agreed in writing. DSM shall use commercially
reasonable efforts to minimize all DSM Variable Costs per Unit of ARA, including
without limitation the costs subject to rate adjustments listed above.
(d) The parties agree that Martek shall pay for all transportation from *
Ex-Works and arrange (or have arranged by DSM) transport of Units of ARA in line
with DSM’s production planning and Martek’s Purchase Orders.
(e) During the period from January 1, 2010 through December 31, 2014, * of all
purchases of Units of ARA made by Martek will be invoiced by and paid to DSM in
US Dollars and * in Euros using an exchange rate of * US Dollars per Euro. For
example, if the aggregate Units of ARA purchased for a calendar year is * and
the Agreed Price per Unit of ARA is *, * will be paid and * will be paid. For
purchases of Units of ARA made by Martek in 2009, if the amounts invoiced by and
paid to DSM are not * in US Dollars and * in Euros, the amounts will be
reconciled to match such proportions using an exchange rate of * US Dollars per
Euro. Euros are calculated by determining * of the amount of US Dollars that
would have been paid at * per Unit of ARA (* of *, or *) and then dividing * by
the exchange rate of US$* per €1. All references to dollars or $ in this
Restated Agreement shall mean US Dollars.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

42



--------------------------------------------------------------------------------



 



(f) The parties agree that the following volume and pricing terms and conditions
shall apply for each calendar year commencing with 2009 and continuing through
December 31, 2014, subject to adjustments set forth in Sections 6.2 and 6.3
below, as applicable:

  (i)  
2009: For calendar year 2009, Martek may purchase up to * Units of ARA at the
Budgeted Price, but shall order at least * Units of ARA for delivery in 2009.
The Budgeted Price for 2009 shall be calculated based upon the following:

  •  
The 2009 Agreed Annual Fixed Cost shall be * US Dollars ($*) resulting in a DSM
Fixed Cost per Unit of ARA equal to $* for the first * Units of ARA and $* for
any additional Units of ARA.

  •  
The 2009 DSM Mark Up per Unit of ARA shall be equal to $* for the first * Units
of ARA and $* for any additional Units of ARA.

  •  
The 2009 DSM Variable Cost per Unit of ARA shall be equal to $* for all Units of
ARA, determined as set forth on Schedule 6.1-B.

  (ii)  
2010: For calendar year 2010, Martek may purchase up to * Units of ARA at the
Budgeted Price, but shall order at least * Units of ARA for delivery in 2010.
The Budgeted Price for 2010 shall be calculated based upon the following:

  •  
The 2010 Agreed Annual Fixed Cost shall be * US Dollars ($*) resulting in a DSM
Fixed Cost per Unit of ARA equal to $* for the first * Units of ARA and $* for
any additional Units of ARA.

  •  
The 2010 DSM Mark Up per Unit of ARA shall be equal to $* for all Units of ARA
forecasted for 2010 pursuant to the Martek Three Year Rolling Forecast as of
November 1, 2009 and $* for any additional Units of ARA.

  •  
The 2010 DSM Variable Cost per Unit of ARA shall be the sum of the Usages for
electricity, natural gas, yeast extract and dextrose set forth in Schedule 6.1-A
multiplied by their corresponding Budgeted Rates for 2010 (except that the rate
for “Other Materials” shall be as set forth on Schedule 6.1-B).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

43



--------------------------------------------------------------------------------



 



  (iii)  
2011: For calendar year 2011, Martek may purchase up to * Units of ARA at the
Budgeted Price, but shall order at least * Units of ARA for delivery in 2011.
The Budgeted Price for 2011 shall be calculated based upon the following:

  •  
The 2011 Agreed Annual Fixed Cost shall be * US Dollars ($*) resulting in a DSM
Fixed Cost per Unit of ARA equal to $* for the first * Units of ARA and $* for
any additional Units of ARA.

  •  
The 2011 DSM Mark Up per Unit of ARA shall be equal to $ * for all Units of ARA
forecasted for 2011 pursuant to the Martek Three Year Rolling Forecast as of
November 1, 2010 and $* for any additional Units of ARA.

  •  
The 2011 DSM Variable Cost per Unit of ARA shall be the sum of the Usages for
electricity, natural gas, yeast extract and dextrose set forth in Schedule 6.1-A
multiplied by their corresponding Budgeted Rates for 2011 (except that the rate
for “Other Materials” shall be as set forth on Schedule 6.1-B).

  (iv)  
2012: For calendar year 2012, Martek may purchase up to * Units of ARA at the
Budgeted Price for delivery in 2012, which shall be calculated based upon the
following:

  •  
The 2012 DSM Fixed Cost per Unit of ARA shall be the 2012 Agreed Annual Fixed
Cost of * US Dollars ($*) divided by the number of Units of ARA forecasted for
purchase by Martek for 2012 pursuant to the Martek Three Year Rolling Forecast
as of November 1, 2011, subject to a reconciliation based on actual 2012
purchases as provided below.

  •  
The 2012 DSM Mark Up per Unit of ARA shall be equal to $* for all Units of ARA
forecasted for 2012 pursuant to the Martek Three Year Rolling Forecast as of
November 1, 2011 and $* for any additional Units of ARA.

  •  
The 2012 DSM Variable Cost per Unit of ARA shall be the sum of the Usages for
electricity, natural gas, yeast extract and dextrose set forth in Schedule 6.1-A
multiplied by their corresponding Budgeted Rates for 2012 (except that the rate
for “Other Materials” shall be as set forth on Schedule 6.1-B).

  (v)  
2013: For calendar year 2013, Martek may purchase up to * Units of ARA at the
Budgeted Price for delivery in 2013, which shall be calculated based upon the
following:

  •  
The 2013 DSM Fixed Cost per Unit of ARA shall be the 2013 Agreed Annual Fixed
Cost of * US Dollars ($*) divided by the number of Units of ARA forecasted for
purchase by Martek for 2013 pursuant to the Martek Three Year Rolling Forecast
as of November 1, 2012, subject to a reconciliation based on actual 2013
purchases as provided below.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

44



--------------------------------------------------------------------------------



 



  •  
The 2013 DSM Mark Up per Unit of ARA shall be equal to $ * for all Units of ARA
forecasted for 2013 pursuant to the Martek Three Year Rolling Forecast as of
November 1, 2012 and $* for any additional Units of ARA.

  •  
The 2013 DSM Variable Cost per Unit of ARA shall be the sum of the Usages for
electricity, natural gas, yeast extract and dextrose set forth in Schedule 6.1-A
multiplied by their corresponding Budgeted Rates for 2013 (except that the rate
for “Other Materials” shall be as set forth on Schedule 6.1-B).

  (vi)  
2014: For calendar year 2014, Martek may purchase up to * Units of ARA at the
Budgeted Price for delivery in 2014, which shall be calculated based upon the
following:

  •  
The 2014 DSM Fixed Cost per Unit of ARA shall be the 2014 Agreed Annual Fixed
Cost of * US Dollars ($*) divided by the number of Units of ARA forecasted for
purchase by Martek for 2014 pursuant to the Martek Three Year Rolling Forecast
as of November 1, 2013, subject to a reconciliation based on actual 2014
purchases as provided below.

  •  
The 2014 DSM Mark Up per Unit of ARA shall be equal to US$ * for all Units of
ARA forecasted for 2014 pursuant to the Martek Three Year Rolling Forecast as of
November 1, 2013 and $* for any additional Units of ARA.

  •  
The 2014 DSM Variable Cost per Unit of ARA shall be the sum of the Usages for
electricity, natural gas, yeast extract and dextrose set forth in Schedule 6.1-A
multiplied by their corresponding Budgeted Rates for 2014 (except that the rate
for “Other Materials” shall be as set forth on Schedule 6.1-B).

(g) Other Applications. Notwithstanding anything to the contrary set forth
above, for those Units of ARA in ARA Products that Martek sells to customers
that are sold for use for other than Infant Formula Products and/or Products for
Babies, Martek shall pay to DSM a fee (the “Profit Sharing Fee”) equal to the
following:
(i) * of Adult Applications Gross Profits, plus
(ii) * of Gross Profits on Other ARA Applications, less
(iii) The applicable DSM Mark Up for such Units of ARA
Where Martek sells such ARA Units in combination with Units of DHA for use in
ARA Applications for Adults and Other ARA Applications, the Adult Applications
Gross Profits or Gross Profits on Other ARA Applications, in each case per Unit
of ARA, as applicable, shall be equal to the Gross Profits on the Units of ARA
(from DSM’s manufacture of the ARA Products to Martek’s sales to its customer,
less the selling and transaction costs related to such sales) that are
ultimately sold for use in such ARA Applications for Adults or Other ARA
Applications, as applicable, based on the average selling price in the Martek
ARA Field of Use for similar Units of ARA sold alone (but in similar quantities
as the combined product) and not in combination with Units of DHA. Any
corresponding Profit Sharing Fee payments shall be made within forty-five (45)
days following the end of each calendar year.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

45



--------------------------------------------------------------------------------



 



(h) In the case of new non-fermentation technology to produce ARA Products the
parties will negotiate in good faith to the extent ARA Products are produced
with such technology, a new economic arrangement that will maintain their
relative economic position as under the fermentation technology reflected
elsewhere in this Restated Agreement.
(i) If, during the term of this Restated Agreement, any Martek customer that is
permitted by contract with Martek to produce ARA Products in fact produces its
own ARA Products, then Martek shall pay to DSM, on a quarterly basis, * of the
amount of arm’s length royalties and any other related payments received by
Martek from such customer in such calendar quarter that are directly
attributable to such customer-produced quantity of ARA Products (the “Customer
ARA Production Royalty”). Any Customer ARA Production Royalty payments shall be
paid by Martek to DSM within forty-five (45) days following the end of each
calendar year.
6.2. Reconciliations to the Budgeted Price.
(a) All Budgeted Prices determined as set forth above shall be paid only for
Units of ARA actually recovered by Martek in the post Extraction Crude Oil. Any
corresponding payments as the result of differences between Units of ARA
purchased by Martek and those actually recovered by Martek shall be reconciled
within forty-five (45) days following the end of each calendar quarter.
(b) Martek shall be responsible for 100% of the actual rates billed to DSM by
third parties or by one or more Affiliates or business units of DSM (which
amounts shall not include *) for electricity, natural gas, yeast extract, and
dextrose required for the production of Units of ARA shipped to Martek pursuant
to a Martek Purchase Order (the “Actual Rates”); provided that the actual rates
billed to DSM by one or more Affiliates or business units of DSM for such
utilities, yeast extract or dextrose shall be substantially the same, or at
least as favorable to Martek, as those prevailing at the time for such
utilities, yeast extract or dextrose obtained from other nonaffiliated
companies. Notwithstanding the foregoing, where any such DSM Affiliate or
business unit provides DSM a below-market rate for such utilities (but such
utilities only) as a result of Additional Capital Assets purchased by DSM that
are not Approved Capital Assets, the market rates for such utilities shall apply
as such market rates are reasonably agreed in advance and in writing by the
parties or, if not so agreed, as determined in accordance with the provisions of
Section 8.6 as a “Disputed Fact”. If, however, such Additional Capital Assets
are Approved Capital Assets, Martek will benefit from the more favorable rate,
if any, in accordance with the arrangement for Approved Capital Assets in
Section 4.6(b). It is understood and agreed that the “market rate” for any
utility shall be the price for such utility that is generally available to
Persons similarly situated as DSM who purchase such utility in the same general
quantities and with the same general specifications as those purchased by DSM
for ARA production.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

46



--------------------------------------------------------------------------------



 



(c) Any corresponding payments as the result of differences between Budgeted
Rates and Actual Rates shall be reconciled within forty-five (45) days following
the end of each calendar quarter. Schedules 6.2-A and 6.2-B set forth
calculations applicable to the reconciliations provided in this Section 6.2.
(d) The average RBD yield used to estimate Units of ARA as Finished Oil expected
to be obtained from each Unit of ARA as Crude Oil shall be *. Any difference
between the expected and actual Units of ARA as Finished Oil as reported by
Martek will be converted into Units of ARA as Crude Oil by dividing any such
difference in Finished Oil quantities by the average RBD yield. DSM will invoice
Martek with respect to any increase in Crude Oil quantity or will credit Martek
with respect to any decrease in Crude Oil quantity as follows: * for DSM
Variable Cost per Unit of ARA, and * for DSM Mark Up per Unit of ARA. Any such
corresponding payments shall be reconciled within forty-five (45) days following
the end of each calendar quarter.
(e) Thirty (30) days following the end of each calendar year 2009 through 2014,
DSM shall confirm the total Units of ARA produced in the immediately preceding
calendar year including Units of ARA delivered to Martek in such calendar year
pursuant to a Martek Purchase Order and Units of ARA produced by DSM in such
calendar year that were intended for sale within the DSM Fields of Use or DSM
Adult ARA Applications. The Agreed Annual Fixed Costs for the relevant calendar
year shall be adjusted by multiplying the Agreed Annual Fixed Costs for the
relevant calendar year by the ratio of (X) total Units of ARA delivered in such
calendar year to Martek pursuant to Martek Purchase Order(s), excluding
Carryover Units, to (Y) the total Units of ARA produced by DSM in such calendar
year, excluding Carryover Units (“Adjusted Annual Fixed Costs”). “Carryover
Units” shall mean Units of ARA produced by DSM in a calendar year in excess of
Martek Purchase Orders, which Units are produced for delivery to Martek in a
subsequent calendar year. DSM shall pay to Martek the amount, if any, by which
the aggregate Agreed Annual Fixed Costs per Unit of ARA actually paid by Martek
to DSM for the relevant year exceed the Adjusted Annual Fixed Costs for the
relevant year, but not less than zero, within forty-five (45) days following the
end of the relevant calendar year.
(f) Martek shall pay to DSM the amount, if any, by which the Adjusted Annual
Fixed Costs for the relevant year exceeds the aggregate Agreed Annual Fixed
Costs per Unit of ARA actually paid by Martek for the relevant year, within
forty-five (45) days following the end of the relevant calendar year

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

47



--------------------------------------------------------------------------------



 



6.3. Adjustments to the Budgeted Price.
(a) Notwithstanding anything to the contrary in this Restated Agreement, to the
extent that one or more DSM Shortfalls occur for causes other than a Force
Majeure Event, are less than or equal to * Units of ARA in the aggregate within
a rolling * period, and do not occur for more than *, then Martek shall pay to
DSM the amount by which the Adjusted Annual Fixed Costs for the relevant year
exceeds the aggregate sum of the DSM Fixed Cost per Unit of ARA paid to DSM for
Units of ARA delivered in the relevant year, within forty-five (45) days
following the end of each calendar year(s) within which such DSM Shortfalls
occur. If one or more DSM Shortfalls occur for causes other than a Force Majeure
Event and (A) exceed * Units of ARA in the aggregate within a rolling * period,
or (B) occur for more than four (4) consecutive calendar quarters (each such *
period in (A) or (B) shall be referred to as a “Relevant Period”) then (i) for
each Unit of ARA sold by Martek in excess of the base Martek Allocation (i.e.,
40,000 Units of ARA), Martek will pay to DSM (X) the Shortfall Fixed Cost per
Unit of ARA for each such Unit of ARA produced by Martek plus (Y) an amount
equal to the Shortfall Agreed Price per Unit of ARA for the relevant year minus
the price per Unit of ARA paid by Martek to a third party ARA producer (but not
less than zero) for each such Unit of ARA produced by such third party ARA
producer, plus (ii) for each Unit of ARA purchased from DSM during the Relevant
Period or an Adjustment Period, Martek will pay to DSM the Shortfall Fixed Cost
per Unit of ARA in lieu of the Agreed Annual Fixed Cost Per Unit of ARA:
provided, however, in no event shall the aggregate amount payable pursuant to
(i) and (ii) exceed the Adjusted Annual Fixed Costs for the relevant year(s). In
the event that the aggregate amount of DSM Fixed Costs Per Unit of ARA paid by
Martek for Units of ARA purchased from DSM during a Relevant Period or an
Adjustment Period as set forth in (ii) above exceeds the aggregate Shortfall
Fixed Cost per Unit of ARA for such Units of ARA, the excess amount shall be
credited to Martek. “Shortfall Fixed Cost per Unit of ARA” shall mean the
Adjusted Annual Fixed Cost for the applicable calendar year(s) within the
Relevant Period (and any Adjustment Period) divided by the total Units of ARA
requested in Martek Firm Orders for ARA Products for such applicable calendar
year(s) within the Relevant Period or Adjustment Period. “Shortfall Agreed Price
per Unit of ARA” shall mean the sum of the Shortfall Fixed Cost per Unit of ARA,
the DSM Mark Up per Unit of ARA and the DSM Variable Cost per Unit of ARA, in
each case as in effect for the calendar year in which the Unit of ARA is ordered
for delivery from such third party ARA producer. The adjustments to the Budgeted
Price and Agreed Price per Unit of ARA applicable during a Relevant Period as
set forth above shall continue to apply for the remainder of any calendar year
which includes any portion of a Relevant Period, and such remaining calendar
year period following the end of a Relevant Period shall be referred to as an
“Adjustment Period.” During any Adjustment Period, Martek will use its
commercially reasonable efforts to purchase all of its ARA Product needs from
DSM. Examples of calculations applying the provisions of this Section 6.3(a) are
set forth on Schedule 6.3(a). In the event that, due to a DSM Shortfall for
causes other than a Force Majeure Event, Martek has paid to DSM the difference
between the Adjusted Annual Fixed Cost for the immediately preceding year and
the aggregate sum of DSM Fixed Costs per Unit of ARA paid to DSM for Units of
ARA delivered in such year pursuant to the first sentence of this Section 6.3(a)
and DSM Shortfalls continue to occur in the subsequent calendar year and exceeds
* Units of ARA in the aggregate within a rolling * period or occurs for more
than *, then DSM will immediately credit Martek for such payment amount. In no
event will Martek be required to pay the DSM Mark Up per Unit of ARA in respect
of any ARA Products sold by Martek as permitted as a result of any increase in
the Martek Allocation effected pursuant to Section 3.3(b). DSM agrees to pursue
any insurance proceeds available to it with respect to a DSM Shortfall, but DSM
has no obligation to maintain such insurance coverage. Any and all amounts
payable by Martek to DSM under this Section 6.3(a) shall be reduced by any
insurance proceeds actually received by DSM and any other amounts recovered or
to which DSM is entitled with respect to insurance claims or damages, for such
DSM Shortfall (collectively, “Recovered Amounts”) which remain following
application of such Recovered Amounts to DSM’s loss with respect to the DSM Mark
Up per Unit of ARA due to such DSM Shortfall that were not otherwise recovered.
If DSM receives a payment from Martek pursuant to this Section 6.3(a) and
subsequently receives Recovered Amounts which would have resulted in a reduction
of Martek’s obligation as provided above, if received earlier, DSM shall
promptly pay to Martek an amount equal to such excess Recovered Amounts
received, but not to exceed the amount paid by Martek pursuant to this
Section 6.3(a).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

48



--------------------------------------------------------------------------------



 



(b) Beginning in 2010, the parties shall compare the increase in the PPI from
January of the immediately preceding calendar year to January of the Current
Year. If the increase in the PPI exceeds * for any such calendar year period
then the DSM Mark Up per Unit of ARA and the Agreed Annual Fixed Costs (reduced
by an amount equal to DSM’s annual depreciation for such calendar year as set
forth on Schedules 9.4(d)-1 and 9.4(d)-2) for the Current Year and each year
thereafter shall be increased by the percentage amount of such increase in the
PPI, effective as of January 1 of the year in which such review of the PPI has
taken place, provided that *. *.
(c) The parties agree that the pricing provisions set forth above relating to
DSM Fixed Costs per Unit of ARA and DSM Variable Costs per Unit of ARA (but not
the DSM Mark Up) shall be amended as expressly set forth elsewhere in this
Restated Agreement or due to one or more of the following events outside of
DSM’s control: (i) legal or regulatory changes are made that would not allow DSM
to continue production of ARA in the then-current manner without violating a
local, state or federal law, (ii) new patents are issued that prevent DSM from
producing in the then-current manner, or (iii) one or more of the Raw Materials
is no longer available *. In any such event, DSM shall use its commercially
reasonable efforts to keep DSM Fixed Costs per Unit of ARA and DSM Variable
Costs per Unit of ARA as low as possible by using its commercially reasonable
efforts to increase production efficiencies, using low cost alternative Raw
Materials or employing other applicable alternatives due to such events. In any
such event, the parties will agree on adjustments to the DSM Fixed Cost per Unit
of ARA and/or the DSM Variable Cost per Unit of ARA for the remaining calendar
years through 2014, as applicable, to reflect the actual incremental increases
in the costs to be incurred by DSM in excess of the amounts already included
therefor due to such event and only for so long as such increases in costs are
actually incurred; provided, however, that changes to the applicable DSM
Variable Costs per Unit of ARA will only be made if such events require
change(s) that increase the Usages component (or the total cost/unit of the
“Other Materials” component) of the DSM Variable Costs per Unit of ARA, as a
result of which the DSM Variable Costs increase by more than *, as calculated at
the then applicable Actual Rates.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

49



--------------------------------------------------------------------------------



 



(d) Martek and DSM agree to use their commercially reasonable efforts to work
together to identify additional goods or products that could be manufactured or
processed * so as to improve plant utilization and thereby reduce the allocation
of Agreed Annual Fixed Costs to the production of ARA. In the event that the
manufacturing and/or processing of additional goods or products commences * as a
result of cooperative efforts initiated by Martek, DSM and Martek will jointly
determine the extent to which any such additional plant utilization actually
reduces the amount of DSM Fixed Costs allocable to Martek, and the parties shall
agree on an adjustment to the DSM Fixed Costs payable hereunder through 2014
corresponding with the third party goods/products utilization in respect of the
available total annual capacity *. In the event, however, that the manufacturing
and/or processing of additional goods or products * results from DSM’s efforts,
Martek shall not be entitled to any reduction of the DSM Fixed Costs allocable
to Martek under this Restated Agreement through 2014. It is understood and
agreed that, in determining any fixed cost component of any pricing after 2014,
all goods/products manufactured * shall be considered, and not just those for
which an adjustment is envisioned based on this Section 6.3(d).
6.4. Amounts Payable by DSM.
(a) For each Unit of ARA upon which Martek has performed the Martek Services and
which has been delivered EXW by Martek and accepted by DSM pursuant to a DSM
Purchase Order, DSM shall pay to Martek the Martek Costs per Unit of ARA
calculated in accordance with Schedule 2.104 plus a * markup, in each case as in
effect for the calendar year in which the Unit of ARA is ordered for delivery in
such calendar year pursuant to a DSM Purchase Order. Unless otherwise agreed to
by the parties, the Martek Costs per Unit of ARA for a Succeeding Year will be
agreed to by the Committee by November 30 of each Current Year and shall be
based on the DSM Budgeted Volume for the Succeeding Year and the actual Martek
Costs per Unit of ARA for the first three (3) quarters of the Current Year,
taking into account any changes to specifications that may impact such costs.
The parties agree that Martek shall not be charged for ARA Products delivered by
DSM to Martek for purposes of Martek’s performing the Martek Services for DSM.
(b) With respect to any ARA Product sold in the DSM ARA Field of Use by DSM or
any DSM Affiliate to a third party that is not an Affiliate of either DSM or
Martek, DSM will pay Martek a royalty of * of the Agreed Price per Unit of ARA
applicable to the relevant calendar year for each Unit of ARA sold as adjusted
pursuant to Section 6.3 (the “DSM ARA Field of Use Royalty”); provided, however,
that (i) no such royalty shall be due and owing unless and until the total
quantity of sales during the calendar year in question exceeds $*, (ii) no
royalty shall be owed for sales of ARA Products to * and (iii) the DSM ARA Field
of Use Royalty shall not exceed * of DSM’s Gross Profit on such sales. In cases
where DSM reduces the price of the products referred to in this Section 6.4 as
an incentive for a DSM customer to purchase other DSM products, DSM’s Gross
Profit, for purposes of determining any cap on the DSM ARA Field of Use Royalty,
shall be based on the non-reduced price. Any corresponding DSM ARA Field of Use
Royalty payments shall be made within forty-five (45) days following the end of
the immediately preceding calendar year.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

50



--------------------------------------------------------------------------------



 



(c) With respect to any ARA Product sold in the DSM Adult ARA Applications by
DSM or any DSM Affiliate to a third party that is not an Affiliate of either DSM
or Martek, DSM will pay Martek a royalty equal to * of the Agreed Price per Unit
of ARA in effect applicable to the relevant calendar year for each Unit of ARA
sold as adjusted pursuant to Section 6.3 (the “DSM Adult ARA Applications
Royalty”); provided, however, that no such royalty shall be due and owing unless
and until the total quantity of sales during the calendar year in question shall
exceed $*. Notwithstanding the foregoing, for sales into the * market of a DSM
Adult ARA Product that is a DHA/ARA combination product, DSM agrees that it will
either (i) utilize DHA supplied by Martek for such DSM Adult ARA Product,
subject to the payment of the * royalty specified above, or (ii) not utilize DHA
supplied by Martek for such DSM Adult ARA Product and instead pay Martek a
royalty equal to * of the Agreed Price per Unit of ARA in effect at the time for
each Unit of ARA sold as adjusted pursuant to Section 6.3. Any corresponding DSM
Adult Applications Royalty payments shall be made within forty-five (45) days
following the end of the immediately preceding calendar year. For the avoidance
of doubt, to the extent any royalty is payable by DSM to Martek on ARA Products
under this Section 6.4(c), no royalty shall be payable by DSM to Martek on the
same ARA Products pursuant to Section 6.4(b).
6.5. Invoices and Payment.
(a) DSM shall invoice Martek for each Martek Purchase Order no earlier than the
date on which such order is delivered EXW, and Martek shall remit all payments
due to DSM within thirty (30) days following the later of (i) the invoice date
for such shipment and (ii) the receipt by Martek of a signed certificate of
analysis from DSM relating to such shipment, provided that the total aggregate
amount of unpaid invoices during any given month shall not at any time exceed
150% of the average monthly total invoices sent by DSM to Martek during the
three (3) months immediately preceding such month. During the period from
January 1, 2010 through December 31, 2014, DSM’s invoices to Martek shall
reflect * of the Agreed Price in US Dollars and * of the Agreed Price in Euros
as set forth in Section 6.1 (and Martek shall pay DSM’s invoices in such
currencies) and illustrated in Schedule 6.2-B. For invoices relating to 2009,
the parties shall reconcile the actual amounts paid in order to reflect * of the
Agreed Price paid in US Dollars and * of the Agreed Price paid in Euros as set
forth in Section 6.1 and illustrated in Schedule 6.2-A. DSM shall charge Martek
interest (from the due date of the payment until the date such payment is
actually received by DSM) on payments that are more than fifteen (15) days late
at an annualized rate of interest equal to the Euribor rate in effect as of the
first day of such quarter plus three percent (3%).
(b) Martek shall invoice DSM for each DSM Purchase Order no earlier than the
date on which such order is delivered EXW, and DSM shall remit all payments due
to Martek within thirty (30) days following the later of (i) the invoice date
for such shipment and (ii) the receipt by DSM of a signed certificate of
analysis from Martek relating to such shipment. All ARA Products upon which
Martek Services have been performed will be billed and paid for in US Dollars.
Martek shall charge DSM interest (from the due date of the payment until the
date such payment is actually received by Martek) on payments that are more than
fifteen (15) days late at an annualized rate of interest for each quarter equal
to the Euribor rate in effect as of the first day of such quarter plus three
percent (3%).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

51



--------------------------------------------------------------------------------



 



(c) Amounts due from one party to the other pursuant to Section 7.2(b)(iv)(B)
shall be paid within forty-five (45) days following the end of the relevant
calendar quarter.
(d) Except as otherwise expressly provided herein, all amounts to be paid by a
party to the other under this Restated Agreement shall be due and payable within
thirty (30) days of the invoice date in respect thereof. All amounts due and
payable and not paid within the applicable grace period shall bear interest for
each quarter or portion thereof at an annualized rate of interest equal to the
Euribor rate in effect as of the first day of such quarter plus three percent
(3%), calculated from the due date of the payment until the date such payment is
actually received by the receiving party.
6.6. Interest Charges for Inventory.
Either party may request from time to time that the other party maintain an
inventory of ARA Products for the sole purpose of fulfilling Martek Purchase
Orders or DSM Purchase Orders, as applicable. If a party agrees to maintain such
inventory, then such party shall charge the requesting party interest on the
Agreed Price or fees for Martek Services as set forth in Section 6.4, as
applicable, that would be paid for such inventory for the period that such party
maintains such inventory at an annualized rate of interest equal to the average
Euribor rate plus three percent (3%) for such period.
6.7. Margin Protection.
(a) Martek and DSM shall share data on Gross Profits on sales of ARA Products
and future expectations of declines in Gross Profit per Unit of ARA.
Notwithstanding anything in this Restated Agreement to the contrary, if the
average Gross Profit per Unit of ARA in US Dollars received by Martek and its
Affiliates on sales of a Unit of ARA falls below the DSM Mark Up per Unit of ARA
for a period of *, Martek shall give DSM prompt written notice thereof,
whereupon the parties agree that the DSM Mark Up per Unit of ARA shall be
reduced as of the day of notification to an amount that would be equal to the
average Gross Profit in US Dollars received by Martek and its Affiliates on
sales of a Unit of ARA after the adjustment for such reduction in the DSM Mark
Up per Unit of ARA. If the average Gross Profit per Unit of ARA in US Dollars
received by Martek and its Affiliates on sales of a Unit of ARA recovers to at
least the level of the DSM Mark Up per Unit of ARA in any subsequent calendar
quarter, Martek shall give DSM prompt written notice thereof, whereupon the
parties agree that the full DSM Mark Up per Unit of ARA shall be restored as of
the date of such notification.
(b) For purposes of calculating Martek’s Gross Profit in this Section 6.7,
(i) Martek agrees that it will not include in the calculation any ARA Products
sold by Martek to its customers at a reduced price as an incentive for the
Martek customers to purchase other Martek products and (ii) to the extent that
the ARA Products are Blended Products, then the Gross Profit per Unit of ARA in
such ARA Products will be determined by multiplying (A) the Gross Profit in US
Dollars received by Martek and its Affiliates on sales of the Blended Product by
(B) a fraction where the numerator is the number of Units of ARA in the Blended
Product and the denominator is the total number of units of fatty acids in the
Blended Product, but in no event shall such amount be less than the Gross Profit
on ARA Products where ARA Products are sold as single product.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

52



--------------------------------------------------------------------------------



 



6.8. Stop Loss.
(a) If at any time from and after December 31, 2011, Martek shall have received
from its customers during the immediately preceding * period total orders of ARA
Products of less than * Units of ARA, then Martek shall have the right to
deliver written notice thereof to DSM requesting a meeting pursuant to this
Section 6.8(a), in which event the parties shall promptly meet to discuss in
good faith changes that might be implemented so as to increase sales of or
demand for ARA Products and otherwise to increase the economic benefits to the
parties from the Alliance. If at any time from and after December 31, 2011, DSM
shall have received from Martek during the immediately preceding four
(4) calendar quarter period an aggregate amount of DSM Mark-Up of less than $*
(which amount shall be subject to adjustment due to a DSM Shortfall, if any, as
set forth below), then DSM shall have the right to deliver written notice
thereof to Martek requesting a meeting pursuant to this Section 6.8(a), in which
event the parties shall promptly meet to discuss in good faith changes that
might be implemented so as to increase the profitability of the Alliance and
otherwise to increase the economic benefits to the parties from the Alliance.
The changes referred to in the two immediately preceding sentences may include,
without limitation, changes to the location of production facilities, changes to
the economic relationship between the parties, marketing incentives or
campaigns, the manufacturing of other products * and other cost-saving and/or
demand-inspiring measures, as applicable. In the event of a DSM Shortfall, the
threshold amount of $* set forth above shall be reduced, until such time as the
Martek Allocation reverts back to 40,000 Units of ARA, by an amount equal to the
amount of the DSM Shortfall multiplied by the amount of the applicable DSM Mark
Up per Unit of ARA.
(b) If the parties meet as provided in Section 6.8(a) above, and at any time on
or before the * of such meeting Martek shall have received from its customers
during the immediately preceding * period total orders of ARA Products of less
than * Units of ARA, then Martek shall have the right, exercisable by delivery
of written notice to DSM, to accelerate the expiration date of this Restated
Agreement to a date no earlier than the last day of the first full calendar
quarter following the date on which such written notice was delivered. If the
parties meet as provided in Section 6.8(a) above, and at any time on or before
the * of such meeting DSM shall have received from Martek during the immediately
preceding * period an aggregate amount of DSM Mark-Up of less than $* (which
amount shall be subject to adjustment due to a DSM Shortfall, if any, as set
forth below), then DMS shall have the right, exercisable by delivery of written
notice to Martek, to accelerate the expiration date of this Restated Agreement
to a date no earlier than the last day of the first full calendar quarter
following the date on which such written notice was delivered. In the event of
any such acceleration of the expiration date of this Restated Agreement, all
references in this Restated Agreement to December 31, 2023 shall be deemed to be
the accelerated date on which this Restated Agreement shall expire and all
references in this Restated Agreement to January 1, 2024 shall be deemed to be
the day after such accelerated date. For the avoidance of doubt, and unless
otherwise provided herein, the consequences of any such accelerated expiration
shall be the same as if the Restated Agreement had expired on December, 31,
2023, including without limitation those set forth in Section 9.3 hereof. In the
event of a DSM Shortfall, the threshold amount of $* set forth above shall be
reduced, until such time as the Martek Allocation reverts back to 40,000 Units
of ARA, by an amount equal to the amount of the DSM Shortfall multiplied by the
amount of the applicable DSM Mark Up per Unit of ARA.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

53



--------------------------------------------------------------------------------



 



6.9. Review of Alliance Structure and Economics; Renegotiation of Pricing
Arrangements.
Commencing no later than June 1, 2013, the parties shall review in good faith,
among other issues, the market position of ARA, competition, current and
projected future ARA production costs, cost reduction strategies, and the
structure and relative economic costs and benefits to the parties of the
Alliance hereunder. The parties will review the pricing provisions of this
Restated Agreement, including the DSM Mark Up per Unit of ARA and the allocation
of payments between Euros and US Dollars, and will use good faith efforts to
renegotiate such pricing and currency allocation prior to October 31, 2014,
effective as of January 1, 2015. Either party shall be entitled to have the
relevant financial information of the other party confirmed by an independent
public accounting firm reasonably acceptable to the other party. The parties
agree to negotiate in good faith ways to address any issues identified during
this review to insure the future success and profitability of the Alliance for
the remainder of the term of this Restated Agreement on terms similar to those
currently in place. If renegotiation is unsuccessful as of October 31, 2014,
pricing will be changed so that the parties share equally in the Gross Profit
per each Unit of ARA sold (from the manufacture and delivery of ARA Products to
its sale to a direct customer of Martek or DSM) effective January 1, 2015 and
the allocation of payments between Euros and US Dollars shall remain as set
forth in Section 6.1.
6.10. Transparency.
The parties agree during the term of this Restated Agreement to provide each
other with data and information including copies of invoices and other relevant
paperwork, to the extent reasonably necessary to verify the parties’ respective
performances under this Restated Agreement and to substantiate the payments owed
to a party by the other hereunder, including the calculation of DSM Costs,
Martek Costs, Additional Capital Assets and Approved Capital Assets. The parties
shall also share data and information relating to each party’s performance in
the manufacture of ARA Products including actual Usages, information relating to
productivity (including fermentation productivity) and efficiency of production,
yields, and other such data. The types of information to be exchanged are
intended to include the types that would be exchanged as part of an audit
pursuant to Section 6.11(a), and it is understood that the types of information
may vary from time to time to reflect changes in the information requirements of
the parties. All such data and information shall be shared by the parties on a
confidential basis, annually, or quarterly if it relates to or is required for
the verification of amounts owed quarterly, reviews at quarterly meetings or a
review of a party’s manufacturing performance. Notwithstanding the foregoing,
(i) a party (the “Disclosing Party”) shall have the right not to provide to the
other party (the “Requesting Party”) any data or information requested by the
Requesting Party if the Disclosing Party determines in good faith that
compliance with the request could give rise to a colorable claim that one or
both of the parties have violated any applicable law and (ii) each party shall
have the right to require that any data or information requested pursuant to
this Section 6.10 (including any data or information not disclosed by a
Disclosing Party to the Requesting Party on the basis of subsection (i) hereof)
be disclosed to an independent auditor (and not to the Requesting Party) for the
sole purpose of verifying the parties’ performance of and compliance with the
terms of this Restated Agreement, including verifying a party’s calculation of
payments owed to it by the other; such auditor shall be selected by the
Requesting Party, subject to the approval of the Disclosing Party, such approval
not to be unreasonably withheld, and shall be prohibited from disclosing such
data and information to the Requesting Party (including such party’s employees)
and the expenses of such independent auditor shall be borne equally by the
Disclosing Party and the Requesting Party.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

54



--------------------------------------------------------------------------------



 



6.11. Books and Records.
(a) Each party shall maintain complete and accurate records of its yields,
production costs, income, sales of ARA products, capital costs, and other
information reasonably necessary to verify that such party is complying with its
obligations under this Restated Agreement and calculating relevant amounts in
accordance with the terms of this Restated Agreement. All accounting relevant to
this Restated Agreement shall be performed in accordance with generally accepted
accounting principles consistent with those methods used by the relevant party
for its other businesses. The parties each shall have the right, upon reasonable
prior written notice, through an independent public accounting firm reasonably
acceptable to the other party, to examine the other party’s books, records and
accounts relating to the performance of its obligations under, or the prices to
be charged pursuant to, this Restated Agreement. Such audit right shall be
exercisable by a party, in regard to the books records and accounts related to a
calendar year, by delivery of written notice to the other party (the “Audited
Party”) within six (6) months after the end of such calendar year of its desire
to have such an audit conducted; provided, however, that an Audited Party shall
have the right, exercisable by delivery of written notice to the other party, to
postpone the commencement of the audit for a maximum of 90 days to allow the
Audited Party to complete its own internal accounting review with respect to
such calendar year.
(b) A party’s books, records and accounts being examined pursuant to
Section 6.11(a) above shall be deemed to be a complete and final statement of
costs, fees and prices for the year subject to audit upon delivery of such
books, records and accounts to the appointed independent public accounting firm
and may not be amended, revised or supplemented at any time following such date
for purposes of such audit except for changes, either favorable or unfavorable
to either party, as a result of findings or inquiries by the appointed
independent public accounting firm. All information regarding a party’s business
received in any such examination shall be held in confidence. The expenses of
such audits shall be borne by the party requesting such audit. Any overpayment
or underpayment by one party of the amounts that the other party was entitled to
receive under this Restated Agreement shall be promptly refunded to or paid by
such other party, as the case may be, with annualized interest for such period
at the average Euribor rate plus 3% calculated from the date(s) of the
overpayment or underpayment until the date of refund or payment in accordance
herewith. If any such audit establishes an aggregate overbilling or underpayment
by one party during the period covered by the audit by 5% or more of the amounts
to which the other party was entitled, then such overbilled or underpaid party
shall be reimbursed by the other party for the expenses of the audit. The
parties each shall be prohibited from accessing the other party’s books, records
and accounts and any privileged documents examined by the accountant, and may
receive only an accounting report from the auditor.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

55



--------------------------------------------------------------------------------



 



6.12. Break Up Fee.
(a) In the event that, after the Restatement Effective Date, DSM desires to
expand its ARA production capacity, it shall have the right to provide Martek
with a detailed proposal of such expansion plans for Martek’s review. If Martek
provides its written approval to DSM for such proposed expansion plans as
provided in Section 3.3 (“Approved Expansion Plans”), then fifty percent (50%)
of the actual capital costs of the Approved Expansion Plans (provided they are
not materially changed from those approved by Martek) shall be added to a book
entry account maintained by DSM for such purposes (the “Break Up Fee Account”).
DSM shall maintain a separate subaccount of the Break Up Fee Account for each
Approved Expansion Plan. As of the Restatement Effective Date, the parties agree
that the balance of the Break Up Fee Account is zero.
(b) The balance in a subaccount of the Break Up Fee Account for an expansion
shall be reduced (but not below zero) by * ($*) for each one US Dollar ($*) of
DSM Mark Up, or equivalent thereof, received by DSM from Martek in respect of
ARA Products produced from the expansion capacity that generated such
subaccount.
(c) Upon any expiration of this Restated Agreement or a termination of this
Restated Agreement by DSM for cause pursuant to Section 9.2 or 5.5 when Martek
is the Notifying Party, Martek shall pay to DSM the balance in each subaccount
of the Break Up Fee Account within forty-five (45) days of any such expiration
or termination.
6.13. Considerations for Payments and Volume Commitments.
(a) In exchange for the parties’ agreement to eliminate the Currency Savings
Account and all balances accrued therein as of the Restatement Effective Date,
and in consideration of the parties’ agreement to no longer apply the Currency
Savings Account methodology from and after the Restatement Effective Date,
Martek has agreed to the ARA purchase commitments in each of calendar years
2009, 2010 and 2011 as set forth in Sections 6.1(a), 6.1(b) and 6.1(c).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

56



--------------------------------------------------------------------------------



 



(b) In consideration of DSM’s agreement to guarantee Usages, * ARA production *
as provided in Section 3.2(a) of this Restated Agreement and to lock-in DSM
Fixed Costs per Unit of ARA and the DSM Mark Up per Unit of ARA, each as set
forth herein, Martek shall make a one-time payment to DSM (payable in two
installments) equal to €7.9 million as follows:
(c) Martek shall pay to DSM 50% of this amount, or €3.95 million, on or before
the fifteenth day following the Restatement Effective Date, by wire transfer in
immediately available funds; and
(d) Martek shall pay to DSM the remaining €3.95 million on or before the
thirtieth day following the date on which DSM delivers to Martek a written
request therefor, which payment date the parties currently anticipate will be on
or before August 31, 2009, and which in no event shall be due before July 1,
2009 or after October 31, 2009.
(e) The parties agree that the above payments represent the final amount of any
and all costs due by Martek with respect to any *, including any payment
obligations set forth in Article 8 of the Heads of Agreement.
7. PRODUCT DEVELOPMENTS AND PATENTS
7.1. R&D Collaboration.
(a) The R&D Collaboration Goals. Each party acknowledges and agrees that it
shall endeavor in good faith, independent of or jointly with the other party, to
use commercially reasonable efforts to conduct research projects that have a
reasonable likelihood of developing (i) new or improved production processes for
ARA Products, (ii) new or improved ARA Product formulations, (iii) new or
improved ARA Product applications which may include clinical trials, and
(iv) other ARA improvements or new developments (the “R&D Collaboration Goals”).
(b) The R&D Committee. The Committee has formed a committee which consists of
four (4) members with appropriate scientific and marketing knowledge and
expertise in the area of ARA Product production and applications and related
technological areas with two (2) members to be appointed by Martek and two
(2) members to be appointed by DSM (the “R&D Committee”). Each party shall
identify one of the members that it appoints to the R&D Committee as its “R&D
Leader.” If either party decides at any time to replace its designated R&D
Leader or its other R&D Committee members, it may do so by written notice to the
other party’s R&D Leader. The R&D Committee shall meet promptly upon its
appointment by the Committee, and thereafter at least quarterly, for the purpose
of defining potential research projects in furtherance of the R&D Collaboration
Goals. The R&D Committee shall meet at such place as it may reasonably select,
in person or by conference call as the R&D Committee decides.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

57



--------------------------------------------------------------------------------



 



(c) Research Project Proposals.
(i) In the fourth quarter of each calendar year of this Restated Agreement, the
parties shall exchange their respective annual R&D Plans for the following year
through the R&D Committee, for the purpose of sharing information. Each of
Martek and DSM may perform and finance their own R&D (each, a “Solely Funded ARA
Research Project”) and shall inform the other party of the topic of each Solely
Funded ARA Research Project upon the commencement of such project and promptly
provide the other party upon completion thereof with a summary of the results of
such project in anticipation of the licenses of Intellectual Property relating
thereto pursuant to Section 7.4 (a), (b), (d) and (f).
(ii) In addition, each party may recommend to the R&D Committee in its R&D Plan
research projects for possible joint funding, at each party’s sole discretion,
and any such project that is approved as provided below for joint funding (a
“Jointly Funded ARA Research Project”) shall be described in a detailed project
plan (including project management details). Upon unanimous R&D Committee
recommendation for joint funding, each proposed joint research project will be
submitted to the Committee for final written approval. Both parties shall
provide reports on the progress of any Jointly Funded ARA Research Project and
the results thereof to the R&D Committee on a quarterly basis.
(d) R&D Costs. Each party shall be responsible for its own R&D costs. The
parties acknowledge that DSM shall not include any costs of DSM R&D in the DSM
Costs billed to Martek unless expressly agreed by Martek in advance in writing
and Martek shall not include any costs of Martek R&D in the Martek Costs billed
to DSM unless expressly agreed by DSM in advance in writing. The costs involved
in an approved Jointly Funded ARA Research Project shall be shared equally,
unless otherwise agreed to by the Committee in writing and any corresponding
payment reconciliations shall be made on a yearly basis.
(e) Outsourced R&D Activities. Any work to be performed at Martek as part of
DSM’s R&D activities will be based only on outsourcing by DSM and performed only
at DSM’s initiative on terms mutually agreed in writing. Any work to be
performed at DSM as part of Martek’s R&D activities will be based only on
outsourcing by Martek and performed only at Martek’s initiative on terms
mutually agreed in writing.
(f) R&D Intellectual Property Rights from R&D Plans. The parties’ respective
Intellectual Property rights in any inventions, improvements, Know-how, or
technologies invented or created in the course of performance of any Jointly
Funded ARA Research Project are set forth in Section 7.2(b) hereto.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

58



--------------------------------------------------------------------------------



 



(g) R&D Intellectual Property Rights from Solely Funded ARA Research Projects.
The Intellectual Property rights in any inventions, improvements, Know-how or
technologies invented or created in the course of performance of any Solely
Funded ARA Research Project shall be owned, as between the parties hereto, by
the party that funded such project, and patent rights filed and/or obtained
thereon and owned by Martek shall be deemed Martek R&D Patents and patent rights
filed and/or obtained thereon and owned by DSM shall be deemed DSM R&D Patents.
7.2. Intellectual Property Rights.
(a) Validity of Certain Patents of the Parties. From the Effective Date of the
Alliance to the stated expiration date of this Restated Agreement (regardless of
any earlier termination),
(i) DSM acknowledges and agrees that (A) Martek’s Patents (including those of
its Affiliates) listed on Schedule 2.64 (Excluded Subject Matter) and Schedule
2.108 (Martek Patents), (B) any patents that issue from the applications listed
on Schedule 2.64 or Schedule 2.108 and (C) all related family members of the
patents listed on Schedule 2.64 and Schedule 2.108 issued under the laws of any
country, shall be presumed valid and enforceable and, to the maximum extent
permitted under applicable law, DSM agrees not to, and shall cause each of its
Affiliates not to, challenge the validity or enforceability of such patents,
through any legal action or proceeding of any nature whatsoever, including, but
not limited to, any action in federal district court seeking to declare the
invalidity of such patents, and
(ii) Martek acknowledges and agrees that (A) DSM’s Patents (including those of
its Affiliates) listed on Schedule 2.54 (B) any patents which issue from the
applications listed on Schedule 2.54, and (C) all related family members of the
patents listed on Schedule 2.54, issued under the laws of any country, shall be
presumed valid and enforceable and, to the maximum extent permitted under
applicable law, Martek agrees not to, and shall cause each of its Affiliates not
to, challenge the validity or enforceability of such patents, through any legal
action or proceeding of any nature whatsoever, including, but not limited to,
any action in federal district court seeking to declare the invalidity of such
patents.
It is understood and agreed that Schedule 2.64 (Excluded Subject Matter),
Schedule 2.54 (DSM Patents) and Schedule 2.108 (Martek Patents) may be amended
and updated from time to time after the Restatement Effective Date with the
written consent of the parties to include patent rights filed, acquired or
licensed by each of the parties or to delete patents that the parties agree are
no longer valid. Upon inclusion on any such Schedule, such patent rights shall
be removed from any other definition of a set of patent rights for purposes of
this Restated Agreement. It is further understood and agreed that a Notifying
Party that challenges the scope of a Responding Party’s patents, but not their
validity or enforceability, pursuant to Section 5.5 will not be deemed to be in
violation of this Section.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

59



--------------------------------------------------------------------------------



 



(b) R&D Intellectual Property Rights. Subject to the licenses granted in
Sections 7.4(a), 7.4(b), 7.4(d) and 7.4(f) hereto, Intellectual Property rights
in any inventions, improvements, or technologies conceived or reduced to
practice during the term of this Restated Agreement pursuant to a Jointly Funded
ARA Research Project (“New R&D Inventions”) shall be as follows:
(i) Any patent and/or patent application filed by a Patent Proponent Party (as
defined below) in accordance with Section 7.3(a)(ii) shall be owned solely by
the Patent Proponent Party (“Martek R&D Patents” or “DSM R&D Patents,” as the
case may be).
(ii) Subject to clause (i) above, the parties shall jointly own any patents or
patent applications that may be filed or issue on any New R&D Inventions (each
party having an equal and undivided one half ownership interest without a right
of accounting, except as expressly provided herein) (“Joint Patents”) and all
other Intellectual Property rights in New R&D Inventions regardless of which
parties’ employees invented or created such New R&D Invention (“Joint
Know-how”). Each party shall, and shall cause its employees, consultants, and
contractors to, execute any and all documents required in order that each party
shall own and, if applicable, shall be registered as the owner of the New R&D
Invention in accordance with Section 7.2(b). All rights in and to the New R&D
Inventions shall be subject to this Restated Agreement.
(iii) For the avoidance of doubt, during the term of this Restated Agreement
(A) each of Martek and its Affiliates shall have (1) the exclusive right to use
all Joint Proprietary Technology within the Martek ARA Fields of Use, (2) the
non-exclusive right to use all Joint Proprietary Technology outside of the DSM
ARA Fields of Use subject to Section 7.2(b)(iv)(A), and (3) no right to use,
make or have made, offer to sell, sell, import, or otherwise exploit, or permit
others to use, make or have made, offer to sell, sell, or otherwise exploit the
Joint Proprietary Technology in DSM’s ARA Fields of Use and (B) each of DSM and
its Affiliates shall have (1) the exclusive right to use all Joint Proprietary
Technology within the DSM ARA Fields of Use, (2) the non-exclusive right to use
all Joint Proprietary Technology outside of the Martek ARA Fields of Use subject
to Section 7.2(b)(iv)(A), and (3) no right to use, make or have made, offer to
sell, sell, import, or otherwise exploit, or permit others to use, make or have
made, offer to sell, sell, or otherwise exploit the Joint Proprietary Technology
in Martek’s ARA Field of Use. Notwithstanding the foregoing, except as expressly
set forth in Section 9.3, nothing contained in this Restated Agreement shall
extend DSM’s rights to the Excluded Subject Matter outside the DSM ARA Fields of
Use. Moreover, unless expressly agreed upon by the parties, subject to
Section 10.4 hereto, nothing herein shall be deemed to grant either party any
rights in any trademarks or previously existing copyrighted work of the other
party, notwithstanding the use of such materials in any Jointly Funded ARA
Research Project. Notwithstanding the foregoing neither party shall sublicense
Production Technology without the other party’s prior written consent except
pursuant to Sections 3.3(a), 3.4(c), and 5.5(d).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

60



--------------------------------------------------------------------------------



 



(iv) If either party is in serious negotiations with a non-Affiliate third party
regarding the sublicensing of its rights to the Joint Proprietary Technology in
an area where it has non-exclusive rights to such Joint Proprietary Technology
in accordance with Section 7.2(b)(iii)(A)(2) or 7.2(b)(iii)(B)(2)
(“Sublicensable Technology”), such party shall provide written notice to the
other party of such negotiations. If such party decides to sublicense its rights
pursuant to such negotiations (such party to hereinafter be referred to as the
“Sublicensing Requester”), then the Sublicensing Requester must provide the
other party prior written notice summarizing the proposed sublicensing
arrangement for the Sublicensable Technology (“Sublicensing Notice”).
(A) The non-requesting party shall have the right to prevent such sublicense by
(1) within thirty (30) days of receiving the Sublicensing Notice, notifying the
Sublicensing Requester of its disapproval of the sublicense and its desire to
have the exclusive right to sublicense the Joint Proprietary Technology outside
the DSM ARA Fields of Use and the Martek ARA Fields of Use and (2) committing
within thirty (30) days of the determination of the fair-market value (“FMV”) of
such exclusive right to pay to the Sublicensing Requester the FMV, which is to
be determined pursuant to agreement of the parties or pursuant to Section 8.6 if
agreement is not reached within ten (10) days.
(B) If the non-requesting party does not notify the Sublicensing Requester of
its disapproval within thirty (30) days from receiving the Sublicensing Notice
or does not pay the FMV of the sublicense to the Sublicensing Requester within
thirty (30) days from determination of the FMV amount, the Sublicensing
Requester shall have the right to proceed with such sublicense on substantially
the same terms and conditions as set forth in the Sublicensing Notice and the
Sublicensing Requester shall pay the other party, as applicable, (1) * of the
Net Revenues the Sublicensing Requester receives from the sublicensee which are
not the result of the Sublicensing Requester selling a product to the
sublicensee, and (2) * of the Net Sales the Sublicensing Requester receives from
the sublicensee which are the result of the Sublicensing Requester selling a
product to the sublicensee, provided, however, that such total amount shall not
exceed * of the Sublicensing Requester’s Gross Profit on such sales.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

61



--------------------------------------------------------------------------------



 



(C) If the non-requesting party does not exercise its right to obtain exclusive
rights to the Sublicensable Technology as set forth in Section 7.2(b)(iv)(A) and
the Sublicensing Requester proceeds with the sublicensing arrangement for the
Sublicensable Technology as set forth in the Sublicensing Notice, the
Sublicensing Requester does not need to follow the procedures set forth in
Section 7.2(b)(iv) again if it desires to enter into another sublicensing
arrangement for the same Sublicensable Technology; however, if the Sublicensing
Requester does not proceed with the sublicensing arrangement as set forth in the
Sublicensing Notice and then subsequently desires to sublicense the same
Sublicensable Technology to another potential sublicensee, the Sublicensing
Requester must follow the procedures set forth in Section 7.2(b)(iv) again,
including issuing a new Sublicensing Notice.
7.3. Prosecution, Maintenance and Enforcement.
(a) Prosecution and Maintenance of New R&D Patents.
(i) To the extent that a party desires to file an application for a patent
claiming or describing a New R&D Invention, the party seeking to file the
application shall inform the other party of its desire to file for patent
protection and submit a request to the R&D Committee for permission to file the
application for such invention. If a majority of the R&D Committee members are
unable to agree on whether to pursue patent protection at all or in any
particular jurisdiction, the matter shall be referred to the Committee, which
shall make a final determination whether to file the application. In the event
that the R&D Committee or the Committee, as the case may be, decides to pursue
patent protection for a particular invention in one or more jurisdictions, the
R&D Committee or the Committee, as the case may be, shall, designate the party
with the most knowledge of the New R&D Invention (as determined by the unanimous
agreement of the R&D Committee or the Committee, as the case may be) as the lead
party (“Lead Party”) who will take primary responsibility for the preparation,
filing, prosecution, and maintenance of any patents related to such New R&D
Invention (“Patent Protection Process”). The non-lead party shall provide all
reasonable cooperation and assistance in connection with the Patent Protection
Process. The Lead Party will ensure that the non-lead party is kept informed of
the status of and has an opportunity to review and comment on all aspects of the
Patent Protection Process, including, but not limited to, copying the non-lead
party on all patent related communications such as patent

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

62



--------------------------------------------------------------------------------



 



applications, office actions, and responses and allowing the non-lead party not
less than ten (10) business days to review and comment upon the specifications,
claims, and responses to office actions prior to their submission to the
appropriate patent office. The Lead Party shall use all reasonable efforts to
incorporate and address the non-lead party’s comments. Notwithstanding the
foregoing, final decisions regarding the specification claims and responses to
office actions shall be made by the Lead Party. The applications shall be
prepared, filed and prosecuted, and maintenance fees paid through an attorney or
agent chosen by the Lead Party. Except as set forth in Section 7.3(a)(ii) below,
each party shall pay fifty percent (50%) of all expenses incurred hereafter
pursuant to the Patent Protection Process (“Patent Expenses”) according to the
following procedure. On a quarterly basis the Lead Party will provide the
non-lead party with an invoice for Patent Expenses reporting the amount of
Patent Expenses incurred, the purpose of incurring such Patent Expenses, and the
amount of Patent Expenses owed by the non-lead party. The non-lead party will
reimburse on a quarterly basis the Lead Party within thirty (30) days of
receiving an invoice for Patent Expenses from the Lead Party. If the Lead Party
anticipates extraordinary expenses arising from the Patent Protection Process,
then the Lead Party will provide the non-lead party with full details and
together the parties will determine a mutually acceptable course of action prior
to incurring such expenditures. Both parties recognize that one party may incur
certain legal expenses regarding the New R&D Invention and/or patent rights
relating to matters pertaining solely to such party, and, in such circumstances,
such expenses will not be considered Patent Expenses, unless otherwise decided
by the Committee. The Lead Party will maintain adequate records showing all
Patent Expenses incurred, which will be made available to the non-lead party
upon reasonable notice.
(ii) Notwithstanding Section 8.5 or Section 8.6, in the event that the Committee
is deadlocked on whether to file a patent application for a particular New R&D
Invention in one or more jurisdictions (i.e., where half of the Committee
members are in favor of pursuing patent protection and half the Committee
members are opposed), the party whose Committee members voted in favor of
pursuing patent protection (the “Patent Proponent Party”) shall have the right
to independently file a patent application covering such invention at its own
costs and expense, and the other party shall provide all reasonable cooperation
and assistance in connection therewith, including without limitation, ensuring
that any of its employees who may be inventors under such patent application
shall be joined as inventors thereto, and shall cause such employees to assign
in writing their entire interest in such invention to the Patent Proponent
Party. In such event, the patent shall be treated as an Improvement made by the
Patent Proponent Party and shall be subject to the license provisions of
Section 7.4(d). Notwithstanding the foregoing, any decisions by the Patent
Proponent Party regarding whether to pursue patent protection or the scope of
the applicable patent claims being sought shall take into consideration the
legal and commercial interests of the other party, including without limitation
the other party’s interest in avoiding disclosure of confidential information or
technology in connection with its activities in their respective ARA Fields of
Use.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

63



--------------------------------------------------------------------------------



 



(iii) If, in one or more countries, (A) the Lead Party shall at any time decide
not to prepare, file, prosecute or maintain any such patent application for any
such New R&D Invention or (B) either party does not pay its share of the
expenses related to the foregoing matters (in either situation, the “Declining
Party”), the other party may, at its own expense, prepare, file, prosecute or
maintain any such patent application in such country or countries. In such
event, the Declining Party hereby assigns its interest in and to the New R&D
Invention (but only with respect to such country or countries as applicable)
underlying such patent application, and such application in such country or
countries to the other party and such party hereby grants the Declining Party a
license under such patents in accordance with the parties’ respective rights in
Sections 7.4(a), 7.4(b), 7.4(d) and 7.4(f).
(b) Independent Enforcement. Notwithstanding anything to the contrary herein,
each party shall have the right at any time to enforce independently, at its own
cost and expense and in the manner as it chooses in its sole discretion, any
rights to Intellectual Property * (the party pursuing or seeking to pursue such
enforcement action is hereinafter referred to as the “Enforcing Party”). The
party that is not the Enforcing Party shall provide all reasonable cooperation
in connection with any actions permitted to be taken by the Enforcing Party
pursuant to this Section 7.3(b) in connection with pursuing a suspected
infringer in the Enforcing Party’s ARA Fields of Use, including without
limitation allowing itself to be joined as a party to any lawsuit brought by the
Enforcing Party against such infringer, provided that the Enforcing Party
compensates the other party for any costs reasonably associated therewith. Any
such action shall be subject to the other terms and conditions set forth herein.
(c) Enforcement. Each party agrees to promptly notify the other party * of any
suspected infringement of any patent or other rights to Intellectual Property
(other than trademark rights) of either party that relates to ARA, including
without limitation any patent covering any New R&D Inventions. Promptly upon
notification of a suspected infringement, * evaluate whether to take any action
against such suspected third party infringer. In evaluating whether to pursue a
particular suspected third party infringer, * act in good faith and shall
consider *, including without limitation, the cost of pursuing the claim, the
likelihood that either party will become the subject of a counterclaim, the
relative likelihood of success of the claims to be asserted and the possible
effects on the patent rights at issue. In the event that * decides that a
particular action should be taken against the suspected third party infringer,
the parties shall cooperate to promptly undertake such action. Such action may
include * or other action aimed at causing cessation of the infringement by the
third party. Unless * the party in whose ARA Field of Use the infringing
activity is occurring shall be responsible for all costs associated with any
such action. In the event that the suspected infringement is occurring in both
party’s ARA Fields of Use, the parties shall share the costs of such action in
proportion to the ARA related profits derived by each party at or around the
time of the suspected infringement. In the event that one of the parties wishes
to settle the dispute with the suspected infringer that would not involve the
complete and unqualified cessation of the suspected infringing activity, *,
neither party shall, without the prior consent of the other party, grant any
license to, or enter into a prospective settlement agreement with, the suspected
infringing party.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

64



--------------------------------------------------------------------------------



 



(d) Proceeds of Infringement Actions. The Enforcing Party shall be entitled to
all proceeds from any independent action taken by it in accordance with
Section 7.3(b) hereto. In the event an award of monetary damages is granted in
an action with respect to * in connection with actions taken in accordance with
* hereto, the parties shall apply the award as follows: Initially the award
shall be used to reimburse the parties for their actual out-of-pocket expenses
(including attorneys fees) that have been incurred by or in connection with such
action, provided that if the award is insufficient to reimburse both parties for
all of their out of pocket expenses, the award shall be distributed in
proportion to each party’s relative expenses in connection with the action. Once
the parties have been reimbursed for their respective out of pocket expenses,
the remaining portions of the award shall be divided between the parties, within
thirty (30) days after collection of the award, in proportion to the lost
profits of each party resulting from the infringement in accordance with
whichever of the following formulas is appropriate under the circumstances:
(i) Proceeds from Infringement Actions *.
(1) *
(ii) Proceeds from Infringement Actions *.
(1) *
It is the intent of the parties that the foregoing formulas will estimate the
lost profits suffered by each party by the infringing activity.
(e) Defensive Patent Actions. Notwithstanding anything to the contrary herein,
in the event that either party to this Restated Agreement becomes a defendant in
any lawsuit in any jurisdiction, the defendant party shall have the right, in
its entire and sole discretion, to bring a counter-claim or counter-suit based
on the infringement of any Joint Patent against any party to the extent that
such counter-claim or counter-suit is reasonably likely to cause or bring about
a settlement of the dispute to which the party to this Restated Agreement has
become a defendant. The defendant party shall notify the other party in writing
of its intention to exercise its right under the immediately preceding sentence
and such other party shall provide all necessary cooperation and assistance, at
the requesting party’s cost and expense, associated with the defendant party’s
counterclaim or counter-suit.
(f) Prosecution and Maintenance of Patents arising from Solely Funded ARA
Research Projects. Notwithstanding anything to the contrary set forth in this
Restated Agreement, a party shall have the sole right to file, prosecute and
maintain patent rights claiming inventions invented or created in the course of
the performance of such party’s Solely Funded ARA Research Projects.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

65



--------------------------------------------------------------------------------



 



7.4. Intellectual Property Licenses.
(a) License of Martek Proprietary Technology. Subject to the provisions of
Section 9.3, Martek hereby grants to DSM an exclusive (including as to Martek),
worldwide, non-assignable, sublicensable (to the extent permitted in
Section 7.4(c) below) license under the Martek Proprietary Technology, the
Martek R&D Patents, the Excluded Subject Matter and Martek Improvements to make,
use, have made, import, sell and offer for sale ARA Products and ARA Products
combined with other products in the DSM ARA Fields of Use and to make ARA
Products for delivery to Martek and to perform Extraction and RBD processing, in
each case only to the extent permitted herein; provided, however, that Martek
and its Affiliates shall have the right to utilize any Martek Proprietary
Technology, Martek R&D Patents, the Excluded Subject Matter and Martek
Improvements in the DSM ARA Fields of Use (i) that Martek and its Affiliates
utilize in providing Martek Services to DSM as of the Restatement Effective
Date, or (ii) that DSM may from time to time after the Restatement Effective
Date authorize Martek and its Affiliates to utilize, in each case in connection
with the provision by Martek and its Affiliates of Martek Services to DSM and
its Affiliates as requested by DSM. The foregoing license shall be
royalty-bearing solely as provided in Article 6 hereof. DSM hereby guarantees
that each of its Affiliates and any Third Party Toll Manufacturer that shall
become a sublicensee of DSM pursuant to Section 7.4(c) of this Restated
Agreement with respect to the Martek Proprietary Technology, Excluded Subject
Matter, Martek R&D Patents and/or Martek Improvements shall abide by the
restrictions set forth in this Restated Agreement in respect of any such
sublicensed Martek Proprietary Technology, Excluded Subject Matter, Martek R&D
Patents and/or Martek Improvements.
(b) License of DSM Proprietary Technology. Subject to the provisions of
Section 9.3, DSM hereby grants to Martek an exclusive (including as to DSM),
worldwide, non-assignable, sublicensable (to the extent permitted in 7.4(c)
below) license under the DSM Proprietary Technology, the DSM R&D Patents and DSM
Improvements to make, use, have made, import, sell and offer for sale ARA
Products and ARA Products combined with other products in the Martek ARA Fields
of Use and to perform Extraction and RBD services, in each case only to the
extent permitted herein; provided, however, that DSM and its Affiliates shall
have the right to utilize any DSM Proprietary Technology, DSM R&D Patents and
DSM Improvements in the Martek ARA Fields of Use (i) that DSM or its Affiliates
utilize in providing services to Martek as set forth in this Restated Agreement
as of the Restatement Effective Date, or (ii) that Martek may from time to time
after the Restatement Effective Date authorize DSM or its Affiliates to utilize,
in each case in connection with the provision by DSM or its Affiliates of
services to Martek and its Affiliates as requested by Martek. The foregoing
license shall be royalty-bearing solely as provided in Article 6 herein. Martek
hereby guarantees that each of its Affiliates and any Third Party Toll
Manufacturer that shall become a sublicensee of Martek pursuant to
Section 7.4(c) of this Restated Agreement with respect to the DSM Proprietary
Technology, DSM R&D Patents and/or DSM Improvements shall abide by the
restrictions set forth in this Restated Agreement in respect of any such
sublicensed DSM Proprietary Technology, DSM R&D Patents and/or DSM Improvements.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

66



--------------------------------------------------------------------------------



 



(c) Toll Manufacturers and Affiliates; Sublicenses; Other Rights of Martek’s
Customers.
(i) Except as set forth in Sections 7.4(c)(iii) and (v), the licensed rights in
Sections 7.4(a) and 7.4(b) above and Sections 7.4(d) and 7.4(f) below may be
sublicensed by a party to its Affiliates but may not be sublicensed by such
party to any third party, including Third Party Toll Manufacturers, without the
prior written consent of the other party; provided, however, (i) in the event of
a DSM Shortfall, Martek shall be entitled to sublicense the licensed rights
granted in Sections 7.4(b) and Section 7.4(d) to one or more Third Party Toll
Manufacturers in accordance with the requirements of Section 3.3(a) for the sole
purpose of responding, and only for so long as necessary to respond, to such DSM
Shortfall and (ii) in the event of a Martek Shortfall, DSM shall be entitled to
sublicense the licensed rights granted in Sections 7.4(a), 7.4(d) and 7.4(f) to
one or more Third Party Toll Manufacturers in accordance with the requirements
of Section 3.4(c) for the sole purpose of responding, and only for so long as
necessary to respond, to such Martek Shortfall.
(ii) For the avoidance of doubt, DSM hereby acknowledges that any Person that,
directly or indirectly, purchases or acquires ARA Product manufactured by DSM,
Martek or any Third Party Toll Manufacturer and sold by Martek or its Affiliates
during the term of this Restated Agreement, whether alone or in combination with
other products, shall not require a sublicense of the DSM Patents, the DSM R&D
Patents, and/or the DSM Improvements in order to use, offer to sell and/or sell
such ARA Product within the Martek ARA Fields of Use, whether by itself or as
incorporated with or into another product. DSM hereby covenants not to assert,
or permit or cause any other Person to assert, during the term of this Restated
Agreement any rights under any DSM Patent(s), DSM R&D Patent(s) and/or DSM
Improvements, to the extent applicable to the manufacture, use, offer to sell,
sale or importation of ARA Products and licensed to Martek under Section 7.4(b)
or Section 7.4(d), against any Person in connection with such Person’s direct or
indirect purchase of ARA Product manufactured by DSM, Martek or any Third Party
Toll Manufacturer pursuant to such DSM Patent(s), DSM R&D Patent(s), and/or DSM
Improvements and sold by Martek or its Affiliates, whether alone or in
combination with other products, provided that such Person uses, sells, offers
for sale or imports such ARA Product, whether by itself or incorporated with or
into another product, only within the Martek ARA Fields of Use. *.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

67



--------------------------------------------------------------------------------



 



(iii) Further, during the term of this Restated Agreement, if reasonably
requested by a Person that, directly or indirectly, purchases or acquires ARA
Product manufactured by DSM, Martek, or any Third Party Toll Manufacturer and
sold by Martek or its Affiliates during the term of this Restated Agreement,
whether alone or in combination with other products, Martek may * for such
Person’s use, offer to sell and/or sale of such ARA Product provided that
(A) such Person uses, offers to sell and/or sells such ARA Product, whether by
itself or incorporated with or into another product, only within the Martek ARA
Fields of Use, and provided further that; (B) Martek represents to DSM in
writing * that: (1) Martek will not charge *, a fee * for ARA Products * and
(2) Martek will not *, and (3) Martek will not condition * accept prices higher
than those that Martek or its Affiliates would otherwise charge for products
other than ARA Products, and (4) Martek has in fact not taken any action as
described in (1), (2) or (3) above with respect to any customer *; and
(C) Martek provides DSM prompt written notice of *.
(iv) Martek hereby acknowledges that any Person that, directly or indirectly,
purchases or acquires ARA Product manufactured by DSM, Martek or any Third Party
Toll Manufacturer and sold by DSM or its Affiliates during the term of this
Restated Agreement, whether alone or in combination with other products, shall
not require a sublicense of the Martek Patents, the Martek R&D Patents, and/or
the Martek Improvements in order to use, offer to sell and/or sell such ARA
Product within the DSM ARA Fields of Use, whether by itself or as incorporated
with or into another product. Martek hereby covenants not to assert, or permit
or cause any other Person to assert, during the term of this Restated Agreement
any rights under any Martek Patent(s), Martek R&D Patent(s) and/or Martek
Improvements, to the extent applicable to the manufacture, use, offer to sell,
sale or importation of ARA Products and licensed to DSM under Section 7.4(a), or
Section 7.4(d), against any Person in connection with such Person’s direct or
indirect purchase of ARA Product manufactured by DSM or any Third Party Toll
Manufacturer pursuant to such Martek Patent(s), Martek R&D Patent(s) and/or
Martek Improvements and sold by DSM or its Affiliates, whether alone or in
combination with other products, provided that such Person uses, sells, offers
for sale or imports such ARA Product, whether by itself or incorporated with or
into another product, only within the DSM ARA Fields of Use. *.
(v) Further, during the term of this Restated Agreement, if reasonably requested
by a Person that, directly or indirectly, purchases or acquires ARA Product
manufactured by DSM, Martek, or any Third Party Toll Manufacturer and sold by
DSM or its Affiliates during the term of this Restated Agreement, whether alone
or in combination with other products, DSM may * for such person’s use, offer to
sell, and/or sale of such ARA Product provided that : (A) such Person uses,
offers to sell and/or sells such ARA Product, whether by itself or incorporated
into another product, only within the DSM ARA Fields of Use, and provided
further that (B) DSM represents to Martek in writing * that: (1) DSM will not
charge *, a fee *that DSM would otherwise charge* for ARA Products * and (2) DSM
will not *, (3) DSM will not condition * accept prices higher than those that
DSM or its Affiliates would otherwise charge for products other than ARA
Products, and (4) DSM has in fact not taken any action as described in (1),
(2) or (3) above with respect to any customer *; and (C) DSM provides Martek
prompt written notice of *.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

68



--------------------------------------------------------------------------------



 



(d) Improvements. A “DSM Improvement” shall mean (i) any improvement or
enhancement to the DSM Proprietary Technology, the Martek Proprietary
Technology, the Excluded Subject Matter, the DSM R&D Patents, the Martek R&D
Patents or any New R&D Inventions or (ii) any other innovation, process or
technique that, in the case of either (i) or (ii), is created by DSM or any of
its Affiliates before or during the term of this Restated Agreement, or licensed
to DSM or any of its Affiliates by a third party licensor during the term of
this Restated Agreement with the right to grant a sublicense thereunder to
Martek and/or its customers, that DSM or Martek or any of their respective
Affiliates demonstrates (through its own application to the production,
processing, use or sale of ARA Products or otherwise) in fact does improve, or
reduce the costs associated with, the production, processing, use or sale of ARA
Products. DSM shall provide Martek reasonable assistance at Martek’s expense in
determining whether such improvement, enhancement, innovation, process or
technique in fact does improve, or reduce the costs associated with, the
production, processing, use or sale of ARA Products and therefore is a DSM
Improvement, including allowing the use of such improvement, enhancement,
innovation, process or technique to enable Martek to make such determination. A
“Martek Improvement” shall mean (i) any improvement or enhancement to the DSM
Proprietary Technology, the Martek Proprietary Technology, the Excluded Subject
Matter, the DSM R&D Patents, the Martek R&D Patents or any New R&D Inventions or
(ii) any other innovation, process or technique that, in the case of either
(i) or (ii), is created by Martek or any of its Affiliates before or during the
term of this Restated Agreement, or licensed to Martek or any of its Affiliates
by a third party licensor during the term of this Restated Agreement with the
right to grant a sublicense thereunder to DSM and/or its customers, that Martek
or DSM or any of their respective Affiliates demonstrates (through its own
application to the production, processing, use or sale of ARA Products or
otherwise) in fact does improve, or reduce the costs associated with, the
production, processing, use or sale of ARA Products. Martek shall provide DSM
reasonable assistance at DSM’s expense in determining whether such improvement,
enhancement, innovation, process or technique in fact does improve, or reduce
the costs associated with, the production, processing, use or sale of ARA
Products and therefore is a Martek Improvement, including allowing the use of
such improvement, enhancement, innovation, process or technique to enable DSM to
make such determination. Any disagreement between the parties as to whether an
improvement, enhancement, innovation, process or technique is in fact a “DSM
Improvement” or a “Martek Improvement” shall be a Disputed Fact and shall be
resolved pursuant to the provisions of Section 8.6. “Improvements” shall mean
the “DSM Improvements” and the “Martek Improvements,” collectively, and
“Improvement” shall mean any particular DSM Improvement or Martek Improvement,
as required by the context. In the event that it is determined that a party or
its Affiliates has created an Improvement, such party shall promptly disclose
and transfer pursuant to Section 7.5 information and materials regarding such
Improvements to the other party. With respect to all Improvements that are not
New R&D Inventions, it is acknowledged and agreed that each party has granted to
the other party, effective as of the date that such Improvement is or was
created or acquired, a license to such Improvement as provided in
Sections 7.4(a), 7.4(b) and 7.4(f).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

69



--------------------------------------------------------------------------------



 



(e) DHA License.
(i) DSM hereby grants to Martek a royalty free, non-exclusive, non-assignable,
non-sublicensable license under the DSM Patents to make, use, sell, offer for
sale and import products that include DHA and/or other microbial oils not
otherwise subject to licenses pursuant to Section 7.4(b) (“DHA Product”) for the
term of this Restated Agreement and thereafter to the extent provided in
Section 9.3; provided, however, that the license granted herein shall become
royalty bearing at fair market value in the event DSM terminates this Restated
Agreement pursuant to Section 9.2(a) or 9.2(b). Any such royalties shall be
payable as set forth herein, or in the absence of an alternate arrangement, on
an annual basis within forty-five (45) following the end of each calendar year.
(ii) For the avoidance of doubt, DSM hereby acknowledges and agrees that any
Person that, directly or indirectly, purchases or acquires DHA Product
manufactured and/or sold by Martek or its Affiliates shall not require a
sublicense of the DSM Patents in order to use and/or sell such DHA Products in
any field of use, whether alone or incorporated into another product. DSM and
its Affiliates hereby covenant not to assert, or permit or cause any other
Person to assert, any rights under any DSM Patent licensed to Martek under this
Section 7.4(e) against any Person (i) that, directly or indirectly, purchases or
acquires DHA Product manufactured by Martek, any of its Affiliates, or a Third
Party Toll Manufacturer and (ii) that uses, sells, offers for sale or imports
such DHA Product, alone or in combination with other products. Except as
otherwise set forth in Section 7.4(c)(ii) and 7.4(c)(iv), it is understood and
agreed that DSM shall retain all rights to assert, and to cause any other Person
to assert, any rights under any DSM Patent licensed to Martek or otherwise
against any Person that purchases DHA Product manufactured by any Person other
than Martek or its Affiliates.
(f) Additional DSM License. In addition to the licenses granted to DSM in
Section 7.4(a), and subject to the provisions of this Section 7.4(f) and
Section 9.3, Martek hereby grants to DSM an exclusive (including as to Martek),
worldwide, non-assignable, sublicensable (to the extent permitted in
Section 7.4(c)) license under the Martek Proprietary Technology, the Martek R&D
Patents, the Excluded Subject Matter, and Martek Improvements to make (only with
respect to Biomass or as otherwise permitted in Section 3.4(a) or (b)), use,
import, sell and offer for sale ARA Products and ARA Products combined with
other products for the following ARA Applications for Adults:
(i) *;
(ii) *; and

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

70



--------------------------------------------------------------------------------



 



(iii) such other areas agreed to in writing between the parties. DSM shall
request any such additional areas in writing and Martek shall notify DSM in
writing within 3 months from delivery of DSM’s written request whether it agrees
to grant any such additional rights for ARA Applications for Adults to DSM. In
the event Martek fails to deliver written notice to DSM within such 3-month
period denying DSM the rights requested, Martek shall be deemed conclusively to
have approved such request. In case Martek denies in writing any such additional
rights for ARA Applications for Adults to DSM, Martek will provide reasons for
such denial in writing to DSM.
For the avoidance of doubt, the exclusive license granted to Martek pursuant to
Section 7.4(b) under DSM Intellectual Property shall be deemed modified solely
to the extent necessary to allow DSM to practice the license granted to DSM in
this Section 7.4(f). The foregoing ARA Applications for Adults to which DSM is
granted a license hereunder are hereinafter referred to as the “DSM Adult ARA
Applications,” each customer purchasing an ARA Product (alone or in combination
with another product) from DSM or one of its Affiliates for a DSM Adult ARA
Application is hereinafter referred to as a “DSM Adult Application Customer” and
any ARA Product sold by DSM or one of its Affiliates for use in a DSM Adult ARA
Application is hereinafter referred to as a “DSM Adult ARA Product.”
It is understood and agreed that (i) DSM shall not be required to deliver the
notice specified in Section 5.2 of this Restated Agreement to any DSM Adult
Application Customer that purchases only a DSM Adult ARA Product and (ii) no DSM
Adult Application Customer shall be deemed to be an Out of Scope Customer for
purposes of Section 5.2 solely because it purchases a DSM Adult ARA Product. In
lieu of the requirements set forth in Section 5.2, DSM shall notify each DSM
Adult Application Customer prior to any sale to such a customer of a DSM Adult
ARA Product that (a) the DSM Adult ARA Products sold to such DSM Adult
Application Customer are subject to Intellectual Property licenses that prohibit
such customer from selling or using such DSM Adult ARA Products for any
application other than a DSM Adult ARA Application and (b) such DSM Adult
Application Customer will not be able to purchase DSM Adult ARA Products from
DSM or any of its Affiliates if any sale or use by such DSM Adult Application
Customer of such DSM Adult ARA Products is outside the DSM Adult ARA
Applications and (c) such DSM Adult Application Customer must label all products
which incorporate such DSM Adult ARA Product as being for use only within the
relevant DSM Adult ARA Application unless such DSM Adult ARA Application is a *
in which case this clause (c) shall not apply to consumer products within such
*.
For each such sale, DSM shall provide a detailed report to Martek within
forty-five (45) days following the end of each calendar quarter which shall at
least include the product name, the DSM Adult Application Customer’s name, the
intended application and the total Units of ARA sold. The parties shall
cooperate in good faith to identify any DSM Adult Application Customer that uses
or sells DSM Adult ARA Products purchased from DSM in an application other than
a DSM Adult ARA Application and DSM shall promptly stop sale of DSM Adult ARA
Products to any DSM Adult Application Customer who violates the restrictions
specified above.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

71



--------------------------------------------------------------------------------



 



7.5. Technology Transfers.
(a) Technology Transfer to DSM. Within thirty (30) days after the discovery of
any Martek Improvement by Martek, Martek shall transfer information and
materials relating to such Improvement to DSM pursuant to the following
procedure: (i) Martek shall transfer to DSM documents and any biological
material relating to the relevant Martek Improvement, completing such transfer
within one hundred eighty (180) days after the discovery date, (ii) Martek shall
use its commercially reasonable efforts to assist DSM to exploit the Martek
Improvement as soon as reasonably practicable, and (iii) Martek shall provide to
DSM technology services, in the case of (ii) or (iii) in accordance with the
applicable Transfer Procedures, if any. DSM shall compensate Martek for any
out-of-pocket costs reasonably incurred by Martek in connection with such
transfer. Martek hereby represents and warrants to DSM that (x) the Martek
Proprietary Technology, Martek Improvements and such technology services
constitute all of the Intellectual Property and technology services of Martek
and its Affiliates reasonably necessary to enable DSM to exercise its rights
under the licenses granted to it in Section 7.4(a) and (d) and (y) Martek has
the right to grant all licenses granted hereunder to DSM, subject to the
disclaimer in Section 4.9(c) and subject to the rights referred to in
Section 6.1(i) of certain of Martek’s Infant Formula Product customers to
produce or have produced ARA Products.
(b) Technology Transfer to Martek. Within thirty (30) days after the discovery
of any DSM Improvement by DSM, DSM shall transfer information and materials
relating to such Improvement to Martek pursuant to the following procedure:
(i) DSM shall transfer to Martek documents and any biological material relating
to the relevant DSM Improvement, completing such transfer within one hundred
eighty (180) days after the Signing Date, (ii) DSM shall use its commercially
reasonable efforts to assist Martek to exploit the DSM Improvement as soon as
reasonably practicable, and (iii) DSM shall provide to Martek technology
services, in the case of (ii) or (iii) in accordance with the applicable
Transfer Procedures, if any. Martek shall compensate DSM for any out-of-pocket
costs reasonably incurred by DSM in connection with such transfer. DSM hereby
represents and warrants to Martek that (x) the DSM Proprietary Technology, DSM
Improvements and such technology services constitute all of the Intellectual
Property and technology services of DSM and its Affiliates reasonably necessary
to enable Martek to exercise its rights under the licenses granted to it in
Section 7.4(b) and (d) and (y) DSM has the right to grant all licenses granted
hereunder to Martek, subject to the disclaimer in Section 4.9(c).
(c) Audit Rights. Both parties shall, during the course of this Restated
Agreement, maintain complete and accurate records, files, books, accounts, and
other documents and sources of information related to the Know-how utilized in
the manufacture of ARA Products (“Know-how Records”), including, but not limited
to, records related to standard operating procedures, system validation, and
tests performed. Either party may, upon its request, during reasonable business
hours and after reasonable advance notice to the other party, inspect the other
party’s facilities for compliance with this Restated Agreement, and to inspect,
copy, and audit the Know-how Records. The parties agree to cooperate with such
audits, including providing all reasonable assistance in connection therewith,
and promptly remedy any audit findings that relate to the parties’ compliance
with this Restated Agreement. The licensed rights granted in this Section 7.5(c)
and any discrepancies identified in the course of any such audit shall be
remedied as provided in Section 6.11(b) hereof.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

72



--------------------------------------------------------------------------------



 



7.6. Protection of Other Joint Intellectual Property.
(a) In addition to the Intellectual Property protections set forth above, the
parties hereby agree that, promptly following the execution of this Restated
Agreement, appropriate representatives from each party shall meet and otherwise
work together to develop and implement an active and proactive program (i) of
reviewing Know-how and other Intellectual Property developed since the Effective
Date of the Alliance that is necessary or useful in connection with the
activities conducted by the parties hereunder, and (ii) of taking all reasonable
measures and precautions so as to assure that such Intellectual Property is
sufficiently protected against third party claims, inadvertent disclosure and
other actions that could jeopardize the value of such Intellectual Property and
the ability of the parties to utilize such Intellectual Property. The parties
agree that such active and proactive program may include, without limitation,
filing for and obtaining patent protection of such Intellectual Property where
appropriate and advisable.
(b) Within ninety (90) days following the Restatement Effective Date, the R&D
Committee shall agree in writing on a list of potentially patentable
Intellectual Property jointly developed or conceived by the parties after the
Effective Date of the Alliance and prior to the Restatement Effective Date. All
Intellectual Property included on such list as mutually agreed shall be jointly
owned and shall be deemed New R&D Inventions for purposes of this Restated
Agreement and shall be subject to the provision of Sections 7.2(b), 7.3(a) and
*.
(c) Notwithstanding any provision in this Restated Agreement to the contrary, in
the event a party wishes to file an application for a patent that discloses or
requires the disclosure of Confidential Information of the other party, the
prior written approval of such other party is required.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

73



--------------------------------------------------------------------------------



 



8. ORGANIZATION (COMMUNICATION, COMMITTEES)
8.1. Formation of the Committee.
(a) The parties acknowledge that they have formed a steering committee (the
“Committee”) which consists of four (4) members: two (2) appointed by Martek and
two (2) appointed by DSM. The Committee shall function on the basis set forth in
this Article 8.
(b) Each party shall identify one of the team members it has appointed as its
“Leader.” In addition to its four (4) members, each party may send
non-participating, nonvoting observers to each meeting of the Committee. If
either party decides at any time to replace its designated Leader or its other
Committee member, it may do so by written notice to the other party’s Leader.
The Committee shall have the authority to appoint other committees charged with
responsibility for the performance of certain functions under this Restated
Agreement, including without limitation R&D, production and logistics,
intellectual property matters, and quality assurance/quality control. The
Committee shall have authority over any committee formed pursuant to this
Section 8.1 and veto rights over any committee decision, provided, however, that
the Committee shall not be required to review all committee decisions. Any such
committee shall be obligated to report to the Committee at the quarterly meeting
of the Committee. Any committee decision involving a financial matter shall
require the unanimous approval of the Committee.
8.2. Meetings of the Committee.
The Committee shall meet at such times and places as it may select and it shall
endeavor to meet at least once per calendar quarter. Meetings of the Committee
shall be in person, by conference call, by proxy or a combination thereof, as
the Committee decides. Each party shall have one (1) vote in the Committee.
Decisions of the Committee shall be by a unanimous vote. The decisions and
agreements of the Committee shall be formalized in minutes which shall be signed
by each party’s Leader at the next meeting for confirmation.
8.3. Status Reports of the Committee.
The Leaders shall report to each other quarterly, or as otherwise mutually
agreed upon, regarding any anticipated problems (resolved or unresolved) and any
indication of delay in fixed or tentative schedules. The Leaders shall also
report to each other as circumstances require regarding any special issues,
including production problems or unexpected developments in each party’s ARA
Fields of Use.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

74



--------------------------------------------------------------------------------



 



8.4. Scope of the Committee Meetings.
(a) The Committee shall be responsible for overseeing the collaboration under
this Restated Agreement, for monitoring the parties’ adherence to the terms
hereof and for agreeing on or determining any matters that are to be agreed on
or determined by the Committee pursuant to this Restated Agreement. In
particular, the Committee shall, in good faith, address, among other things, the
following: (i) financial matters; (ii) production matters, including proposed or
actual changes to either party’s production processes and review of any forecast
for purposes of capacity planning and determination of the Units of ARA per year
for use in connection with new product and/or new ARA Fields of Use development
in accordance with Section 5.3; (iii) quality assurance and quality control
matters, including discussion, consideration and approval of the Specifications
and any changes proposed to either of the foregoing to the extent consistent
with Section 4.3; (iv) the procedures for transferring technology between the
parties (the “Transfer Procedures”); (v) patent matters; and (vi) sales and
marketing matters.
(b) It is understood and agreed that the Committee shall have the authority to
determine the Specifications acceptable for new ARA Products. The Committee
shall have the authority to make appropriate changes that are reasonable in
nature, taking into account all the facts and circumstances, to the preparation
and submission of any forecasts and the procedures for shipment and order
fulfillment set forth herein with respect to any new ARA Products that are
subject to the terms of this Restated Agreement.
8.5. Deadlock Within a Committee.
In the event of a deadlock with respect to any factual or scientific matter (a
“Disputed Fact”) within any committee formed by the Committee, including the R&D
Committee, or any Disputed Issue the committee shall take such Disputed Fact or
Disputed Issue to the Committee for resolution.
8.6. Deadlock Within the Committee Over Factual Matters.
(a) In the event of a deadlock within the Committee with respect to any Disputed
Fact, either Leader may deliver a written request to the other Leader that the
Disputed Fact be resolved by one or more third party experts. The Leaders shall
use their good faith commercially reasonable efforts to agree upon a single
third party expert to resolve the Disputed Fact within fifteen (15) days of such
written request. If a single third party expert is agreed upon within such
period, such expert shall have a period of no more than thirty (30) days
following his or her appointment during which to reach a conclusion with respect
to the Disputed Fact. The conclusion of the third party expert with respect to
the Disputed Fact shall be in writing and shall be final and binding on the
Committee and the parties.
(b) If the Leaders have not reached agreement on a single third party expert
within such fifteen (15) day period, then each Leader shall have five (5) days
following the expiration of such fifteen (15) day period within which to appoint
one third party expert unaffiliated with either of the parties or any of their
respective Affiliates, and the two third party experts so appointed shall, in
turn, appoint a third, third party expert unaffiliated with either of the
parties or any of their respective Affiliates within twenty (20) days of the
later of them to be appointed. The conclusion of a majority of the third party
experts with respect to the Disputed Fact shall be in writing and shall be final
and binding on the Committee and the parties.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

75



--------------------------------------------------------------------------------



 



(c) It shall be a condition of the appointment of each third party expert
appointed in accordance with the provisions of this Section 8.6 that he or she
agree (i) to abide by the terms, including the time periods, in this Section 8.6
and (ii) to enter into a nondisclosure agreement acceptable to the parties
pursuant to which he or she agrees to treat all information that he or she
receives, reviews or otherwise is made aware of in connection with a proceeding
under this Section 8.6 in the strictest of confidence.
(d) The parties shall share equally all costs associated with the appointment of
any third party expert pursuant to this Section 8.6.
8.7. Deadlock Within the Committee Over Non-Factual Matters.
In the event of a deadlock within the Committee with respect to any matter other
than a factual or scientific matter (a “Disputed Issue”), either Leader may
deliver a written request to the other Leader that the Leaders attempt to
resolve the Disputed Issue with the assistance of a neutral mediator. The
Leaders shall use their good faith commercially reasonable efforts to agree upon
a mediator within fifteen (15) days of such written request. Such mediator
shall, within ten (10) days of the appointment, recommend in writing a procedure
for resolving the Disputed Issue. The members of the Committee shall use their
good faith efforts to resolve the Disputed Issue with the assistance of the
mediator. Notwithstanding the foregoing, any member of the Committee shall be
free to reject the recommendation, if any, of the mediator. Either party shall
be entitled to have any Disputed Issue resolved by arbitration pursuant to
Section 10.5.
8.8. External Communication.
Neither party shall release any communication to the general public (including
any press release or other publication) without the consent of the other party
(such consent not to be unreasonably withheld) where it would be reasonably
apparent to a third party recipient of such communication that the communication
makes reference to such other party, whether by name or otherwise, or to any
material term of this Restated Agreement. The party reviewing the communication
shall have ten (10) days from the receipt of the proposed communication to
review and approve such communication, or any shorter period required by
disclosure obligations under applicable law or the listing standards of any
stock exchange or listing service on which the communicating party’s securities
are quoted. The reviewing party shall be told of any such shorter period in
writing at the time such communication is submitted for review, and the party
requesting approval for such release shall submit the proposed communication to
the reviewing party promptly upon its intention to release such communication.
If the reviewing party does not notify the other party within such ten (10) day
period (or shorter period, if applicable) of its disapproval of the
communication, in whole or in part, the communication shall be deemed approved
in its entirety. Notwithstanding the foregoing, where time is of the essence and
it would not be practical or advisable to take the time to attempt to obtain the
consent of the other party, a party making such communication shall not be
required to obtain the consent of such other party where outside legal counsel
to the party making such communication reasonably believes and has so advised
such party that such communication is necessary in the carrying out of its
disclosure obligations under applicable law or the listing standards of any
stock exchange or listing service on which the communicating party’s securities
are quoted. The final version of the communication as well as the confirmation
of such outside legal advice will be promptly provided to the other party for
information.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

76



--------------------------------------------------------------------------------



 



9. TERM; TERMINATION; DAMAGES
9.1. Term.
The term of this Restated Agreement commenced upon the Effective Date of the
Alliance, with amendments effected by this Restated Agreement effective as of
the Restatement Effective Date, and shall remain in effect until and expire at
11:59 p.m. GMT on December 31, 2023 unless terminated earlier in accordance with
Section 5.5 or this Article 9.
9.2. Termination for Cause.
(a) In the event that:
(i) It shall be determined, (A) whether by arbitration pursuant to Section 10.5
or by admission of fault in writing with reference to this Section 9.2(a),
(1) that DSM is deemed pursuant to the third sentence of Section 5.2 to have
breached the provisions of Section 5.2 where the Out Of Scope Customer is
selling ARA Products for use in, or using ARA Products for, Infant Formula
Product applications or (2) that DSM or any of its Affiliates has breached this
Restated Agreement by selling ARA Products containing in excess of two hundred
(200) Units of ARA for use in Infant Formula Product applications except as
authorized by Section 5.5, or (B) whether by arbitration pursuant to
Section 10.5 or by admission of fault in writing with reference to this
Section 9.2(a), (1) that Martek is deemed pursuant to the third sentence of
Section 5.2 to have breached the provisions of Section 5.2 where the Out Of
Scope Customer is selling ARA Products for use in, or using ARA Products for,
Feed Products or (2) that Martek or any of its Affiliates has breached this
Restated Agreement by selling ARA Products containing in excess of two hundred
(200) Units of ARA for use in Feed Products except as authorized by Section 5.5
(any of which, a “Section 9.2(a) Material Breach” and the party determined to
have committed such Section 9.2(a) Material Breach, the “Infringing Party”); and
(ii) The other party (the “Infringed Party”) delivers written notice to the
Infringing Party stating that if the Infringing Party again commits the same
Section 9.2(a) Material Breach a second time that the Infringed Party might
exercise its right to terminate this Restated Agreement pursuant to this
Section 9.2(a) (which shall not be a binding commitment on the part of the
Infringed Party); and
(iii) It shall be determined, whether by arbitration pursuant to Section 10.5 or
by admission of fault in writing with reference to this Section 9.2(a), that the
Infringing Party has committed the same Section 9.2(a) Material Breach a second
time at any time following the date ninety (90) days after the date of delivery
of the notice described in Section 9.2(a)(ii) but prior to the date three
(3) years after the determination by arbitration or by admission of fault
described in Section 9.2(a)(i);

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

77



--------------------------------------------------------------------------------



 



then the Infringed Party shall have the right to terminate this Restated
Agreement effective on delivery of written notice to the Infringing Party within
one hundred twenty (120) days following the date on which such second
determination shall have been made.
If the Infringing Party continues to engage in the activity or inactivity that
constitutes a Section 9.2(a) Material Breach for more than thirty (30) days (or
such longer period as the parties may agree in writing) after the date on which
it shall be determined by arbitration or admission of fault pursuant to
Section 9.2(a)(i) that such activity or inactivity constituted a Section 9.2(a)
Material Breach, such continued activity or inactivity shall constitute a second
breach of this Restated Agreement by the Infringing Party for the purposes of
Section 9.2(a)(iii). For the avoidance of doubt, the failure by the Infringing
Party to cure a Section 9.2(a) Material Breach that, by its very nature, cannot
be cured shall not in and of itself constitute a second breach of this Restated
Agreement for purposes of this Section 9.2(a).
(b) In the event that:
(i) It shall be determined, whether by arbitration pursuant to Section 10.5 or
by admission of fault in writing with reference to this Section 9.2(b),
(A) that a party (the “Breaching Party”) failed to perform a material obligation
or covenant of this Restated Agreement that results in the other party’s
suffering material damages (a “Material Failure”) or otherwise breached a
material term of this Restated Agreement that results in the other party’s
suffering material damages (a “Material Breach”), other than a Section 9.2(a)
Material Breach, and
(B) that such Material Failure or Material Breach continued without being
ceased, cured, remedied or repaired for a period of thirty (30) days after
written notice thereof had been given to the Breaching Party by the other party
(the “Non-Breaching Party”);
(ii) Thereafter, the Non-Breaching Party delivers written notice to the
Breaching Party stating that if the Breaching Party commits the same Material
Failure or the same Material Breach a second time within a period of three
(3) years after the determination by arbitration or by admission of fault
described in Section 9.2(b)(i), that the Non-Breaching Party might exercise its
right to terminate this Restated Agreement pursuant to this Section 9.2(b)
(which shall not be a binding commitment on the part of the Non-Breaching
Party); and

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

78



--------------------------------------------------------------------------------



 



(iii) It shall be determined, whether by arbitration pursuant to Section 10.5 or
by admission of fault in writing with reference to this Section 9.2(b), (A) that
the Breaching Party committed the same Material Failure or the same Material
Breach a second time following the date of delivery of the notice described in
Section 9.2(a)(ii) but within the three (3) year period set forth therein and
(B) that such Material Failure or Material Breach continued without being
ceased, cured, remedied or repaired for a period of thirty (30) days after
written notice thereof had been given to the Breaching Party by the
Non-Breaching party;
then the Non-Breaching Party shall have the right to terminate this Restated
Agreement effective on delivery of written notice to the Breaching Party within
one hundred twenty (120) days following the date on which such second
determination shall have been made. It is understood and agreed that if the
Breaching Party continues to engage in the activity or inactivity that
constitutes a Material Failure or a Material Breach pursuant to
Section 9.2(b)(i) for more than sixty (60) days (or such longer period as the
parties may agree in writing) after the date on which it shall be determined by
arbitration or admission of fault pursuant to Section 9.2(b)(i) that such
activity or inactivity constituted a Material Failure or Material Breach, such
continued activity or inactivity shall be considered for the purposes of
Section 9.2(b)(iii) as committing the same Material Failure or Material Breach a
second time. For the avoidance of doubt, the failure by the Breaching Party to
cure a Material Failure or Material Breach that, by its very nature, cannot be
cured shall not in and of itself constitute a second breach of this Restated
Agreement for purposes of this Section 9.2(b).
(c) In addition, in the event that either party (i) generally does not pay its
debts as such debts become due, (ii) admits in writing its inability to pay its
debts generally, (iii) makes an assignment for the benefit of creditors,
(iv) commences a voluntary case under the federal bankruptcy laws, as now or
hereafter constituted, or any other federal, state or foreign bankruptcy,
insolvency or other similar law, (v) consents to the appointment of or taking
possession by a receiver, liquidator, trustee, custodian, or sequestrator (or
other similar official) of such party or of any substantial part of its
property, or (vi) takes board or shareholder action intended or likely to result
in any event described in clauses (i) through (vi) of this subsection, or in the
event there shall be entered in respect of either party a decree or order for
relief by a court having jurisdiction in the premises in an involuntary case
under the federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal, state or foreign bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, trustee, custodian, or sequestrator
(or other similar official) of such party or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and any such
decree or order shall continue unstayed in effect for a period of sixty
(60) consecutive days, then the other party (and the other party only) shall
have the right to terminate this Restated Agreement.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

79



--------------------------------------------------------------------------------



 



9.3. Effect of Expiration and Termination on Intellectual Property Rights.
(a) Expiration. Upon expiration of this Restated Agreement, notwithstanding
anything to the contrary set forth in this Restated Agreement but except as may
be limited by third party licensors or otherwise as described below in this
Section 9.3(a), the parties intend that each party shall be entitled to utilize
the same set of Intellectual Property licensed to it hereunder as of the date of
expiration in order to make, use, have made, import, sell or offer for sale any
ARA Products, alone or combined with other products, in any market or field,
including without limitation the Martek ARA Fields of Use and the DSM ARA Fields
of Use and, with respect to Martek, DHA Products, without accounting to the
other party. For the avoidance of doubt, however, following the expiration of
this Restated Agreement, each party shall thereafter be free to develop new
Intellectual Property, including improvements to then-existing Intellectual
Property, and the other party shall have no rights hereunder to such new
Intellectual Property. Accordingly, notwithstanding anything to the contrary set
forth in this Restated Agreement, upon expiration (but not termination) of this
Restated Agreement, it is understood and agreed as follows:
(i) (A) each exclusive license granted pursuant to Article 7 of this Restated
Agreement shall survive in full force and effect but shall automatically convert
to a non-exclusive license, and each non-exclusive license granted pursuant to
Article 7 shall survive in full force and effect in perpetuity and shall remain
non-exclusive, (B) the rights to use Joint Proprietary Technology set forth in
Article 7 shall survive in full force and effect but shall automatically convert
from partially exclusive rights to non-exclusive rights, shall become
royalty-free, shall no longer be limited to specific fields of use and may be
used in any market or field, and shall be nonsublicenseable (except as set forth
in Section 9.3(a)(ii) below); and (C) each of Martek and DSM hereby grants to
the other party a perpetual, nonexclusive, worldwide, nonassignable,
royalty-free and nonsublicenseable (except as set forth in Section 9.3(a)(ii)
below) license under its Surviving IP (as defined in Section 9.3(a)(iii)) to
make, use, have made, import, sell and offer for sale ARA Products, alone or
combined with other products, in any market or field or location to the extent
not provided in (A) or (B) above.
(ii) Each party shall be entitled to grant a sublicense of the other party’s
rights in any Surviving IP only to its Affiliates and to third party toll
manufacturers, and neither party shall have the right to grant a sublicense to
any other third party without the prior written consent of the other party;
provided, however, that third parties that purchase ARA Products that are sold
by Martek or DSM shall have the right to use such products in any manner for
which they were sold.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

80



--------------------------------------------------------------------------------



 



(iii) “Surviving IP” shall mean DSM Proprietary Technology, Martek Proprietary
Technology, Joint Proprietary Technology, DSM R&D Patents, Martek R&D Patents,
Improvements and Excluded Subject Matter, either as owned by a party or its
Affiliates or licensed to a party by a third party licensor with the right to
grant rights or a sublicense thereunder to the other party, all as of the date
of expiration of this Restated Agreement (or earlier date of termination),
including any Intellectual Property that would fall within one of the
aforementioned capitalized defined terms as of the date of expiration of this
Restated Agreement (or earlier termination date) if the parties had fully
complied with their obligations hereunder and regardless of whether it has been
previously disclosed or added to a corresponding schedule as contemplated by
this Restated Agreement; provided that, in the event this Restated Agreement
shall be terminated pursuant to Section 9.2(a) or (b) and Martek is the
Infringed Party, the Excluded Subject Matter shall continue to be subject to the
limitations set forth in Section 7.2(b)(iii) through December 31, 2023. The
parties shall jointly identify all Surviving IP in accordance with the following
procedure: Commencing no later than ninety (90) days prior to the date of
expiration (or earlier termination) of this Restated Agreement and to be
completed no later than ninety (90) days after the date of such expiration (or
earlier termination), the parties will jointly conduct a thorough review to
determine all Intellectual Property owned by each party, or to which each party
has rights as licensee or otherwise, to determine whether it meets the
definition of “Surviving IP,” and prepare the list of Surviving IP clearly
identifying each party’s ownership and/or license or other interest therein.
(iv) For clarity, the non-exclusive license granted pursuant to Section 7.4(e)
shall survive in perpetuity and remain a non-exclusive license in accordance
with the restrictions of Section 7.4(e).
(b) For Cause. In the event of a termination of this Restated Agreement for
cause in accordance with Section 9.2(a), Section 9.2(b), Section 9.2(c) or
Section 5.5 hereof, the Infringing Party, the Breaching Party, the insolvent
party to which Section 9.2(c) applies, and the Notifying Party, as applicable,
shall be referred to as the “Triggering Party” and the Infringed Party, the
Non-Breaching Party, the party to whom Section 9.2(c) does not apply, and the
Responding Party, as applicable, shall be referred to as the “Non-Triggering
Party.” Notwithstanding anything to the contrary set forth in this Restated
Agreement, upon the effective date of such termination for cause in accordance
with Sections 9.2(a), (b) or (c) or Section 5.5, the Triggering Party’s and
Non-Triggering Party’s rights in Intellectual Property shall be as follows:

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

81



--------------------------------------------------------------------------------



 



(i) Triggering Party: (A) each exclusive license granted to the Triggering Party
pursuant to Article 7 of this Restated Agreement shall survive in full force and
effect but shall automatically convert to a non-exclusive license, and each
non-exclusive license granted pursuant to Article 7 shall survive in full force
and effect in perpetuity and shall remain non-exclusive, (B) the rights of the
Triggering Party to use Joint Proprietary Technology set forth in Article 7
shall remain in effect but shall automatically convert from partially exclusive
rights to non-exclusive rights, shall become royalty-free, shall be limited to
fields of use outside of the Non-Triggering Party’s ARA Fields of Use and shall
be nonsublicenseable (except as set forth below), and (C) the Non-Triggering
Party hereby grants to the Triggering Party a nonexclusive, worldwide,
nonassignable, royalty-free (except as otherwise provided in Section 9.4(b)(iii)
and Section 7.4(e)), and nonsublicenseable (except as set forth below) license
under its Surviving IP to make, use, have made, import, sell and offer for sale
ARA Products, alone or combined with other products, limited to the Triggering
Party’s ARA Fields of Use to the extent not provided in (A) or (B) above.
Notwithstanding anything to the contrary herein, from and after January 1, 2024,
the Triggering Party’s rights and licenses under the Surviving IP shall be as
set forth for the parties in Section 9.3 (a), and not this Section 9.3(b)(i).
The Triggering Party shall be entitled to grant a sublicense under the
Non-Triggering Party’s Surviving IP to its Affiliates and to third party toll
manufacturers, but only to third party toll manufacturers for purposes of the
Triggering Party’s ARA Fields of Use; provided, that third parties that purchase
ARA Products that are sold by the Triggering Party shall have the right to use
such products in any manner for which they were sold in accordance with the
terms of this Restated Agreement. The Triggering Party shall not have the right
to grant a sublicense or similar rights to any other third party without the
prior written consent of the Non-Triggering Party.
(ii) Non-Triggering Party: (A) each exclusive license granted to the
Non-Triggering Party pursuant to Article 7 of this Restated Agreement shall
survive in full force and effect and shall remain an exclusive license until
January 1, 2024, at which time it shall convert to a non-exclusive license, and
each non-exclusive license granted pursuant to Article 7 shall survive in full
force and effect in perpetuity and shall remain non-exclusive, (B) the rights of
the Non-Triggering Party to use Joint Proprietary Technology set forth in
Article 7 shall remain in effect and exclusive for the Non-Triggering Party’s
ARA Fields of Use until January 1, 2024, at which time it shall convert to a
non-exclusive license, shall become royalty-free, shall no longer be limited to
specific fields of use, may be used in any market or field, and the right to
sublicense will not require any consent pursuant to Section 7.2(b)(iii), and
(C) the Triggering Party hereby grants to the Non-Triggering Party a worldwide,
nonassignable, royalty-free and nonsublicenseable (except as set forth below)
license under its Surviving IP to make, use, have made, import, sell and offer
for sale ARA Products, alone or combined with other products in any market or
field to the extent not provided in (A) or (B) above; provided that (i) the
license to the Surviving IP granted to the Non-Triggering Party shall be an
exclusive license (including as to the Triggering Party) with respect to the
Non-Triggering Party’s ARA Fields of Use and a non-exclusive license with
respect to all other fields of use including the Triggering Party’s ARA Fields
of Use in each case until January 1, 2024, or for the life of the respective
patent, if earlier. From January 1, 2024, the Non-Triggering Party’s rights and
licenses under the Surviving IP shall be as set forth for the parties in
Section 9.3(a) and not this Section 9.3(b)(ii).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

82



--------------------------------------------------------------------------------



 



The Non-Triggering Party shall be entitled to grant a sublicense of the
Triggering Party’s Surviving IP to its Affiliates and to third party toll
manufacturers in all fields of use; provided, that third parties that purchase
ARA Products that are sold by the Non-Triggering Party shall have the right to
use such products in any manner for which they were sold. The Non-Triggering
Party shall not have the right to grant a sublicense or similar rights to any
other third party without the prior written consent of the Triggering Party.
(iii) In the event this Restated Agreement is terminated pursuant to Section
5.5, the Notifying Party’s and the Responding Party’s rights and licenses under
the Surviving IP shall be governed by the provisions of Section 9.3(a) as though
this Restated Agreement had expired, with effect as of the effective date of
such termination (subject to any waiting period imposed by Section 5.5 upon a
party’s right to commence sales in the other party’s Fields of Use).
(iv) In the event of a termination of this Restated Agreement the non-exclusive
license granted pursuant to Article 7.4(e) shall survive in perpetuity in
accordance with the restrictions of Section 7.4(e).
(v) In furtherance of the foregoing, promptly following any termination of this
Restated Agreement for cause, the Triggering Party and the Non-Triggering Party
shall jointly conduct a thorough review of the Intellectual Property that each
party owns and to which it has rights as licensee or otherwise to determine
which Intellectual Property constitutes Surviving IP and prepare the list of
Surviving IP clearly identifying each party’s ownership interest or license
rights therein, all as further provided in Section 9.3(a)(iii).
(c) Effect on Research Projects. Upon the expiration or termination of this
Restated Agreement pursuant to Section 5.5, or for cause pursuant to
Section 9.2, unless the parties otherwise agree in writing, all ongoing research
projects undertaken in accordance with Section 7.1 hereto shall immediately
terminate. Each party shall cooperate with the other party to exchange
information and materials related to any ongoing research project, and shall
fully inform the other party of any results from such research project not
already disclosed to the R&D Committee.
(d) Certain Intellectual Property Rights. Notwithstanding anything to the
contrary in this Restated Agreement, upon the expiration or termination of this
Restated Agreement, each party shall have the exclusive right to enforce any
rights to Intellectual Property that it owns exclusively and the non-exclusive
right to enforce any rights to Intellectual Property that it owns jointly with
the other party.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

83



--------------------------------------------------------------------------------



 



9.4. Other Effects of Termination; Damages; Cap.
(a) It is understood and agreed by the parties that, in the event Martek fails
to perform any obligation or covenant or otherwise breaches any term of this
Restated Agreement or if DSM exercises any right it may have to terminate this
Restated Agreement pursuant to Section 9.2(a) or Section 9.2(b), DSM shall be
entitled to damages sufficient to place DSM in as good a position as it would
have been in if there had been no breach or termination and this Restated
Agreement had been fully performed, taking into consideration the net amount of
losses caused and gains prevented, in excess of the savings made possible, by
the breach or termination and, in calculating such damages as they relate to
lost DSM Mark Up in the event DSM exercises any such right to terminate this
Restated Agreement pursuant to Section 9.2(a) or Section 9.2(b), DSM’s damages
based on sales it otherwise would have made to Martek and its Affiliates through
December 31, 2023 shall be determined on the following basis:
(i) If the date of termination is prior to January 1, 2015, then DSM’s lost
profits on sales of ARA Products to Martek and its Affiliates as a result of
such termination shall be calculated based on:
(A) DSM’s Mark Up in effect at the time of termination of this Restated
Agreement for DSM’s lost sales prior to January 1, 2015; and
(B) fifty percent (50%) of Martek’s Gross Profit on its sales of ARA Products in
the Martek ARA Fields of Use, as determined pursuant to Section 6.7, for DSM’s
lost sales on and after January 1, 2015; or
(ii) If the date of termination is on or after January 1, 2015, then DSM’s lost
profits on sales of ARA Products to Martek and its Affiliates as a result of
such termination shall be calculated based on the DSM Mark Up or other pricing
arrangement in effect on the date of termination for DSM’s lost sales from and
after the date of termination through December 31, 2023.
It is understood and agreed that the amount of damages that DSM shall be
entitled to claim hereunder shall be reduced (i) by the Gross Profits that DSM
derives from sales of ARA Products into Martek ARA Fields of Use but not
including Gross Profits that DSM derives from sales of ARA Products into any
Martek ARA Fields of Use where such sales are permitted by an arbitration
decision pursuant to Section 5.5 and (ii) by the DSM Gross Profits that DSM
derives from alternative utilization of its ARA production facilities, to the
extent DSM could not have derived such DSM Gross Profits had there not been such
a termination of this Restated Agreement. In the event of termination of this
Restated Agreement by DSM pursuant to Section 9.2, DSM agrees to take all
commercially reasonable steps to mitigate the damages it incurs and Martek shall
reimburse DSM for all costs and expenses associated therewith. For the purposes
of this Section 9.4(a), “DSM Gross Profits” shall mean gross monies including
royalties received from the sales of products or services minus costs of
goods/services sold, including but not limited to depreciation, commissions,
delivery costs, sales tax and credits for refunds and returns directly related
to such sales or services.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

84



--------------------------------------------------------------------------------



 



Martek shall pay DSM any damages determined pursuant to this Section 9.4(a)
quarterly, based on (i) the actual quantities of ARA Products Martek and its
Affiliates purchase from third parties during such quarter plus (ii) the amount
of ARA Products that Martek and its Affiliates produce and sell themselves
during such calendar quarter in excess of the Martek Allocation. Martek shall
provide DSM with a written statement of such amounts within thirty (30) days
following the end of such quarter, which statement shall include payment to DSM
of the amount to which DSM is entitled with respect to lost sales during such
quarter, include a detailed calculation of such amount and shall be certified as
to its accuracy by the chief financial officer of Martek. DSM shall be entitled
to have an independent accounting firm audit from time to time the relevant
books and records of Martek and its Affiliates to confirm Martek’s and Martek’s
Affiliates’ compliance with the terms hereof. Such audit shall be at the cost of
DSM unless it shall reveal a not immaterial underpayment by Martek, in which
event Martek shall bear the costs of the audit in addition to owing such
underpayment to DSM.
In the event that Martek terminates this Restated Agreement pursuant to
Section 9.2(a) or Section 9.2(b), DSM covenants and agrees that neither it nor
any of its Affiliates shall compete with Martek or any Martek Affiliate for
sales of ARA Products in the Martek ARA Fields of Use until the earlier of the
date three (3) years after the date of such termination and December 31, 2023.
In the event that DSM terminates this Restated Agreement pursuant to
Section 9.2(a) or Section 9.2(b), Martek covenants and agrees that neither it
nor any of its Affiliates shall compete with DSM or any DSM Affiliate for sales
of ARA Products in the DSM ARA Fields of Use until the earlier of the date three
(3) years after the date of such termination and December 31, 2023.
(b) It is understood and agreed by the parties that, in the event DSM fails to
perform any obligation or covenant or otherwise breaches any term of this
Restated Agreement, Martek shall be entitled to (i) damages sufficient to place
Martek in as good a position as it would have been in if there had been no
breach and this Restated Agreement had been fully performed, taking into
consideration the net amount of losses caused and gains prevented, in excess of
the savings made possible, by the breach, (ii) in the event that DSM or any of
its Affiliates shall sell ARA Products into any Martek ARA Fields of Use in
violation of the provisions of this Restated Agreement, Martek’s lost profits on
such sales and (iii) in the event Martek exercises any right it may have to
terminate this Restated Agreement pursuant to Section 9.2(a) or Section 9.2(b),
the DSM ARA Field of Use Royalty on DSM’s sales of ARA Products from and after
the date of termination through December 31, 2023, calculated and payable as set
forth in Section 6.9.
DSM shall pay Martek any damages determined pursuant to this Section 9.4(b)
quarterly. DSM shall provide Martek with a written statement of such amounts
within thirty (30) days following the end of such quarter, which statement shall
include payment to Martek of the royalties to which Martek is entitled with
respect to sales of ARA Products by DSM and its Affiliates during such quarter,
include a detailed calculation of such amount and shall be certified as to its
accuracy by the chief financial officer of DSM. Martek shall be entitled to have
an independent accounting firm audit from time to time the relevant books and
records of DSM and its Affiliates to confirm DSM’s and DSM’s Affiliates’
compliance with the terms hereof. Such audit shall be at the cost of Martek
unless it shall reveal a not immaterial underpayment by DSM, in which event DSM
shall bear the costs of the audit in addition to owing such underpayment to
Martek.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

85



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything to the contrary set forth in this Restated
Agreement, the total aggregate amount that a party (a “Liable Party”) shall be
liable for and required to pay to the other party in respect of losses, damages,
claims, costs or expenses (“Losses”) that are asserted against or suffered by
such other party arising out of, in connection with or based upon the breach or
failure to perform by the Liable Party of the provisions of this Restated
Agreement shall not exceed, and the Liable Party shall have no liability under
this Restated Agreement for any Losses that exceed in the aggregate one hundred
fifty million US Dollars ($150,000,000) (the “Cap”).
In the event of multiple determinations of Losses against a Liable Party under
this Restated Agreement (whether by arbitration or admission of fault), the Cap
on the liability of the Liable Party for each subsequent determination of a Loss
shall be equal to:

  (i)  
One hundred fifty million dollars ($150,000,000);

Minus

  (ii)  
The total aggregate amount of Losses that have been theretofore awarded against
the Liable Party pursuant to an arbitration procedure conducted in accordance
with Section 10.5 of this Restated Agreement plus the amount of Losses that have
been theretofore actually paid by the Liable Party to the other party in respect
of claims of breach or failure to perform by the Liable Party that are settled
between the parties without the issuance of an arbitration award.

Nothing contained in this Section 9.4(c) shall be deemed to limit in any way
either party’s right to seek provisional injunctive relief or other similar
forms of provisional remedies pursuant to Section 10.5(e) of this Restated
Agreement.
(d) In the event either DSM or Martek exercises its right, if any, to accelerate
the expiration of the Restated Agreement as provided in Section 6.8(b), the
provisions of Section 9.3(a) shall apply and the following shall apply:
(i) if DSM has and exercises its right to accelerate expiration of this Restated
Agreement pursuant to Section 6.8(b), then DSM covenants and agrees that neither
it nor any of its Affiliates shall compete with Martek or any Martek Affiliate
for sales of ARA Products in the Martek ARA Fields of Use until the date that is
one (1) year after the date of such accelerated expiration.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

86



--------------------------------------------------------------------------------



 



(ii) if Martek has and exercises its right to accelerate expiration of this
Restated Agreement pursuant to Section 6.8(b), then Martek shall pay to DSM
(A) an amount equal to the sum of the Undepreciated * Costs and the
Undepreciated Pre-2004 Costs as of such accelerated expiration date and, (B) in
the event Martek’s exercise results directly in a DSM plant closing or layoff of
DSM personnel * within six (6) months of such expiration date, an amount equal
to fees or payments imposed on or required to be paid by DSM under federal,
state or local law directly as a result of such plant closing or personnel
layoffs, if any, but not to include any amounts (1) arising from DSM’s employee
benefit plans or policies or that are in addition to any fees imposed or
required under such laws or (2) arising from DSM’s failure to give sufficient
notice under such laws.
(iii) “Undepreciated * Costs” shall mean an amount equal to the costs incurred
by DSM * for fixed assets directly and solely dedicated to ARA production for
Martek pursuant to this Restated Agreement, less the total depreciation of such
assets as set forth on Schedule 9.4(d)-1, as revised from time to time, subject
to the following: (a) the Undepreciated * Costs as of the Signing Date is to be
set forth on Schedule 9.4(d)-1, and (b) the Undepreciated * Costs shall be
updated annually to reflect the depreciation of the assets and to include costs
for fixed assets incurred after the Signing Date that are Approved Capital
Assets, but shall not include any such costs that are not Approved Capital
Assets. “Undepreciated Pre-2004 Costs” shall mean an amount equal to the
remaining undepreciated costs set forth on Schedule 9.4(d)-2; and
(iv) Martek shall pay to DSM any amounts due pursuant to Section 9.4(d)(ii)
above within thirty (30) days of the accelerated expiration date or the date on
which such fees or payments are due, as applicable.
(e) In the event the parties mutually agree to *, then Martek shall pay to DSM
(A) an amount equal to *, and, (B) in the event Martek’s exercise results
directly in a * within six (6) months of such date, an amount equal to fees or
payments imposed on or required to be paid by DSM under federal, state or local
law directly as a result of *, if any, but not to include any amounts (1)
arising from * or policies or that are in addition to any fees imposed or
required under such laws or (2) arising from DSM’s failure to give sufficient
notice under such laws.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

87



--------------------------------------------------------------------------------



 



9.5. Limitation of Liability.
(a) EXCEPT FOR THE LOST PROFITS PAYABLE BY MARTEK PURSUANT TO SECTION 9.4(a),
LOST PROFITS PAYABLE BY DSM PURSUANT TO SECTION 9.4(b)(ii) AND ROYALTIES PAYABLE
BY DSM PURSUANT TO SECTION 9.4(b)(iii), IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR LOSS OF PROFITS OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES INCURRED BY THE OTHER PARTY AND ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT FOR ANY CAUSE OF ACTION OF ANY KIND EVEN IF THE
OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
(b) Nothing contained in this Restated Agreement shall preclude either DSM or
Martek from asserting any claim for Losses against any third party; provided,
however, that neither DSM nor Martek shall assert any claim for Losses arising
out of or in connection with this Restated Agreement against any third party,
including without limitation any subcontractor of the other party, if and to the
extent that either (i) DSM or Martek, as the case may be, shall be entitled to
assert the same claim for Losses against the other party or (ii) such other
party is required, pursuant to a legally binding obligation in effect at the
time of such Losses, to indemnify such third party against such Losses if such
third party were to pay them to DSM or Martek, as the case may be.
10. GENERAL
10.1. Non-Solicitation.
(a) DSM agrees that, during the term of this Restated Agreement, neither it nor
any of its Affiliates shall, directly or indirectly, (i) solicit, recruit or
induce, or attempt to solicit, recruit or induce, any person who is an employee
of Martek or any of its Affiliates to leave his or her employment or engagement
with Martek or any of its Affiliates or (ii) employ, hire or engage, or cause to
employ, hire or engage, any person who is or was within the previous six
(6) months an employee of Martek or any of its Affiliates, in either case
without the prior written consent of Martek; provided that general
advertisements by DSM or its Affiliates for employment not directed at employees
or former employees of Martek or its Affiliates, and any employment resulting
therefrom, shall not be a violation of this Section 10.1(a).
(b) Martek agrees that, during the term of this Restated Agreement, neither it
nor any of its Affiliates shall, directly or indirectly, (i) solicit, recruit or
induce, or attempt to solicit, recruit or induce, any person who is an employee
of DSM or any of its Affiliates to leave his or her employment or engagement
with DSM or any of its Affiliates or (ii) employ, hire or engage, or cause to
employ, hire or engage, any person who is or was within the previous six
(6) months an employee of DSM or any of its Affiliates, in either case without
the prior written consent of DSM; provided that general advertisements by Martek
or its Affiliates for employment not directed at employees or former employees
of DSM or its Affiliates, and any employment resulting therefrom, shall not be a
violation of this Section 10.1(b).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

88



--------------------------------------------------------------------------------



 



10.2. Confidential Information.
The parties acknowledge and agree that each party will be disclosing
confidential information to the other party and that the parties will be
developing confidential information jointly during the term of this Restated
Agreement, including but not limited to, the Specifications, know-how
(including, without limitation, all Know-how), Know-how Records, financial,
marketing and business data (if any), and cost information, business strategies,
ideas, concepts, ARA Field of Use and marketing information, financial
information and Joint Proprietary Technology (the “Confidential Information”).
Each party agrees that it shall hold the Confidential Information in strict
confidence, shall not disclose it to others or use it in any way, commercially
or otherwise, except for purposes of performing its obligations or exploiting
its rights under this Restated Agreement. Each party further agrees to take all
action necessary to protect the confidentiality of the Confidential Information
including, without limitation, (a) implementing and enforcing operating
procedures to minimize the possibility of unauthorized use or copying of the
Confidential Information, and (b) obligating each of its Third Party Toll
Manufacturers, by written agreement, to protect the Confidential Information.
Notwithstanding this Section 10.2, the term “Confidential Information” shall not
include any information which (x) is or becomes part of the public domain
through no fault of the receiving party, (y) is obtained by the receiving party
from any third party which is under no obligation to the disclosing party to
protect the confidentiality thereof, or (z) can be established by the receiving
party with reasonable documentary evidence to have been independently developed
by the receiving party without reliance on the Confidential Information.
Notwithstanding the foregoing, if a party or any of its employees or other
representatives becomes legally compelled (whether by subpoena, court order or
other legal process, by any governmental authority or by applicable law) to
disclose any of the Confidential Information or the fact that the Confidential
Information has been made available to the receiving party or such employees or
representatives, the receiving party shall, to the fullest extent permitted by
applicable law, give the disclosing party an adequate opportunity, at the
disclosing party’s expense, to interpose an objection and/or to seek a
protective order or such other remedy as the disclosing party may consider
appropriate in the circumstances. The receiving party shall, and shall assure
that each such employee or representative shall, disclose only that portion of
the Confidential Information that it is legally required to disclose.
10.3. Survival.
The following provisions shall survive termination or expiration of this
Restated Agreement: Section 4.9 (Disclaimers); Section 6.1(g) (Profit Sharing
Fee), but only in the event DSM terminates this Restated Agreement pursuant to
Section 9.2; Section 6.4(b) (Amounts Payable by DSM), but only in the event
Martek shall be entitled to receive the DSM ARA Field of Use Royalty pursuant to
Section 9.4(b)(iii) following the termination of this Restated Agreement;
Section 6.5(d) (Invoices and Payments);Section 6.10 (Transparency) but only for
a period of twelve (12) months following the date of such termination or
expiration; Section 6.11 (Books and Records) but the obligations set forth
therein shall be limited to those aspects of this Restated Agreement that
survive such termination or expiration; Section 6.12(c) (Break-Up Fee);
Section 6.13 (Consideration for Payments and Volume Commitments), but only to
the extent such amounts are not paid prior to termination ; Section 7.2(a)
(Intellectual Property Rights) but only through January 1, 2024;
Section 7.3(Prosecution, Maintenance and Enforcement), but only to the extent of
any pending matters at the time of termination or expiration; Section 7.4(e)(i)
(DHA License), but only in the event the license granted thereunder shall become
royalty bearing; Section 8.8 (External Communications); Section 9.3 (Effect of
Expiration or Termination on Intellectual Property Rights); Section 9.4 (Other
Effects of Termination; Damages; Cap); Section 9.5 (Limitation of Liability);
Section 10.2 (Confidential Information); Section 10.3 (Survival); Section 10.5
(Disputes; Arbitration); Section 10.6 (Regulatory Matters); Section 10.7(a)
(Assignment, Delegation and Subrogation; Insurance; Inspection); Section 10.9
(Severability); Section 10.10 (Relationship of the Parties); Section 10.11
(Notices); Section 10.12 (Governing Law); and Section 10.15 (Entire Agreement);
Sections 7.2(b), 7.4(a), 7.4(b), and 7.4(f), but only to the extent necessary to
implement the parties’ intentions as set forth in Section 9.3 and Article II
(Definitions), but only to the extent necessary to give meaning to defined terms
that are used in provisions referred to above.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

89



--------------------------------------------------------------------------------



 



10.4. Trademarks.
(a) Use of Martek Trademarks. During the term of this Restated Agreement, DSM
shall use Martek’s brand names and the Martek trade name, solely on Martek’s
behalf and for Martek’s benefit, on all shipments of ARA Products by DSM to
Martek or any Martek customer, pursuant to delivery or order instructions by
Martek to DSM, and DSM shall not attach any additional brand names, trademarks,
trade names, logos or designations to any such shipment. DSM’s use of Martek’s
brand names and the Martek trade name shall be in accordance with Martek’s
policies in effect from time to time, as communicated by Martek to DSM. DSM
shall not be authorized to use, and is expressly prohibited from using, any
Martek brand name or the Martek trade name on any shipment of ARA Products other
than a shipment subject to an order and delivery instructions submitted to DSM
by Martek.
(b) Ownership of Martek Trademarks. DSM has paid no consideration for the use of
any Martek brand name or the Martek trade name, and nothing contained in this
Restated Agreement will give DSM any right, title or interest in any of them.
DSM acknowledges that Martek owns and retains all rights in the Martek brand
names and the Martek trade name. DSM will not at any time during or after this
Restated Agreement assert or claim any interest in any Martek brand name or the
Martek trade name. Upon expiration or termination of this Restated Agreement,
DSM will immediately cease all use of the Martek brand names and the Martek
trade name.
(c) DSM Trademarks. In the event that Martek supplies any Crude Oil or Finished
Oil to DSM in accordance with Article 3 hereto, Sections 10.4(a) and 10.4(b)
shall apply in all respects mutatis mutandis with respect to use and ownership
of DSM’s trademarks in the event that Martek uses DSM’s brand names or trade
names on shipments pursuant to delivery or order instructions from DSM.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

90



--------------------------------------------------------------------------------



 



10.5. Disputes; Arbitration.
(a) Disputes Generally. The parties hereby undertake to use good faith efforts
to settle any dispute arising under this Restated Agreement. Failing settlement,
all disputes, including without limitation all unresolved Disputed Issues,
claims of breach of contract, fraud in the inducement, negligence, and any other
claim of dispute related to this contract shall be finally settled in accordance
with the Rules of Conciliation and Arbitration of the International Chamber of
Commerce (the “ICC Rules”). In addition, the parties agree that the arbitration
shall be conducted according to the International Bar Association’s Rules of
Evidence (the “IBA Rules”). Where the ICC Rules and the IBA Rules are
inconsistent, the IBA Rules shall prevail, but solely with respect to the
presentation and receipt of evidence. The arbitration shall take place in and
the seat of the arbitration shall be New York, New York, USA. There shall be a
panel of three (3) arbitrators for all disputes. The claimant party shall
appoint an arbitrator in the arbitration petition and the respondent party shall
appoint an arbitrator in response. If within thirty (30) days after the
arbitration petition, the respondent has not appointed an arbitrator, such
arbitrator shall be appointed by the ICC. Within thirty (30) days of their
confirmation, the two arbitrators shall appoint a third arbitrator who shall
preside over the arbitration panel. If the two arbitrators cannot agree on a
third arbitrator within such thirty (30) day period, the third arbitrator shall
be appointed by the ICC. The arbitrators shall, before accepting such
appointment, agree to render their decision to the parties in writing together
with the underlying reasoning, including separate statements of findings of
facts and conclusions of law, no later than sixty (60) days after completion of
hearings, but in no event later than one hundred eighty (180) days from the date
of appointment of the last of the arbitrators to be appointed. Any final
arbitration award shall be final and not subject to appeal.
(b) Language; Transcript. English shall be the official language of the
arbitration proceedings. The arbitration shall be conducted in the English
language. Relevant documents in other languages shall be translated into English
if the arbitrators so direct. A written transcript in English of the hearing
will be made and furnished to the parties.
(c) Decision of Arbitrators. The arbitrators will decide in accordance with the
terms of this Restated Agreement and will take into account any appropriate
international trade usages applicable to the transaction. The award of the
arbitrators will be final and binding upon the parties. Judgment upon the award
may be entered in any court having jurisdiction in accordance with the
Convention on the Recognition and Enforcement of Foreign Arbitral Awards of
June 10, 1958. An application may be made to any such court for judicial
acceptance of the award and an order of enforcement.
(d) Expense of Arbitration. The arbitrators shall determine the allocation
between the parties of expenses incurred in connection with the arbitration,
including, but not limited to, reasonable attorneys’ fees and costs; provided
however in the event of arbitration pursuant to the provisions of Section 5.5
the arbitrators must award the prevailing party its attorneys fees and costs,
arbitration administrative fees, panel member fees and costs, and any other
costs associated with the arbitration.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

91



--------------------------------------------------------------------------------



 



(e) Provisional Remedies Not Denied. Each party hereto acknowledges and agrees
that the provisions of this Restated Agreement are of the essence and that any
violation by it of any provision contained in this Restated Agreement shall
cause the other party irreparable injury not fully compensable by monetary
damages and for which the non-breaching party may not have an adequate remedy at
law. Accordingly, if a non-breaching party institutes an arbitration action or
proceeding to enforce this Restated Agreement in accordance with the procedures
set forth above, then such non-breaching party shall be entitled to provisional
injunctive relief or other form of provisional remedy in aid of the arbitration
as may be necessary or appropriate to the fullest extent permissible under
applicable law, to enjoin, prevent or curtail any breach of this Restated
Agreement, threatened or actual, without the posting of any bond or security,
whether in summary proceedings or on the merits. It is understood and agreed,
however, that the final determination of any alleged breach giving rise to any
provisional injunctive relief or other form of provisional remedy shall be made
solely by the arbitrators in accordance with the provisions set forth above. In
addition to the authority conferred upon the arbitration tribunal by the ICC
Rules, the tribunal, along with any court of competent jurisdiction, shall also
have the authority to grant provisional remedies, including injunctive relief.
Without limiting the generality of the foregoing, it is understood and agreed
that a party shall be entitled to injunctive relief in the event the other party
breaches any of the provisions of Section 5.5.
(f) Federal Arbitration Act. Notwithstanding anything to the contrary herein,
the arbitration provisions set forth herein, and any arbitration conducted
thereunder, shall be governed exclusively by the Federal Arbitration Act, Title
9, United States Code and the Convention on the Recognition and Enforcement of
Foreign Arbitral Awards of June 10, 1958, to the exclusion of any state or
municipal law.
10.6. Regulatory Matters.
Each party shall provide the other party with all information the other party
may reasonably request in order to obtain or comply with any necessary
regulatory approvals, permits, licenses, clearances and notifications required
by it in connection with its performance under this Restated Agreement,
including but not limited to all information concerning studies performed by or
on behalf of such party in the field of product identification, characterization
and analysis; pathogenicity, toxicity, mutagenicity and clinical trials. Each
party shall promptly notify the other of all communications with the FDA and
other regulatory agencies regarding ARA.
10.7. Assignment, Delegation and Subrogation; Insurance Inspection.
(a) Neither this Restated Agreement nor any rights granted hereby may be
assigned by either party without the prior written consent of the other party.
Any attempt by either party to assign any rights, duties or obligations without
the requisite consent of the other party shall be void and without force or
effect. Notwithstanding the foregoing, either party shall have the right to
assign its rights and delegate its obligations under this Restated Agreement
(i) to an Affiliate, provided that such party shall guarantee the full and
timely performance of such obligations by such Affiliate, and (ii) in the event
of a purchase of a party’s entire business to which this Restated Agreement
relates or the purchase of all or substantially all of a party’s assets, subject
in the case of (ii) to the consent of the non-assigning party, which consent
shall not be unreasonably withheld or delayed.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

92



--------------------------------------------------------------------------------



 



(b) Without limiting the generality of the foregoing, neither party shall
subrogate to an insurance carrier or similar entity any right it may have to
claim or recover Losses from (i) the other party arising out of or in connection
with this Restated Agreement, or (ii) a third party arising out of or in
connection with this Restated Agreement to the extent the other party is
required, pursuant to a legally binding obligation in effect at the time of such
Losses, to indemnify such third party against such Losses if such third party
were to pay them, in each case, without the prior written consent of such other
party. Each party shall indemnify and hold harmless the other party, its
Affiliates and their respective directors, officers, employees and agents from
and against all Losses, including reasonable counsel fees, that such other party
suffers or incurs as a result of any subrogation made by it in violation of the
terms of this Restated Agreement; provided, however, that nothing contained in
this Section 10.7(b) shall be deemed to relieve such other party from any
liability arising as a result of any breach or failure to perform under this
Restated Agreement.
(c) In the event that an insurance carrier or similar entity gives notice to a
party that it has been subrogated to the rights of the other party and that such
carrier or entity intends to exercise such rights against it, then such party
receiving such notice shall give the other party prompt written notice thereof.
(d) Upon reasonable notice during regular working hours, representatives of each
of DSM’s and Martek’s insurance carriers may inspect the manufacturing
facilities used by or for the respective parties in the manufacture of ARA for
(i) the purpose of inspections or loss control visits relative to insurance
being secured or validated or (ii) assessing the validity of an insurance claim
and/or the extent of damage under an insurance claim submitted by DSM or Martek,
respectively.
10.8. Amendments and Waivers.
Except as expressly stated herein, neither this Restated Agreement nor any terms
hereof may be amended, waived, discharged or terminated unless such amendment,
waiver, discharge or termination is in writing signed by all parties or, in the
case of a waiver, by the party waiving compliance.
10.9. Severability.
If any provision of this Restated Agreement shall be held to be invalid, illegal
or unenforceable for any reason, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
In the case of any such invalidity, illegality or unenforceability, the parties
agree to use their commercially reasonable efforts to achieve the purpose of
such provision by a new legally valid and enforceable stipulation. In addition,
the parties hereby authorize any court or arbitrator having jurisdiction
thereover to modify such provision to the extent necessary to render such
provision enforceable, and the rights and obligations of the parties shall be
construed and enforced accordingly, preserving to the fullest permissible extent
the intent and the agreements of the parties.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

93



--------------------------------------------------------------------------------



 



10.10. Relationship of the Parties.
For purposes of this Restated Agreement, DSM and Martek will be and shall act as
independent contractors, and neither party is authorized to act as an agent or
partner of, or joint venturer with, the other party for any purpose. Neither
party by virtue of this Restated Agreement shall have any right, power, or
authority to act or create any obligation, express or implied, on behalf of the
other party.
10.11. Notices.
Except as otherwise expressly provided herein, all notices required or permitted
to be sent hereunder, including any requests and other communications, to any
party hereunder shall be in writing and sufficient if delivered by recognized
international express courier service or by facsimile with telephone
confirmation of receipt by the addressee, in each case addressed as follows:

     
If to DSM:
  DSM Food Specialties B.V.
 
  A. Fleminglaan 1
 
  2613 AX Delft
 
  The Netherlands
 
  Attention: Business Director ARA
 
  Phone: ** 31 15 279 2173
 
  Fax: ** 31 15 279 4320
 
   
With a copy to:
  DSM Food Specialties B.V.
 
  A. Fleminglaan 1
 
  2613 AX Delft
 
  The Netherlands
 
  Attention: Legal Counsel
 
  Phone: ** 31 15 279 2557
 
  Fax: ** 15 279 4170
 
   
If to Martek:
  Martek Biosciences Corporation
 
  6480 Dobbin Road
 
  Columbia, Maryland 21045
 
  Attention: CEO
 
  Phone: 410-740-0081
 
  Fax: 410-740-2985
 
   
With a copy to:
  Martek Biosciences Corporation
 
  6480 Dobbin Road
 
  Columbia, Maryland 21045
 
  Attention: General Counsel
 
  Phone: 410-740-0081
 
  Fax: 410-740-2985

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

94



--------------------------------------------------------------------------------



 



or to such other address as the party to whom notice is to be given may have
furnished to the other party, in writing in accordance herewith. Each such
notice shall be effective on the fifth (5th) business day following the date on
which such communication is sent when delivered by recognized international
express courier service and on the first (1st) business day following the date
on which such communication is sent by electronic communication or facsimile in
each case with telephone confirmation of receipt by the addressee. This
provision shall not apply to communications between the parties in the ordinary
course of business.
10.12. Governing Law.
This Restated Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to contracts to be
performed fully within the State of New York. The parties hereby expressly
exclude the applicability of the Convention on Contracts for the International
Sale of Goods and that body of law known as conflicts of laws. Notwithstanding
anything to the contrary herein, issues regarding the scope or interpretation of
any parties’ patents shall be determined in accordance with the laws of the
jurisdiction in which such patent has issued.
10.13. Force Majeure.
Each party shall be excused from the timely performance, and neither party shall
be liable for any damages or penalty for any delay or failure in performance, of
any obligation hereunder or for failure to give the other party prior notice
thereof when such delay or failure is due to the elements, acts of God, delays
in transportation, delays in delivery by vendors or subcontractors or other
causes beyond that party’s reasonable control (each such event being a “Force
Majeure Event”). Such excuse shall continue for the duration of the Force
Majeure Event and for a reasonable period of time afterwards as then determined
by the parties in good faith.
10.14. No Waivers.
No express or implied waiver by either party of any event of default hereunder
shall in any way be, or be construed as, a waiver of any future or subsequent
event of default.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

95



--------------------------------------------------------------------------------



 



10.15. Entire Agreement.
The parties acknowledge that this Restated Agreement, together with the
Schedules hereto, which are hereby incorporated herein and made a part hereof,
sets forth the complete, exclusive and integrated understanding of the parties
and supersedes all proposals or prior agreements, oral or written, and all other
prior communications between the parties relating to the subject matter of this
Restated Agreement, including without limitation the Alliance Agreement as
amended prior to the date hereof, and, except as provided in Section 10.8, no
other documents (including without limitation each party’s general terms and
conditions of purchase or sale) shall act to modify, amend or add to this
Restated Agreement.
10.16. Counterparts.
This Restated Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same document.
10.17. Guarantees.
(a) The parties acknowledge that * has executed the Guaranty Agreement, dated as
of April 19, 2004, a copy of which is attached hereto as Schedule 2.77.
(b) DSM unconditionally and irrevocably guarantees to Martek compliance by each
of its Affiliates with the provisions of this Restated Agreement, including but
not limited to Sections 5.5, 7.2, 7.4, and 9.4, and shall be liable to Martek
for any damages resulting from an Affiliate’s noncompliance with the provisions
of this Restated Agreement. Martek shall, without any further action or
formality being required, have the right to institute arbitration to enforce
this provision in accordance with Section 10.5.
(c) Martek unconditionally and irrevocably guarantees to DSM compliance by each
of its Affiliates with the provisions of this Restated Agreement, including but
not limited to Sections 5.5, 7.2, 7.4, and 9.4, and shall be liable to DSM for
any damages resulting from an Affiliate’s noncompliance with the provisions of
this Restated Agreement. DSM shall, without any further action or formality
being required, have the right to institute arbitration to enforce this
provision in accordance with Section 10.5.
10.18. Hierarchy of Documents.
The body of this Restated Agreement will prevail in case of discrepancies with
the Schedules.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

96



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has caused this Restated Agreement to be
duly executed and delivered as of the day and year first above written.

              MARTEK BIOSCIENCES CORPORATION   DSM FOOD SPECIALTIES B.V.
 
           
By:
  /s/ Steve Dubin   By:   /s/ A.R. Wessels
 
           
 
  Steve Dubin       A.R. Wessels
 
  Title: Chief Executive Officer       Title: Managing Director
 
           
 
      By:   /s/ Villaume Kal
 
           
 
          Villaume Kal as Attorney-in-Fact for
Geert Jan Nieboer, Managing Director
 
          Title: Business Director ARA

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

97



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULES
TO THE
FIRST AMENDED AND RESTATED
ARA ALLIANCE, PURCHASE AND PRODUCTION AGREEMENT
BY AND BETWEEN
MARTEK BIOSCIENCES CORPORATION
AND
DSM FOOD SPECIALTIES B.V.
Dated as of July 13, 2009

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
LIST OF SCHEDULES

     
Schedule 2.12
  ARA Assay Procedures
 
   
Schedule 2.16
  DSM Biomass Specifications
 
   
Schedule 2.28
  DSM Crude Oil Specifications
 
   
Schedule 2.47
  DSM Costs
 
   
Schedule 2.54
  DSM Patents
 
   
Schedule 2.55
  DSM Know-how
 
   
Schedule 2.64
  Excluded Subject Matter
 
   
Schedule 2.69
  Martek Finished Oil Specifications
 
   
Schedule 2.77
  Guaranty Agreement
 
   
Schedule 2.104
  Martek Costs
 
   
Schedule 2.108
  Martek Patents
 
   
Schedule 2.109
  Martek Know-how
 
   
Schedule 2.118
  * Customers
 
   
Schedule 4.2(a)
  DSM ARA Biomass Certificate of Analysis
 
   
Schedule 4.2(b)
  Martek Finished Oil Certificate of Analysis
 
   
Schedule 4.6(a)
  Manufacturing Changes
 
   
Schedule 4.6(b)
  Qualification Requirements
 
   
Schedule 6.1-A
  Belvidere Usages
 
   
Schedule 6.1-B
  2009 DSM Variable Costs per Unit of ARA
 
   
Schedule 6.2-A
  2009 Quarterly Reconciliation Format
 
   
Schedule 6.2-B
  2010-2014 Quarterly Reconciliation Format
 
   
Schedule 6.3(a)
  DSM Fixed Cost Payment Calculation in the Event of DSM Shortfalls
 
   
Schedule 9.4(d)-1
  Annual Depreciation of Undepreciated * Costs
 
   
Schedule 9.4(d)-2
  Annual Depreciation of Undepreciated Pre-2004 Costs

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 2.12
ARA ASSAY PROCEDURES
Determination of the Units of ARA in Biomass: The Units of ARA in Biomass is
determined by the content of ARA in *. The Units of ARA within the Biomass are
calculated as follows.
*
Determination of the Units of ARA in Crude Oil and Finished Oil: The Units of
ARA within Crude Oil and Finished Oil are calculated as follows.
*

  •  
HEL *

  •  
ARA in HEL, Crude Oil, and Finished Oil is determined by * or equivalent method.
This method has been subject to round robin testing and is currently controlled
by inter-laboratory comparison. Data used for the determination of Units of ARA
shall only be generated by a laboratory that has either taken part in these
tests or has been validated to comply with the variability defined in the round
robin test as acceptable.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 2.16
DSM BIOMASS SPECIFICATIONS

          (DSM LOGO) [c89955c8995500.gif]   PRODUCT SPECIFICATION FORM  
ARA-PSF-004M   ARA Biomass   Revision 5   Product 2984   July 13, 2009

          Parameter   Specification Limits   Test Method
 
       
Release Specifications (a)
       
Description
  Extruded m. alpina biomass pellets   Visual
Biomass Color
  Brown   Visual
Smell
  Characteristic   Olfactory
*
  *   *
*
  *   *
*
  *   *
*
  *   *
*
  *   *
*
  *   *
*
  *   *
*
  *   *
 
       
Control Specifications (b)
       
Lab Extracted Crude Oil Color
  Light to Medium Yellow   Visual
*
  *   *
*
  *   *  
*
  *   *

*
Storage:

  •  
Below -2° C +/- 3°C, preferably lower temperatures

  •  
Protected from light

  •  
Dry conditions

Packaging:

  •  
Big Bags (polypropylene with polyethylene liner), anti static

  •  
Labeled with product number, batch number, production number, production date
and storage conditions on both inner and outer bag

  •  
*

Legend:

  (a)  
Release Specifications — unconditional release of biomass

  (b)  
Control specifications — tested every * and for each experimental batch to
monitor product quality and process consistency; Martek will be directly
notified when out of specification

  (c)  
* ARA average in extracted crude oil over *of production
    (d)  
Measured in HEL *
    (e)  
Equivalent methods may be used if mutually agreed upon by DSM and Martek in
advance

  (f)  
The upper ARA potency limit will be increased in steps of *when * of the same
fermentation protocol within each step (i.e., *) meet all finished ARASCO oil
analytical, stability and sensory specifications

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 2.28
DSM CRUDE OIL SPECIFICATIONS

          (DSM LOGO) [c89955c8995500.gif]   PRODUCT SPECIFICATION FORM  
ARA-PSF-001M   ARA Crude Oil   Revision 5       22 June 2005

Product no: 2983

              Parameters   Approval limit (*)   Discussion Range (*)   Methods
Release specifications
           
Appearance
  Typical at 25°C       Visual
Color
  Light-medium yellow       Visual
Smell
  Typical — free of any rancid odor       olfactory
*
  *   *   *
*
  *   *   *
*
  *       *
*
  *   *   *
*
  *       *

          Parameters   Specification Limit (*)   Methods
Control specifications (c)
       
*
  *   *
*
  *   *
*
  *   *
*
  *   *
Control specifications (*); *
       
*
  *   *
*
  *   *
*
  *   *
*
  *   *
*
  *   *
*
  *   *
*
  *   *

In-process control parameters (*):

          Parameters   Control limit (d)   Methods
*
  *   *

      Scope   Omichem & Naturex
Kosher
  Yes
HALAL
  No
Non-GMO
  Yes

      (a)  
Release Specifications — Unconditional release of material

  (b)  
Results within these limits shall be discussed with Martek prior to approval
  (c)  
Control specifications — To monitor the quality of the product and the
consistency of the process; Martek will be directly notified when out of
specification
  (d)  
In-process control parameters — Corrective actions will be taken when the
control limits are exceeded. No impact on product release
  (e)  
*(average per shipment of oil)
  *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
Storage conditions:

  •  
below -18°C
    •  
Protected from light
    •  
Dry conditions

Packaging:

  •  
Under Nitrogen
    •  
200 kg food grade phenolic coated lined drums (tight head) with DSM label
  *  
 

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 2.47
DSM COSTS
Included Costs:
DSM Costs per Unit of ARA shall equal Variable Costs per Unit of ARA plus Fixed
Costs per Unit of ARA, adjusted as necessary in accordance with Article 6 of the
attached Restated Agreement. Fixed Costs and Variable Costs shall be based on
Generally Accepted Accounting Principles and shall be based on actual or
budgeted costs as applicable.
DSM’s capital costs for Approved Expansion Plans and Approved Capital Assets
shall be depreciated on a straight-line basis over * period starting at the time
such expansion is placed into production. Notwithstanding the above,
(i) Belvidere Phase I Build-out capital costs are agreed to be no greater than *
and shall be depreciated on a straight-line basis over a * period starting from
January 1st 2004; and (ii) The basis for depreciating the Belvidere plant assets
in existence prior to the Belvidere Phase I Build-out and dedicated to use in
such Belvidere Phase I Build-out shall be no greater than * and will be
depreciated on a straight-line basis over a * period starting January 1st 2004.
The final amount is subject to verification by Martek including, at Martek’s
option, an independent audit of such amount.
The ARA portion of assets not totally dedicated to ARA, other than production
assets (such as ERP systems), shall be depreciated by using the DSM internal
accounting standards applicable to DSM operations in general, but still
consistent with Generally Accepted Accounting Principles.
Excluded Costs:
The following costs shall not to be included in the DSM Costs per Unit of ARA
and Fixed Budget Price per Unit of ARA (the “Excluded Costs”):

  •  
All costs related to the importing and re-exporting of ARA products sent to
Martek that do not meet Martek Specifications, including but not limited to
related freight, tariffs and warehousing costs.

  •  
Costs related to reworking material that originally did not meet Martek
Specifications pursuant to Section 4.7 of the Agreement.

  •  
Legal costs associated with negotiating and drafting the Alliance Agreement as
amended and the Restated Agreement.

  •  
Production Startup Costs.

  •  
R&D Contribution pursuant to Section 7.1(d).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 2.54
DSM PATENTS

          Patent #   Title   Summary
WO 97/36996
  Process for the preparation of a granular microbial biomass and isolation of
valuable compounds therefrom   A process for the isolation of desired
compound(s) from a microbial biomass is disclosed, wherein the microbial biomass
(which, if necessary, is pre-treated to give a dry matter content of from 25 to
80% is granulated (e.g. by extrusion) and then dried to a dry matter content of
at least 80%. The granulation of the biomass to granules significantly eases
subsequent drying of the biomass (which can be stored as dried granules) and
gives higher yields on extraction of the compound(s).
WO 97/37032
  Fatty acid containing
Oil from pasteurized biomass   In one aspect the present invention provides a
process for the isolation of one or more compound(s) from a microbial biomass,
the process comprising:
 
     
a)    culturing microorganisms in a fermentation broth under conditions whereby
the microorganisms produce the compound
 
     
b)    pasteurizing either the fermentation broth or a microbial biomass derived
therefrom; and
 
     
c)    extracting, isolating or recovering the compound from the microbial
biomass
WO 97/35487
  Solid water soluble
PUFA-carrying particles   The present invention relates to a process for the
preparation of a polyunsaturated fatty acid (PUFA)-containing composition where
a PUFA-containing lipid is adsorbed onto a solid carrier such as a powder. This
can be used in a process for preparing an infant formula, such as where the
powdered PUFA-containing lipid is added after an emulsion of oil and water
phases has been formed.
WO 97/35488
  Late addition of PUFAs in production of infant formula   The present invention
relates to a process for the preparation of a polyunsaturated fatty acid
(PUFA)-containing food, such as an infant formula, where a composition
comprising a PUFA is added at a late stage of the infant formula preparation
process in this way, the PUFAs is minimally exposed to conditions during the
process that induce degradation of the PUFAs.
WO 97/43362
  Sterol extraction with polar
solvent   The present invention relates to a process of treating an oil, the
process comprising contacting the oil with a polar solvent, and then separating
the solvent containing the compound from the so treated oil. The oil is
microbially derived, and extracted either form a fermentation broth or a
filtrate thereof using hexane. The compound to be extracted is usually a sterol
or a diglyceride. The solvent is ethanol having up to 5% of water. The oil an
contain a plyunsaturated fatty acid such as C28, C20 or C22 w-e, or w-6 fatty
acid, such as arachidonic acid.
WO 99/65327
  Microbial ARA for use in
marine feed   A marine feed composition is described comprising microbially
derived arachidonic acid (ARA) or ARA in the form of a triglyceride. The ARA is
suitably produced by a fungus, such as of the genus Mortierella, although the
feed composition itself is free of microbial cells. These forms of ARA have been
found to give better growth and pigmentation promotion in marine organisms
(shrimps and fish) than corresponding phospholipid forms of ARA from fish oil.
The ARA can be in the form of an oil, e.g. an oil-in-water emulsion or may first
be fed to larvae, rotifers or nauplii which are themselves included in a
composition as “live” feed for larger organisms.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

          Patent #   Title   Summary
WO 00/21524
  PUFA supplement /ARA for
pregnant women   Edible formulations, such as polyunsaturated fatty acids
(PUFAs) such as pharmaceutical compositions or nutritional supplements, are
disclosed comprising arachidonic acid (ARA). They are adapted to deliver from
150 mg to 1 g per day of ARA and may contain other PUFAs, for example
docosahexaenoic acid (DHA) at a ration of ARA: DHA of 1:1 to 1:2 are also
disclosed, as are foodstuffs comprising of 0.1 to 5% of ARA. Such formulations
can be used to increase ARA levels in vivo, for example in pregnant women or for
people who have diseases or conditions associated with low ARA levels.
WO 02/10423
  Isolation of microbial oils   The extraction of a microbial or single cell
oil, for example comprising one or more polyunsaturated fatty acids (PUFA’s),
directly form microbial cells is disclosed which avoids the need for solvents.
WO 02/10322
  Purifying crude PUFA oils   A process for preparing an oil mixture of an w-6
PUFA (such as ARA) with w-3 PUFA (such as DHA and/or EPA is described which can
be included into edible formulations such as foodstuffs, and in particular
infant formulas.
WO 04/001021
  Pasteurization of biomass   An improved pasteurization protocol for
pasteurizing microbial cells is disclosed. The protocol has three stages, a
first heating stage, a second plateau stage at which the cells are held at a
(maximum and) constant temperature, and a third cooling stage.
WO 04/009827
  Preparation of microbial oil   The present invention provides a process for
the production of a microbial oil, comprising culturing a micro-organism in a
two-stage process where, in a last stage that precedes the end of fermentation,
the carbon source is: consumed by the micro-organisms at a rate greater than it
is added to the medium; added at a rate < 0.30 M carbon/kg medium; or is rate
limiting on the growth of the micro-organism. The Micro-organism thus have the
carbon source restricted so that they preferentially metobolise fats or lipids
other than arachidonic acid (ARA), so increasing th proportion of ARA in the
cells. A microbial oil is then recovered from the micro-organism, using hexane
as a solvent, that has at least 50 % ARA and at least 90 % triglycerides.
WO 98/37179A2
  Fermentative production of valuable compounds on an industrial scale using
chemically defined media   A process for the production of a valuable compound,
comprising the steps of: fermentation of a microbial strain on an industrial
scale in a fermentation medium which is a chemically defined medium essentially
composed of chemically defined constituents, and recovery of the valuable
compound from the fermentation broth.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 2.55
DSM KNOW-HOW
Status: Technology in place for large scale ARA production
Main process characteristics: process scale: *,
*
productivity: *
high quality oil:*
*:
*
*
*
*
Main fields of expertise:
Strains:

  •  
A number of ARA producing strains of different organisms

  •  
Main line of producers: Mortierella alpina

Fermentation technology:

  •  
*
    •  
*
    •  
*
    •  
*
    •  
*
    •  
*
    •  
*
    •  
*
    •  
*

Pasteurization technology:

  •  
*

  •  
*

  •  
*

Downstream processing:

  •  
*

  •  
*

  •  
*

Extraction of biomass:

  •  
*
    •  
*

Process developments developed, not implemented:

  •  
*

  •  
*

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
Toxicology, safety studies:

  •  
*

  •  
*

  •  
*

Nutrition:

  •  
*

  •  
*

Application areas:

  •  
*

New fields of investigation:
Increase fermentation efficiency:

  •  
*

  •  
*

  •  
*

  •  
*

Downstream processing:

  •  
*

  •  
*

  •  
*

Extraction:

  •  
*

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 2.64
EXCLUDED SUBJECT MATTER

                      SR No./ Huntion       Application or   Appl. Date or      
  No./ Rothwell No.   Country   Patent Number   Date Issued   Title of Patent  
Status
62611.000106
  AU   661297    7-Nov-1995   MICROBIAL OIL MIXTURES AND USES THEREOF   Granted
62611.000109
  BR   PI920526-5    22-Jan-1992   MICROBIAL OIL MIXTURES AND USES THEREOF  
Appealed
62611.000110
  CA   2101274    15-Dec-1998   MICROBIAL OIL MIXTURES AND USES THEREOF  
Granted
62611.000358
  EP   07075341.3    22-Jan-1992   MICROBIAL OIL MIXTURES AND USES THEREOF  
Published
62611.000354
  EP   07002670.3    22-Jan-1992   MICROBIAL OIL MIXTURES AND USES THEREOF  
Published
62611.000387
  EP   8005794.6    22-Jan-1992   MICROBIAL OIL MIXTURES AND USES THEREOF  
Published
62611.000380
  HK   08102811.5    11-Mar-2008   MICROBIAL OIL MIXTURES AND USES THEREOF  
Published
62611.000118
  ID   ID0000174    20-Jun-1995   MICROBIAL OIL MIXTURES AND USES THEREOF  
Granted
62611.000120
  IL   114253    14-Oct-1997   MICROBIAL OIL MIXTURES AND USES THEREOF   Granted
62611.000119
  IL   100733    1-Apr-1996   MICROBIAL OIL MIXTURES AND USES THEREOF   Granted
62611.000133
  KR   321543    9-Jan-2002   MICROBIAL OIL MIXTURES AND USES THEREOF   Granted
62611.000135
  KR   313987    25-Oct-2001   MICROBIAL OIL MIXTURES AND USES THEREOF   Granted
62611.000137
  LK   10526    17-Jun-1994   MICROBIAL OIL MIXTURES AND USES THEREOF   Granted
62611.000127
  NZ   241359    16-Feb-1995   MICROBIAL OIL MIXTURES AND USES THEREOF   Granted
62611.000129
  PH   1992-43812    23-Nov-2001   MICROBIAL OIL MIXTURES AND USES THEREOF  
Granted
62611.000130
  RU   2093996    27-Oct-1997   MICROBIAL OIL MIXTURES AND USES THEREOF  
Granted
62611.000131
  SG   49307    10-Jan-2002   MICROBIAL OIL MIXTURES AND USES THEREOF   Granted
62611.000141
  US   5374657    20-Dec-1994   MICROBIAL OIL MIXTURES AND USES THEREOF  
Granted
62611.000142
  US   5550156    27-Aug-1996   MICROBIAL OIL MIXTURES AND USES THEREOF  
Granted
62611.000128
  WO   PCT/US92/00522   22-Jan-1992   MICROBIAL OIL MIXTURES AND USES THEREOF  
Nat Phase
62611.000132
  ZA   PI920526-5    28-Oct-1992   MICROBIAL OIL MIXTURES AND USES THEREOF  
Granted
2997-20-PCN
  CN   01816395.5    19-Jan-2001   Methods for Raising Rabbits   Pending
2997-20-PCZ
  CZ   2002-2507    19-Jan-2001   Methods for Raising Rabbits   Pending
2997-20-PEP
  EP   0190211935    19-Jan-2001   Methods for Raising Rabbits   Pending
2997-20-PHU
  HU   P0301967    19-Jan-2001   Methods for Raising Rabbits   Pending
2997-20-PPL
  PL   P362 422    19-Jan-2001   Methods for Raising Rabbits   Pending

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

                      SR No./ Huntion       Application or   Appl. Date or      
  No./ Rothwell No.   Country   Patent Number   Date Issued   Title of Patent  
Status
2997-20-TH
  TH   063197    19-Jan-2001   Methods for Raising Rabbits   Pending
2997-20-TW
  TW   90101741    19-Jan-2001   Methods for Raising Rabbits   Pending
2997-20-PUS
  US   6,568,351    27-May-2003   Methods for Raising Rabbits   Granted
2997-20-PCT
  WO   US01/01720    19-Jan-2001   Methods for Raising Rabbits   Nat Phase
2997-21-PAU
  AU   2001273028    26-Jun-2001   Improved Methods of Incorporating
Polyunsaturated Fatty Acids in Milk   Granted
2997-21-PCA
  CA   2,413,109    27-Nov-2007   Improved Methods of Incorporating
Polyunsaturated Fatty Acids in Milk   Granted
2997-21-EPDE
  DE   60125176.8-08   13-Dec-2006   Improved Methods of Incorporating
Polyunsaturated Fatty Acids in Milk   Granted
2997-21-PEP
  EP   EP1299003    13-Dec-2006   Improved Methods of Incorporating
Polyunsaturated Fatty Acids in Milk   Granted
2997-21-EPFR
  FR   1299003    13-Dec-2006   Improved Methods of Incorporating
Polyunsaturated Fatty Acids in Milk   Granted
2997-21-EPGB
  GB   1299003    13-Dec-2006   Improved Methods of Incorporating
Polyunsaturated Fatty Acids in Milk   Granted
2997-21-PHK
  HK   03107219.7    26-Jun-2001   Improved Methods of Incorporating
Polyunsaturated Fatty Acids in Milk   Published
2997-21-EPIT
  IT   1299003    13-Dec-2006   Improved Methods of Incorporating
Polyunsaturated Fatty Acids in Milk   Granted
2997-21-PNZ
  NZ   523741    26-Jun-2001   Improved Methods of Incorporating Polyunsaturated
Fatty Acids in Milk   Granted
2997-21-TH
  TH   066509    25-Jun-2001   Improved Methods of Incorporating Polyunsaturated
Fatty Acids in Milk   Pending
2997-21-TW
  TW   268761    21-Dec-2006   Improved Methods of Incorporating Polyunsaturated
Fatty Acids in Milk   Granted
2997-21-PUS
  US   7,504,121    17-Mar-2009   Improved Methods of Incorporating
Polyunsaturated Fatty Acids in Milk   Granted
2997-21-PUS-3
  US   11/560,809    16-Nov-2006   Improved Methods of Incorporating
Polyunsaturated Fatty Acids in Milk   Published
2997-21-PCT
  WO   US01/20471    26-Jun-2001   Improved Methods of Incorporating
Polyunsaturated Fatty Acids in Milk   Nat Phase
2997-31-PAE
  AE   PCT/AE 376/2003   14-May-2002   A Method of Improving the Flavor,
Tenderness and Overall Consumer Acceptability of Poultry Meat   Pending
2997-31-PAU
  AU   2002303744    31-Jul-2008   A Method of Improving the Flavor, Tenderness
and Overall Consumer Acceptability of Poultry Meat   Granted
2997-31-PCA
  CA   2,446,027    14-May-2002   A Method of Improving the Flavor, Tenderness
and Overall Consumer Acceptability of Poultry Meat   Pending
2997-31-PEP
  EP   02731799.9    14-May-2002   A Method of Improving the Flavor, Tenderness
and Overall Consumer Acceptability of Poultry Meat   Published
2997-31-PJP
  JP   2002-588780    14-May-2002   A Method of Improving the Flavor, Tenderness
and Overall Consumer Acceptability of Poultry Meat   Pending
2997-31-PMX
  MX   252263    6-Dec-2007   A Method of Improving the Flavor, Tenderness and
Overall Consumer Acceptability of Poultry Meat   Granted
2997-31
  US   6,716,460    6-Apr-2004   Method of Improving the Flavor, Tenderness and
Overall Consumer Acceptability of Poultry Meat   Granted

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

                      SR No./ Huntion       Application or   Appl. Date or      
  No./ Rothwell No.   Country   Patent Number   Date Issued   Title of Patent  
Status
2997-31-PCT
  WO   US02/15353    14-May-2002   A Method of Improving the Flavor, Tenderness
and Overall Consumer Acceptability of Poultry Meat   Nat Phase
2997-38-CON
  US   12/111,844    29-Apr-2008   Products Containing Highly Unsaturated Fatty
Acids For Use by Women During States of Preconception, Pregnancy and
Lactation/Post-Partum   Published
2997-46-PAU
  AU   2003238264    18-Jun-2003   Stable Emulsions of Oils in Aqueous Solutions
and Methods for Producing Same   Pending
2997-46-PCA
  CA   2489391    18-Jun-2003   Stable Emulsions of Oils in Aqueous Solutions
and Methods for Producing Same   Pending
2997-46-PEP
  EP   03737159.8    18-Jun-2003   Stable Emulsions of Oils in Aqueous Solutions
and Methods for Producing Same   Published
2997-46-EPHK
  HK   05109565.1    18-Jun-2003   Stable Emulsions of Oils in Aqueous Solutions
and Methods for Producing Same   Published
2997-46-PJP
  JP   2004-512524    18-Jun-2003   Stable Emulsions of Oils in Aqueous
Solutions and Methods for Producing Same   Pending
2997-46-PJP-DIV
  JP   2006-144750    25-May-2006   Stable Emulsions of Oils in Aqueous
Solutions and Methods for Producing Same   Published
2997-46-PUS
  US   10/518,957    27-Jun-2005   Stable Emulsions of Oils in Aqueous Solutions
and Methods for Producing Same   Pending
2997-46-PCT
  WO   US03/19108    18-Jun-2003   Stable Emulsions of Oils in Aqueous Solutions
and Methods for Producing Same   Nat Phase
62611.000283
  AT   0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000176
  AU   693450    5-Nov-1998   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL FOR
TREATING NEUROLOGICAL DISORDERS   Granted
62611.000284
  BE   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000177
  CA   2164291    30-Oct-2007   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000377
  CA   2596241    2-Jun-1994   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Pending
62611.000285
  CH   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

                      SR No./ Huntion       Application or   Appl. Date or      
  No./ Rothwell No.   Country   Patent Number   Date Issued   Title of Patent  
Status
62611.000286
  DE   69433713    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000287
  DK   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000301
  EP   04075413.7    2-Jun-1994   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Published
62611.000178
  EP   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   EPGrant
62611.000288
  ES   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000289
  FR   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000290
  GB   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000291
  GR   20040401791    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS
USEFUL FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000292
  IE   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000293
  IT   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000179
  JP   501997/95    2-Jun-1994   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Published
62611.000381
  JP   2007-327930    19-Dec-2007   METHODS AND PHARMACEUTICAL COMPOSITIONS
USEFUL FOR TREATING NEUROLOGICAL DISORDERS   Published
62611.000294
  LU   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000295
  MC   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

                      SR No./ Huntion       Application or   Appl. Date or      
  No./ Rothwell No.   Country   Patent Number   Date Issued   Title of Patent  
Status
62611.000180
  MX   263227    17-Dec-2008   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611-000393
  MX   MX/A/2008/013240   31-Oct-2008   METHODS AND PHARMACEUTICAL COMPOSITIONS
USEFUL FOR TREATING NEUROLOGICAL DISORDERS   Pending
62611.000296
  NL   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000297
  PT   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000298
  SE   EP0707487    14-Apr-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Granted
62611.000300
  US   10/855,488    28-May-2004   METHODS AND PHARMACEUTICAL COMPOSITIONS
USEFUL FOR TREATING NEUROLOGICAL DISORDERS   Published
62611.000186
  US   08/479,809    7-Jun-1995   METHODS AND PHARMACEUTICAL COMPOSITIONS USEFUL
FOR TREATING NEUROLOGICAL DISORDERS   Pending
62611.000181
  WO   PCT/US94/06317   2-Jun-1994   METHODS AND PHARMACEUTICAL COMPOSITIONS
USEFUL FOR TREATING NEUROLOGICAL DISORDERS   Nat Phase
62611.000183
  AU   768369    25-Mar-2004   METHODS FOR CONTROLLING HIGHLY UNSATURATED FATTY
ACID CONTENT IN VARIOUS TISSUES   Granted
62611.000184
  EP   96921263.8    3-Jun-1996   METHODS FOR CONTROLLING HIGHLY UNSATURATED
FATTY ACID CONTENT IN VARIOUS TISSUES   Published
62611.000390
  EP   07075522.8    3-Jun-1996   METHODS FOR CONTROLLING HIGHLY UNSATURATED
FATTY ACID CONTENT IN VARIOUS TISSUES   Pending
62611.000185
  IL   122405    11-Jul-2003   METHODS FOR CONTROLLING HIGHLY UNSATURATED FATTY
ACID CONTENT IN VARIOUS TISSUES   Granted
62611.000187
  WO   PCT/US96/08649   3-Jun-1996   METHODS FOR CONTROLLING HIGHLY UNSATURATED
FATTY ACID CONTENT IN VARIOUS TISSUES   Nat Phase

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 2.69
MARTEK FINISHED OIL SPECIFICATIONS

     
ARASCO®
Product Specifications
  (MARTEK LIFE ENRICHED LOGO) [c89955c8995501.gif]

      General Characteristics    
Description:
  Vegetable oil from fungi, containing approximately 40% arachidonic acid (ARA)
Appearance:
  Free flowing yellow liquid oil (triglyceride)
Aroma:
  Characteristic
Antioxidants:
  *

          Chemical Characteristics       Specification
*
      *
Free Fatty Acid
      max 0.4 %
*
      *
 
       
Elemental Composition
      Specification
*
  *    
*
  *    
*
      *
*
      *
*
      *
*
  *    
*
  *    
 
       
Fatty Acid Profile, Area %
      Specification
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
  *    
*
      *
*
      *
*
      *

Product Storage and Stability
Maximum stability of ARASCO is achieved by shipping and storing the product
frozen in the original unopened container at -20 degrees Centigrade until thawed
for use. The oil should be protected from exposure to oxygen and elevated
temperatures (> 30 C). Shipping and storage under frozen conditions provides
stability for ARASCO for up to three years if product is kept frozen and
unopened.
Once a container of oil is thawed and opened, use entire contents immediately.
However, if it is not possible to use the entire amount at one time, the
remainder may be nitrogen purged and refrozen at -20 degrees Centigrade.
Ingredients
Fungal Oil; * antioxidants.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 2.77
GUARANTY AGREEMENT
[Please see attached.]

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
CORPORATE GUARANTY
THIS CORPORATE GUARANTY is made as of this  _____  day of April, 2004, by the
parties set forth below.
WHEREAS, *, a * company (“*”) incorporated under the laws of *, having its
registered office at *, hereinafter to be referred to as: the “Guarantor”;
WHEREAS, DSM Food Specialties B.V., a private limited liability company
(“besloten vennootschap met beperkte aansprakelijkheid”) incorporated under the
laws of the Netherlands, having its registered office at A. Fleminglaan 1 in
Delft, the Netherlands (hereinafter to be referred to as: “DFS”), is a *;
WHEREAS, DFS and Martek Biosciences Corporation, a corporation incorporated
under the laws of the State of Delaware, United States of America, having its
principal place of business at 6480 Dobbin Road, Columbia, Maryland 21045,
United States of America (hereinafter to be referred to as: “Martek”), have
entered into that certain ARA Alliance, Purchase and Production Agreement dated
as of the date hereof, as may be amended (the “ARA Agreement”);
WHEREAS, the Guarantor and Martek have agreed that the Guarantor shall guarantee
the correct and timely fulfillment by DFS of any and all of DFS’ obligations,
undertakings, representations, warranties and covenants to Martek under or
arising out of the ARA Agreement as set forth herein;
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1. Arbitral Award Guaranty.
(a) Subject to the other terms and conditions of this Corporate Guaranty, the
Guarantor hereby unconditionally and irrevocably guarantees payment to Martek of
any amount for which DFS may be found to be indebted to Martek by virtue of a
valid arbitral award established in accordance with the provisions set forth in
Section 10.5 of the ARA Agreement including but not limited to liability for
attorneys fees and costs (“Arbitral Award”).
(b) In the event full payment of any Arbitral Award is not received by Martek
from DFS within thirty (30) days of such award being issued, Guarantor shall
immediately pay Martek the full amount of such award without any further action
on Martek’s part.
(c) Upon DFS’ failure to pay to Martek the amount of any Arbitral Award within
thirty (30) days as provided above, Guarantor agrees that Martek at its election
may proceed directly and at once, without notice, against Guarantor to collect
the amount of the Arbitral Award without first proceeding against DFS, any other
person, or any assets of DFS or of any other person.
(d) This guaranty is absolute, unconditional, and continuing, and is in no way
conditioned upon any event or contingency, other than the issuance of the
Arbitral Award, or upon any attempt to collect from DFS through the commencement
of legal proceedings or otherwise, and shall be binding upon and enforceable in
full against Guarantor without regard to any circumstance which might otherwise
constitute a defense available to, or a discharge of, Guarantor in respect of
the Arbitral Award, other then payment in full of the Arbitral Award. Guarantor
acknowledges and agrees that the Arbitral Award shall be binding on Guarantor as
if Guarantor were a party to the arbitration proceeding in which the award was
issued.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
2. Bankruptcy.
(a) If DFS is declared bankrupt (“faillissement”) or granted suspension of
payments (“surséance van betaling”) and a bankruptcy trustee or a court of
competent jurisdiction fails to respect the arbitration procedures set forth in
Section 10.5 of the ARA Agreement or enjoins, stays or otherwise delays for more
than ninety (90) days an arbitration proceeding instituted thereunder, Martek
and the Guarantor shall resolve any claims under the ARA Agreement by
arbitration conducted in accordance with the procedures set forth in such
Section 10.5 to determine the indebtedness and liability of DFS to Martek.
Guarantor agrees to pay Martek any amount of such liability or indebtedness of
DFS as established by the arbitration proceeding.
(b) In the event that DFS is the subject of a bankruptcy proceeding, Martek
hereby consents to the Guarantor’s assumption of the defence by DFS of any claim
by Martek under the ARA Agreement.
3. Claims.
Any and all claims under Section 1 of this Corporate Guaranty must be made
within * of the date of any Arbitral Award.
4. Term Date.
This Corporate Guaranty shall continue in full force and effect until the
earlier of (i) such date as all of the statutes of limitations applicable to any
cause of action Martek might have against DFS related to the ARA Agreement have
expired or (ii) the date three (3) years after the expiration or the termination
of the ARA Agreement (“Term Date”), provided that this Corporate Guaranty shall
continue in effect even after the Term Date with regard to any Arbitral Award
issued as a result of any arbitration previously commenced by Martek against DFS
before the Term Date and not yet completed as of the Term Date.
5. Licenses.
In the event the licenses granted to Martek by DFS pursuant to Section 7.4(b)
and (d) of the ARA Agreement (the “Licenses”) are terminated as a result of DFS
filing for or being placed into bankruptcy or granted suspension of payments,
Guarantor shall obtain promptly for Martek at no cost to Martek any licenses as
required for Martek to continue to have the license rights as specified in
Section 7.4(b) and (d) of the ARA Agreement. Martek reserves any and all
statutory, contractual and other legal rights to retain its rights with respect
to the Licenses notwithstanding termination or rejection in any bankruptcy or
insolvency proceeding. It is understood and agreed that if Guarantor obtains
such licenses for Martek, Martek shall not be entitled to claim damages against
DFS, or the Guarantor pursuant to Section 2, for DFS’s failure to itself provide
such Licenses from and after the date(s) on which the Guarantor obtains such
licenses for Martek.
6. Limitations.
The obligations of the Guarantor under this Corporate Guaranty shall never
exceed the aggregate of DFS’ obligations and/or liabilities under the ARA
Agreement. The liability of the Guarantor hereunder shall be without regard to a
bankruptcy or suspension of payments of DFS, and with regard solely to any
action brought by Martek pursuant to Section 2, any and all defenses and
limitations with respect to DFS’ obligations and/or liabilities under the ARA
Agreement, without regard to a bankruptcy or suspension of payments of DFS, may
also be invoked and relied upon by the Guarantor.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
7. Article *.
This Corporate Guaranty is in addition to and is not in substitution for or in
derogation of any rights Martek has against the Guarantor pursuant to any
declaration in accordance with Article *, provided, however, that Martek agrees
that it shall not be entitled to a double recovery of its damages, and (i) to
the extent that Martek recovers damages in a * Action, it shall not be entitled
to recover such damages again in an action under this Corporate Guaranty, and
(ii) to the extent Martek recovers damages in an action under this Corporate
Guaranty, it shall not be entitled to recover such damages again in a * Action.
8. Notices.
Any notice to be made to the Guarantor under this Corporate Guaranty must be
made to:
*

Attn. Chairman of the Managing Board of Directors

***
with a copy to:
*

Attn. Director Corporate Legal Affairs

***
9. Governing Law.
This Corporate Guaranty shall be governed by and interpreted in accordance with
the internal laws (excluding the conflict of laws rules) of the State of New
York, USA. The Guarantor hereby irrevocably submits to the jurisdiction of any
United States federal court sitting in New York, New York in any action or
proceeding arising out of or relating to this Corporate Guaranty, and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in any such federal court. The Guarantor further agrees
that service of any process, summons, notice or document by registered mail to
its address set forth in Section 8 above shall be effective service of process
for any action, suit or proceeding brought against the Guarantor in any such
court. The Guarantor irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Corporate
Guaranty in such courts and further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
Subject to the provisions of Section 7 hereof, the Guarantor further agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
10. Assignment.
This Corporate Guaranty shall be binding upon the successors and assigns of
Guarantor; provided, that no transfer, assignment or delegation by Guarantor
without the consent of Martek shall release Guarantor from its liabilities
hereunder.

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
11. Acknowledgement.
Guarantor acknowledges that this Corporate Guaranty is being furnished to Martek
by it in order to induce Martek to enter into the ARA Agreement with DFS.
Guarantor further acknowledges that duly authorized and competent agents or
representatives of Guarantor have read, and understand, this Corporate Guaranty
and that Guarantor has been advised by competent counsel with regard to this
Corporate Guaranty.
12. No Waiver.
No failure or delay or lack of demand, notice or diligence in exercising any
right under this Corporate Guaranty shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right under this Corporate
Guaranty.
13. Confession of Judgment.
Upon the failure or refusal of the Guarantor to pay in full the amount of any
Arbitral Award upon demand therefor, the Guarantor hereby authorizes the Clerk
of Court of record in the federal court sitting in Baltimore, Maryland, upon
application by Martek, to enter judgment in favor of Martek and against the
Guarantor in the full outstanding amount of the Arbitral Award together with
interest accrued on the Arbitral Award at the rate of six percent (6%) per year
from the date of the Arbitral Award until paid, attorneys’ fees of one percent
(1%) of the Arbitral Award and costs. The Guarantor hereby waives presentment,
demand, notice and protest and all other demands and notices in connection with
the delivery, acceptance, performance, default or enforcement hereof.
[The remainder of this page has been intentionally left blank.]

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Corporate Guaranty as of the day and year first above written.
*

                 
By:
  *   By:   *    
 
 
 
Name: *      
 
Name: *    
 
  Title: Member of the Managing Board of Directors       Title: Director
Corporate Legal Affairs    

          MARTEK BIOSCIENCES CORPORATION
      By:   /s/ Steve Dubin         Name:   Steve Dubin        Title:  
President     

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 2.104
MARTEK COSTS
Included Costs:
The Martek Costs per Unit of ARA shall equal the Variable Costs for Martek
Services per Unit of ARA plus the Fixed Costs for Martek Services per Unit of
ARA. Fixed Costs and Variable Costs shall be based on Generally Accepted
Accounting Principles and shall be based on actual or budgeted costs as
applicable.
The depreciation portion of Fixed Costs shall be based on Martek’s internal
depreciation policies which are generally on a straight line basis for twenty
years for the Company’s oil processing plants, ten to fifteen years for oil
processing machinery and equipment and five years for furniture and fixtures.
The ARA portion of assets not totally dedicated to ARA, other than production
assets (such as ERP systems), shall be depreciated by using the Martek’s
internal accounting standards applicable to Martek operations in general, but
still consistent with Generally Accepted Accounting Principles.
Excluded Costs:
The following costs shall not to be included in the Costs for Martek Services
per Unit of ARA (the “Excluded Costs”):

  •  
All costs related to the importing and re-exporting of ARA products sent to DSM
that do not meet applicable Specifications, including but not limited to related
freight, tariffs and warehousing costs.

  •  
Costs related to reworking material that originally did not meet applicable
Specifications pursuant to Section 4.7 of the Agreement.

  •  
Legal costs associated with negotiating and drafting the Alliance Agreement as
amended and the Restated Agreement.

  •  
R&D Contribution pursuant to Section 7.1(d).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 2.108
MARTEK PATENTS

                              Application or   Appl. Date or         SR/ No./
Hunton No.   Country   Patent Number   Date Issued   Title of Patent   Status
2997-4-1
  US   5,882,703    16-Mar-1999   Product Containing Mortierella Sect.
Schmuckeri Lipids   Granted
2997-4
  US   5,583,019    10-Dec-1996   Method for Production of Arachidonic Acid  
Granted
2997-4-1-1
  US   6,245,365    12-Jun-2001   Product Containing Mortierella Sect.
Schmuckeri Lipids   Granted
2997-4-1-1-1
  US   6,319,698    20-Nov-2001   Method for Producing Arachidonic Acid  
Granted
2997-4-1-1-2
  US   6,749,849    15-Jun-2004   Method for Producing Arachidonic Acid
(as amended)   Granted
2997-4-1-1-2-1
  US   7,195,791    27-Mar-2007   Method for Production of Archidontic Acid  
Granted
2997-4-1-1-2-1-1
  US   11/531,439    13-Sep-2006   Method for Production of Arachidonic Acid  
Published
2997-4-1-1-2-1-1-C1
  US   11/782,466    24-Jul-2007   Method for Production of Arachidonic Acid  
Published
2997-4-1-1-2-1-1-C2
  US   11/782,571    24-Jul-2007   Method for Production of Arachidonic Acid  
Published
2997-4-1-2
  US   6,541,049    1-Apr-2003   Method for Production of Arachidonic Acid  
Granted
2997-4-AU
  AU   711967    10-Feb-2000   Method for Production of Arachidonic Acid  
Granted
2997-4-CA
  CA   2163278    20-Nov-1995   Method for Production of Arachidonic Acid  
Pending
2997-4-EP
  EP   EP0726321    12-Jun-2002   Method for Production of Arachidonic Acid  
Granted
2997-4-EPDE
  DE   69621663.9-08   12-Jun-2002   Arachidonic Acid   Granted
2997-4-EP-DIV-1
  EP   6008737.6    16-Jan-1996   Method for Production of Arachidonic Acid  
Published
2997-4-EP-DIV-HK
  HK   2106865.7    16-Jan-1996   Method for Production of Arachidonic Acid  
Pending
2997-4-EPFR
  FR   EP0726321    12-Jun-2002   Method for Production of Arachidonic Acid  
Granted
2997-4-EPGB
  GB   EP0726321    12-Jun-2002   Method for Production of Arachidonic Acid  
Granted
2997-4-EPIT
  IT   EP0726321    12-Jun-2002   Method for Production of Arachidonic Acid  
Granted
2997-4-JP
  JP   7-314330    1-Dec-1995   Method for Production of Arachidonic Acid  
Pending
2997-4-JP-DIV-2
  JP   2007-336075    27-Dec-2007   Method for Production of Arachidonic Acid  
Published
2997-19-PAU-1-1
  AU   2008229885    19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PAU-1
  AU   2005202980    30-Jun-2008   Solventless Extraction Process   Granted
2997-19-PAU
  AU   780619    7-Apr-2005   Solventless Extraction Process   Granted
2997-19-PBR
  BR   PI0107699-0    19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PCA
  CA   2,397,665    19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PCN
  CN   zk01806424.8    11-Feb-2009   Solventless Extraction Process   Granted
2997-19-PCN-DIV
  CN   200810184934.X   19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PCZ
  CZ   2002-2506    19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PEP
  EP   1942672.5    19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PHK
  HK   03102740.6    19-Jan-2001   Solventless Extraction Process   Published
2997-19-PHU
  HU   P0300556    19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PID
  ID   WO0200201683    19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PIL
  IL   150772    19-Jan-2001   Solventless Extraction Process   Pending

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

                              Application or   Appl. Date or         SR/ No./
Hunton No.   Country   Patent Number   Date Issued   Title of Patent   Status
2997-19-PIN-1
  IN   6878/DELNP/2006   19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PIN
  IN   2002/00711/DEL   19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PJP
  JP   4020642    5-Oct-2007   Solventless Extraction Process   Granted
2997-19-PJP-1
  JP   2005-137044    19-Jan-2001   Solventless Extraction Process   Published
2997-19-PKR
  KR   2002-7009287    19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PMX-1
  MX   PA/a/2005/009334   19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PMX
  MX   232230    18-Nov-2005   Solventless Extraction Process   Granted
2997-19-PNO
  NO   20023449    19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PNZ
  NZ   520287    10-May-2004   Solventless Extraction Process   Granted
2997-19-PPL
  PL   P356587    19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PPL-1
  PL   P387119    19-Jan-2001   Solventless Extraction Process   Pending
2997-19-PRU
  RU   2336307    19-Jan-2001   Solventless Extraction Process   Granted
2997-19-PSG
  SG   90582    28-Feb-2006   Solventless Extraction Process   Granted
2997-19-TH
  TH   063198    22-Jan-2001   Solventless Extraction Process   Pending
2997-19-TW-1
  TW   94128361    8-Mar-2001   Solventless Extraction Process   Pending
2997-19-TW
  TW   I 293648    21-Feb-2008   Solventless Extraction Process   Granted
2997-19-1-C3
  US   11/782,449    24-Jul-2007   Solventless Extraction Process   Published
2997-19-1-C2
  US   11/782,434    24-Jul-2007   Solventless Extraction Process   Published
2997-19-1-C1
  US   11/782,416    24-Jul-2007   Solventless Extraction Process   Published
2997-19
  US   6,750,048    15-Jun-2004   Solventless Extraction Process   Granted
2997-19-1
  US   7,351,558    1-Apr-2008   Solventless Extraction Process   Granted
2997-19-PCT
  WO   US01/01806    19-Jan-2001   Solventless Extraction Process   Nat Phase
2997-19-PZA
  ZA   2002/5790    23-Sep-2003   Solventless Extraction Process   Granted
2997-42-PAU-DIV
  AU   2009200718    12-Dec-2002   Extraction and Winterization of Lipids from
Oil Seed and Microbia Sources   Pending
2997-42-PAU
  AU   2002366642    26-Mar-2009   Extraction and Winterization of Lipids From
Oil Seed and Microbial Sources   Granted
2997-42-PCA
  CA   2469647    12-Dec-2002   Extraction and Winterization of Lipids From Oil
Seed and Microbial Sources   Pending
2997-42-PCN
  CN   ZL02828043.1   2-Aug-2006   Extraction and Winterization of Lipids from
Oilseed and Microbial Sources   Granted
2997-42-PEP
  EP   02791414.2    12-Dec-2002   Extraction and Winterization of Lipids from
Oilseed and Microbial Sources   Published
2997-42-PJP
  JP   2003-550880    12-Dec-2002   Extraction and Winterization of Lipids from
Oilseed and Microbial Sources   Published
2997-42-PNO
  NO   20042929    12-Dec-2002   Extraction and Winterization of Lipids From
Oilseed and Microbial Sources   Pending
2997-42-PUS
  US   7,419,596    2-Sep-2008   Extraction and Winterization of Lipids From
Oilseed and Microbial Sources   Granted
2997-42-PUS-1
  US   12/184,974    1-Aug-2008   Extraction and Winterization of Lipids From
Oilseed and Microbial Sources   Published
2997-42-PCT
  WO   US02/39930    12-Dec-2002   Extraction and Winterization of Lipids from
Oilseed and Microbial Sources   Nat Phase
2997-45-PAU
  AU   2003237182    8-Jan-2009   High-Quality Lipids and Methods for Producing
by Enzymatic Liberation form Biomass   Granted
2997-45-PAU-1
  AU   2008252072    3-May-2003   High-Quality Lippids and Methods for Producing
by Enzymatic Liberation from Biomass   Pending

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

                              Application or   Appl. Date or         SR/ No./
Hunton No.   Country   Patent Number   Date Issued   Title of Patent   Status
2997-45-PCA
  CA   2484334    3-May-2003   High-Quality Lipids and Methods for Producing by
Enzymatic Liberation From Biomass   Pending
2997-45-PEP
  EP   03736552.5    3-May-2003   HIGH-QUALITY LIPIDS AND METHODS FOR
PRODUCING BY ENZYMATIC LIBERATION FROM
BIOMASS   Published
2997-45-1
  US   10/971,723    22-Oct-2004   Methods for Producing Lipids by
Liberation from Biomass   Published
2997-45-PUS
  US   10/513,576    11-Oct-2005   High-Quality Lipids and Methods for Producing
by Enzymatic Liberation From Biomass   Published
2997-45-PCT
  WO   PCT/US03/14177   3-May-2003   High-Quality Lipids and Methods for
Production by Enzymatic Liberation from Biomass   Nat Phase
2997-46-PAU
  AU   2003238264    18-Jun-2003   Stable Emulsions of Oils in Aqueous Solutions
and Methods for Producing Same   Pending
2997-46-PCA
  CA   2489391    18-Jun-2003   Stable Emulsions of Oils in Aqueous Solutions
and Methods for Producing Same   Pending
2997-46-PEP
  EP   03737159.8    18-Jun-2003   Stable Emulsions of Oils in Aqueous Solutions
and Methods for Producing Same   Published
2997-46-EPHK
  HK   05109565.1    18-Jun-2003   Stable Emulsions of Oils in Aqueous Solutions
and Methods for Producing Same   Published
2997-46-PJP
  JP   2004-512524    18-Jun-2003   Stable Emulsions of Oils in Aqueous
Solutions and Methods for Producing Same   Pending
2997-46-PJP-DIV
  JP   2006-144750    25-May-2006   Stable Emulsions of Oils in Aqueous
Solutions and Methods for Producing Same   Published
2997-46-PUS
  US   10/518,957    27-Jun-2005   Stable Emulsions of Oils in Aqueous Solutions
and Methods for Producing Same   Pending
2997-46-PCT
  WO   US03/19108    18-Jun-2003   Stable Emulsions of Oils in Aqueous Solutions
and Methods for Producing Same   Nat Phase
62611.000324-AT
  AT   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000009
  AU   661674    21-Nov-1995   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000324-BE
  BE   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000012
  BR   PI9205519.2    22-Jan-1992   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Appealed
62611.000013
  CA   2101273    2-Apr-2002   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000324-CH
  CH   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000324-DE
  DE   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000324-DK
  DK   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000352
  EP   06077261.3    22-Jan-1992   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Published

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

                              Application or   Appl. Date or         SR/ No./
Hunton No.   Country   Patent Number   Date Issued   Title of Patent   Status
62611.000324
  EP   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   EPGrant
62611.000324-ES
  ES   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000324-FR
  FR   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000324-GB
  GB   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000324-GR
  GR   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000378
  HK   07113851.4    19-Dec-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Published
62611.000021
  ID   ID0000393    22-Dec-1995   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000022
  IL   100732    1-Oct-1995   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000324-IT
  IT   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000324-LU
  LU   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000324-MC
  MC   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000124
  MX   183638    6-Jan-1997   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000027
  MX   202940    6-Jul-2001   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000324-NL
  NL   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000030
  NZ   241358    8-Feb-1995   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000032
  PH   1992-43811    22-Aug-2002   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000033
  RU   2120998    22-Jan-1992   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000324-SE
  SE   EP1642983    11-Apr-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000057
  US   5658767    19-Aug-1997   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

                                  Application or   Appl. Date or         SR/
No./ Hunton No.   Country   Patent Number   Date Issued   Title of Patent  
Status
62611.000031
  WO   PCT/US92/00517   22-Jan-1992   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Nat Phase
62611.000034
  ZA   92/0454    28-Oct-1992   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000273
  AT   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000043
  AU   713567    16-Mar-2000   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000274
  BE   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000359
  BR   PI9612999-9    3-Jan-1996   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Pending
62611.000044
  BR   PI9607179-6    3-Jan-1996   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Published
62611.000045
  CA   2209513    28-May-2002   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000272
  CH   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000321
  CN     200510071295.2     3-Jan-1996   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Published
62611.000046
  CN   96192002.5    3-Jan-1996   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Published
62611.000397
  CN     200910006766.X     3-Jan-1996   Arachidonic Acid and Methods for the
Production and Use Thereof   Pending
62611.000271
  DE   69627816.2    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000275
  DK   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000058
  EA   001036    28-Aug-2000   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000048
  EP   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   EPGrant
62611.000260
  EP   03076254.6    3-Jan-1996   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Published
62611.000276
  ES   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000347
  FI   20060617    26-Jun-2006   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Pending

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

                              Application or   Appl. Date or         SR/ No./
Hunton No.   Country   Patent Number   Date Issued   Title of Patent   Status
62611.000049
  FI   117442    13-Oct-2006   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000270
  FR   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000269
  GB   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000268
  GR   20030402977    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000346
  HK   06105700.4    3-Jan-1996   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Published
62611.000299
  HK   04101355.3    3-Jan-1996   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Published
62611.000267
  IE   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000266
  IT   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000326
  JP   2009-80997    30-Mar-2009   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Pending
62611.000401
  JP   2009-80997    30-Mar-2009   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Pending
62611.000050
  JP   4014219    21-Sep-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000325
  JP   2005-368593    21-Dec-2005   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Published
62611.000326
  JP   2007-158505    15-Jun-2007   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Published
62611.000348
  KR   10-2006-7015060   26-Jul-2006   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Pending
62611.000357
  KR   10-2008-7015041   20-Jun-2008   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Pending
62611.000265
  LU   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000263
  MC   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000051
  MX   234429    13-Feb-2006   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000264
  NL   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

                              Application or   Appl. Date or         SR/ No./
Hunton No.   Country   Patent Number   Date Issued   Title of Patent   Status
62611.000052
  NO   320117    3-Jan-1996   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000054
  PL   187694    14-Jan-2004   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000261
  PT   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000262
  SE   EP0800584    2-May-2003   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000055
  SG   42669    30-Mar-1999   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Granted
62611.000053
  WO   PCT/US96/00182   3-Jan-1996   ARACHIDONIC ACID AND METHODS FOR THE
PRODUCTION AND USE THEREOF   Nat Phase
62611.000105
  US   6166231    26-Dec-2000   TWO PHASE EXTRACTION OF OIL FROM BIOMASS  
Granted
2997-33-PAE
  AE   PCT/AE 378/2003   14-May-2002   Production of Use of a Polar Lipid-Rich
Fraction Containing Omega-3 and/or Omega-6 Highly Unsaturated Fatty Acids from
Microbes, Genetically Modified Plant Seeds and Marine Organisms   Pending
2997-33-PAU-DIV
  AU   2009200194    14-May-2002   Production of Use of a Polar Lipid-Rich
Fraction Containing Omega-3 and/or Omega-6 Highly Unsaturated Fatty Acids from
Microbes, Genetically Moeified Plant Seeds and Marine Organisms   Pending
2997-33-PAU
  AU   2002309856    14-May-2002   Production of Use of a Polar Lipid-Rich
Fraction Containing Omega-3 and/or Omega-6 Highly Unsaturated Fatty Acids from
Microbes, Genetically Modified Plant Seeds and Marine Organisms   Published
2997-33-PCA
  CA   2,451,116    14-May-2002   Production of Use of a Polar Lipid-Rich
Fraction Containing Omega-3 and/or Omega-6 Highly Unsaturated Fatty Acids from
Microbes, Genetically Modified Plant Seeds and Marine Organisms   Pending
2997-33-PEP
  EP   02736881.0    14-May-2002   Production of Use of a Polar Lipid-Rich
Fraction Containing Omega-3 and/or Omega-6 Highly Unsaturated Fatty Acids from
Microbes, Genetically Modified Plant Seeds and Marine Organisms   Published
2997-33-PJP
  JP   2002-589426    14-May-2002   Production of Use of a Polar Lipid-Rich
Fraction Containing Omega-3 and/or Omega-6 Highly Unsaturated Fatty Acids from
Microbes, Genetically Modified Plant Seeds and Marine Organisms   Published

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

                              Application or   Appl. Date or         SR/ No./
Hunton No.   Country   Patent Number   Date Issued   Title of Patent   Status
2997-33-PJP-DIV
  JP   2007-289167    21-Oct-2004   Production of Use of a Polar Lipid-Rich
Fraction Containing Omega-3 and/or Omega-6 Highly Unsaturated Fatty Acids from
Microbes, Genetically Modified Plant Seeds and Marine Organisms   Published
2997-33-PMX
  MX   PA/a/2003/010399   14-May-2002   Production and Use of a Polar Lipid-Rich
Fraction Containing Omega-3 and/or Omega-6 Highly Unsaturated Fatty Acids From
Microbes, Genetically Modified Plant Seeds and Marine Organisms   Pending
2997-33-PUS
  US   10/457,066    21-Oct-2004   Production and Use of a Polar Lipid-Rich
Fraction   Pending
2997-33-PCT
  WO   US02/15454    14-May-2002   Production of Use of a Polar Lipid-Rich
Fraction Containing Omega-3 and/or Omega-6 Highly Unsaturated Fatty Acids from
Microbes, Genetically Modified Plant Seeds and Marine Organisms   Nat Phase

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 2.109
MARTEK KNOW-HOW
Main fields of expertise:
Strains and strain improvement methodologies:

  •  
Strains identified with significantly higher productivity and ARA potency than
the *

  •  
*

  •  
*

Fermentation:

  •  
*

  •  
*

Downstream Processing:

  •  
*

  •  
*

  •  
*

  •  
*

  •  
*

  •  
*

Product Formulation:

  •  
*

  •  
*

Product Characterization:

  •  
*

Transgenic Oilseeds:

  •  
*

Feed Applications:

  •  
*

  •  
*

  •  
*

  •  
*

Ingredient Forms:

  •  
*

  •  
*

Product Safety and Toxicology:

  •  
*

  •  
*

Product Efficacy & Health Benefits:

  •  
*

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission



 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 2.118
* CUSTOMERS

  1.  
*

  2.  
*

  3.  
*

  4.  
*

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 4.2(a)
DSM BIOMASS CERTIFICATE OF ANALYSIS

         
(DSM LOGO) [c89955c8995500.gif]
  Certificate of Analysis   ARA-CoA-004M   ARA Biomass   Revision 1       13
July 2009

Product no: 2984

            Parameters   Requirements   Result
Description
  Granulate      
Smell
  Characteristic    
Color
  Brown      
*
  *      
*
  *      
*
  *      
*
  *      
*
  *      
*
  *      
*
  *      
*
  *      
*
  *      

Storage:

  •  
Below -2°C +/- 3°C, preferably lower temperatures
    •  
Protected from light
    •  
Dry conditions

Packaging:

  •  
Big Bags (polypropylene with polyethylene liner), anti static
    •  
Labeled with product number, batch number, production number, production date
and storage conditions on both inner and outer bag

*
Remarks

     
 
   
Date:
  QA-Manager:

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 4.2(b)
MARTEK FINISHED OIL CERTIFICATE OF ANALYSIS

             
(MARTEK LOGO) [c89955c8995501.gif]
  Certificate of Analysis
 
           
 
  ARASCO®
 
           
 
  Arachidonic Acid
 
           
 
  Lot No.       *
 
           
 
  Country of Origin       United States
 
           
 
  Date of Manufacture       *
 
           
 
  Expiration Date (frozen, -20oC)       *

      General Characteristics    
 
   
Description:
  Vegetable oil from fungi, which contains approximately 40% Arachidonic Acid
(ARA)
Appearance:
  Clear, free flowing yellow liquid oil (triglyceride) at 40oC
Aroma
  Characteristic
Antioxidants
  *

              Chemical Characteristics   Units   Specification   Result  
Arachidonic Acid
  Area %   *   *
Arachidonic Acid
  mg/g   — *   *
*
  %   *   *
Free Fatty Acid
  %   max 0.4   *
*
  meq/kg   *   *
*
  %   *   *
*
  %   *   *
*
  %   *   *
*
  %   *   *

              Elemental Composition   Units   Specification   Result  
*
  ppm   *   *
*
  ppm   *   *
*
  ppm   *   *
*
  ppm   *   *
*
  ppm   *   *
*
  ppm   *   *
*
  ppm   *   *
*
  ppm   *   *
*
  ppm   *   *
*
  ppm   *   *
*
  ppm   *   *
*
  ppm   *   *
*
  ppm   *   *

                          Fatty Acid Profile   Units     Specification    
Result    
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  
*
  Area %     *       *  

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

         
Martek Biosciences Corporation certifies this product is vegetable oil from
fungi, which contains approximately 40% Arachidonic Acid (ARA), and meets the
product specifications as outlined above. ARASCO® is Kosher and Halal Certified
and is BSE/TSE free.
  Released By:
 
    Jennifer Zaffarano
Release Specialist I
 

      *  
Martek will endorse the results of this Certificate of Analysis for a period of
up to three years from the date of manufacture if the material is stored frozen
(~-20°C) in the original, unopened containers. Beyond three years, we recommend
the quality of the material be confirmed prior to use, by retesting the
Certificate of Analysis parameters.

             
Martek Biosciences Corporation
  Martek Biosciences Boulder Corporation   Martek Biosciences Kingstree
Corporation   Martek Biosciences Corporation
6480 Dobbin Road
  4909 Nautilus Court North   1416 N. Williamsburg County Highway   555 Rolling
Hills Lane
Columbia, MD 21045
  Boulder, CO 80301   Kingstree, SC 29556   Winchester, KY 40391
(800) 662-6339
  (303) 381-8100   (843) 381-8485   (859) 744-0920
(410) 740-0081
  Research and Development   Manufacturing   Manufacturing
Customer Service
           

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 4.6(a)
MANUFACTURING CHANGES
A. Documentation: All process changes must be documented and approved by
management level representatives from the departments applicable to the process
change, including but not limited to, Process Development, Manufacturing, and
Quality Assurance. DSM and Martek will each maintain a log of all process
changes, which will be accessible to the other party. Process changes are
permanent modifications made to the manufacturing and testing processes.
Temporary process deviations will be appropriately documented by each party in
the applicable production and testing records and addressed by the Committee.
B. Major vs. minor changes: Changes are categorized as “minor” or “major”
process changes, as summarized in the examples below:

  •  
Minor changes (Any change that has an impact to yield or process efficiency)

  •  
Fermentation — *.
    •  
Pasteurization, Filtration, Extrusion and Drying — *.
    •  
Extraction and RBD — *.

  •  
Major changes (Any change that has or may have a detectable and significant
effect on final product properties as specified in the product specification
forms)

  •  
Fermentation — *.
    •  
Pasteurization, Filtration, Extrusion and Drying — *.
    •  
Extraction and RBD — *.

All changes not specified above must be discussed by the Quality Subcommittee
with recommendation to the Steering Committee as appropriate.
C. Customer notification requirements:

  •  
Both parties will provide pre-notification of any change to production controls,
processes and test methods to allow the other party to determine if a change is
major or minor prior to implementation.

  •  
All major process and test method changes require approval of the other party
prior to implementation.

  •  
Martek is responsible to determine if and when process or test method changes
require customer notification within the Martek ARA Fields of Use.

  •  
Martek is responsible to determine if and when a process or test methods change
requires regulatory review within the Martek ARA Fields of Use.

Version 4 — Modified July 13, 2009

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 4.6(b)
QUALIFICATION REQUIREMENTS

          Physical Description       Method
Description:
  Vegetable oil from m. alpina fungi    
Appearance:
  Clear, free-flowing liquid at 40° C   Visual
Color:
  Light-medium yellow   Visual
Odor:
  Characteristic (1)   Sensory panel evaluation

                  Fatty Acid Composition           Sensory Limits (1)    
*
  *   *   *    
*
  *   *   *   *
*
  *   *   *   *
*
  *   *   *   *
*
  *   *   *   *
*
  *   *   *    
*
  *   *   *   *
*
  *   *   *   *
*
  *   *   *   *
*
  *   *   *   *
*
  *   *        
*
  *   *   Stability    
*
  *   *   *    
Others
  —   *        

                  Chemical Analyses   Units   Minimum   Maximum   Method
*
  mg/g   *   *   *
*
  %   *   *   *
*
  meq/kg   *   *   *
*
  —   *   *   *
*
  —   *   *   *
*
  %   *   *   *
*
  %   *   *   *
*
  %   *   *   *
*
  %   *   *   *  
Elemental Analyses
               
*
  ppm   *   *   *
*
  ppm   *   *   *
*
  ppm   *   *   *
*
  ppm   *   *   *
*
  ppm   *   *   *
*
  ppm   *   *   *
*
  ppm   *   *   *
*
  ppm   *   *   *
*
  ppm   *   *   *
*
  ppm   *   *   *
*
  ppm   *   *   *
*
  ppm   *   *   *
*
  ppm   *   *   *

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 6.1-A
BELVIDERE USAGES

                              Variable Cost Component   UOM   2009   2010   2011
  2012   2013   2014  
Dextrose
  Kg/Unit   *   *   *   *   *   *
Yeast Extract
  Kg/Unit   *   *   *   *   *   *
Electricity
  kWh/Unit   *   *   *   *   *   *
Natural Gas
  Dthm/Unit   *   *   *   *   *   *

The total of all other Variable Cost Components will be equal to $*/ Unit for
each year (2010 - 2014). The Usages listed above are subject to adjustment based
on the provisions of Sections 4.3(b), 4.6(d), and 6.3(c).

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 6.1-B
2009 DSM VARIABLE COSTS PER UNIT OF ARA

                                  Capua   Units     Rate     Usage/Unit    
Cost/Unit  
Dextrose
  €/Kg     *       *       *  
Yeast Extract
  €/Kg     *       *       *  
Electricity
  €/kWh     *       *       *  
Natural Gas
  €/mc     *       *       *  
Other
                            *  
 
                             
 
                            *    
 
                  @ $*/€     *  

                                  Belvidere   Units     Rate     Usage/Unit    
Cost/Unit  
Dextrose
  $/Kg     *       *       *  
Yeast Extract
  $/Kg     *       *       *  
Electricity
  $/kWh     *       *       *  
Natural Gas
  $/Dthm     *       *       *  
Other
                            *  
 
                             
 
                            *  

                      2009 Volume (MT)     Total Cost (000s)   Capua     *      
*   Belvidere     *       *  
 
            Total     *       *    
Weighted average Variable Cost per Unit of ARA
            *  

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 6.2-A
2009 QUARTERLY RECONCILIATION FORMAT
2009 Quarterly Reconciliation

                 
Total (Credit)/Debit
  € *     € *  

2009 Budgeted Price per Kg of 40% ARA Crude Oil

                 
DSM Fixed Costs
          $ *  
DSM Variable Costs
          $ *  
DSM Mark Up
          $ *  
 
           
Budgeted Price (Kg)
  € *     $ *    
 
    *       *  
 
    -       -  
Conversion Factor (Biomass:Crude Oil)
    *       *  
Budgeted Biomass Price (Kg)
  € *     $ *  

Volume and Currency Reconciliation

                                 
Total 40% Crude Oil Extracted (Kg)
    *                          
* Volume Split
    *       *                  
 
                               
Total Amounts Due
  € *     $ *                  
Invoice Amounts Paid
  € *     $ *                  
 
                           
 
                  $ *     (Credit)/Debit
 
                  € *     (Credit)/Debit

Rate Reconciliation

                                                                      Budgeted  
                    *   Budget Rate     Actual Rate     Usage           Delta  
       
*
  € *     € *       *             € *          
*
  € *     € *       *             € *          
*
  € *     € *       *             € *          
*
  € *     € *       *       +     € *          
 
                                             
 
                                  € *     Total Delta
 
                            X       *     Crude Oil (Kg)
 
                                             
 
                                  € *     (Credit)/Debit
*
                                               
*
  $ *     $ *       *             $ *          
*
  $ *     $ *       *             $ *          
*
  $ *     $ *       *             $ *          
*
  $ *     $ *       *             $ *          
 
                                             
 
                                  $ *     Total Delta
 
                                    *     Crude Oil (Kg)
 
                                             
 
                                  $ *     (Credit)/Debit

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
RBD Yield Reconciliation

                                         
Total 40% Crude Oil In (Kg)
    *                                  
Total 40% Finished Oil Out (Kg)
    *       *     Yield                
Total 40% Finished Oil Expected (Kg)
    *       *     Yield                
 
    -                              
40% Finished Oil Difference
    *                                  
40% Crude Oil Difference
    *                                    
50% of Variable Costs
  $ *                                  
100% of DSM Mark Up
  $ *                                  
 
                                     
50% Variable Cost + 100% DSM Mark Up
  $ *                                  
 
                                     
 
                          $ *     (Credit)/Debit

                 
Martek Profit Sharing Fee (Q4 only)
  $ *     Debit
 
               
DSM ARA Field of Use & Adult ARA Applications Royalty (Q4 only)
  $ *     (Credit)

Adjusted Annual Fixed Costs Reconciliation (Q4 only)

                         
Total 40% Crude Oil Delivered to Martek (Kg)
    *     (excluding Carryover Units)        
Total 40% Crude Oil Produced by DSM (Kg)
    *     (excluding Carryover Units)        
 
    *                  
 
     
Agreed Annual Fixed Costs
  $ *                  
 
                       
Adjusted Annual Fixed Costs
  $ *                  
Aggregate Agreed Annual Fixed Costs per Unit of ARA paid
  $ *                  
 
          $ *     (Credit)/Debit

      Note:  
the above reconciliation format example illustrates common calculations, but
does not include all possible reconciliation lines.
  *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement
SCHEDULE 6.2-B
2010-2014 QUARTERLY RECONCILIATION FORMAT
2010 Quarterly Reconciliation

                 
Total (Credit)/Debit
  € *     € *  

2010 Budgeted Price per Kg of 40% ARA Crude Oil

                 
DSM Fixed Costs
          $ *  
DSM Variable Costs
          $ *  
DSM Mark Up
          $ *  
 
           
Budgeted Price (Kg)
  € *     $ *    
 
            *  
 
    -       -  
Conversion Factor (Biomass:Crude Oil)
            *  
Budgeted Biomass Price (Kg)
          $ *  

Volume and Currency Reconciliation

                                 
Total 40% Crude Oil Extracted (Kg)
    *                          
25%-75% Volume Split
    *       *                    
Total Amounts Due
  € *     $ *                  
Invoice Amounts Paid
  € *     $ *                                                
 
                  $ *     (Credit)/Debit
 
                  € *     (Credit)/Debit

Rate Reconciliation

                                                              Budgeted          
      *   Budget Rate     Actual Rate     Usage     Delta          
*
  $ *     $ *       *     $ *          
*
  $ *     $ *       *     $ *          
*
  $ *     $ *       *     $ *          
*
  $ *     $ *       *     $ *          
 
                                     
 
                          $ *     Total Delta
 
                            *     Crude Oil (Kg)
 
                                     
 
                          $ *     (Credit)/Debit

RBD Yield Reconciliation

                                 
Total 40% Crude Oil In (Kg)
    *                          
Total 40% Finished Oil Out (Kg)
    *       *     Yield          
Total 40% Finished Oil Expected (Kg)
    *       *     Yield          
 
    -                          
40% Finished Oil Difference
    *                          
40% Crude Oil Difference
    *                            
50% of Variable Costs
  $ *                          
100% of DSM Mark Up
  $ *                          
 
                             
50% Variable Cost + 100% DSM Mark Up
  $ *                          
 
                             
 
                  $ *     (Credit)/Debit

      *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



Schedules to the First Amended and Restated ARA Alliance, Purchase and
Production Agreement

                 
Martek Profit Sharing Fee (Q4 only)
  $ *     Debit  
DSM ARA Field of Use & Adult ARA Applications Royalty (Q4 only)
  $ *     (Credit)

Adjusted Annual Fixed Costs Reconciliation (Q4 only)

                                 
Total 40% Crude Oil Delivered to Martek (Kg)
    *     (excluding Carryover Units)                
Total 40% Crude Oil Produced by DSM (Kg)
    *     (excluding Carryover Units)                
 
                             
 
    *                          
 
                               
Agreed Annual Fixed Costs
  $ *                          
 
                               
Adjusted Annual Fixed Costs
  $ *                          
Aggregate Agreed Annual Fixed Costs per Unit of ARA paid
  $ *                          
 
                             
 
                  $ *     (Credit)/Debit

      Note:  
the above reconciliation format example illustrates common calculations, but
does not include all possible reconciliation lines.
  *  
The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.3(a)
DSM FIXED COSTS PAYMENT CALCULATION IN THE EVENT OF DSM SHORTFALLS
*

 

 



--------------------------------------------------------------------------------



 



         
Example 1
       
Units of ARA forcasted for purchase (prior Nov)
    *  
Agreed Annual Fixed Costs
  $ *  
Agreed Annual Fixed Costs per Unit of ARA
  $ *  
Units of ARA delivered to Martek
    *  
Total Units of ARA produced by DSM
    *  
Ratio of Units of ARA delived to produced
    *  
(A) Adjusted Annual Fixed Costs
  $ *  
(B) Aggregate sum of DSM Fixed Costs paid
  $ *            
Difference to be paid to DSM
  $ *  

                                                                 
Example 2
  Year 1-Q1     Year 1-Q2     Year 1-Q3     Year 1-Q4     Year 2-Q1     Year
2-Q2     Year 2-Q3     Year 2-Q4
Units of ARA forcasted for purchase (prior Nov)
    *                               *                          
Agreed Annual Fixed Costs
  $ *                             $ *                          
Agreed Annual Fixed Costs per Unit of ARA
  $ *                             $ *                          
Units of ARA requested in Martek Firm Order
    *       *       *       *       *       *       *       *  
Units of ARA delivered to Martek
    *       *       *       *       *       *       *       *  
DSM Shortfall
    *       *       *       *       *       *       *       *  
Cumulative four (4) Rolling DSM Shortfall
    *       *       *       *       *       *       *       *  
Units of ARA delivered to Martek
                            *                               *  
Total Units of ARA produced by DSM
                            *                               *  
Ratio of Units of ARA delived to produced
                            *                               *  
Adjusted Annual Fixed Costs
                          $ *                             $ *  
Units of ARA requesed in Martek Firm Orders
                            *                               *  
Shortfall Fixed Costs per Unit of ARA
                          $ *                             $ *  
(A) Adjusted Annual Fixed Costs
                          $ *                                  
(B) Aggregate sum of DSM Fixed Costs paid
                          $ *                                  
 
                                               
Difference to be paid to DSM
                          $ *             (Credit) to Martek   $ *          
 
                                                               
Shortfall Fixed Costs
                          $ *                             $ *  
Aggregate sum of DSM Fixed Costs paid
                    *     $ *                       -     $ *  
 
                                               
6.3(a)(ii) (Credit)/Debit
                          $ —                             $ *  
 
                                                               
Units of ARA produced and sold by Martek > 40,000 Units
                            *                               *  
Shortfall Fixed Costs per Unit of ARA
                    x     $ *                       x     $ *  
 
                                               
6.3(a)(i)(X)Debit
                          $ *                             $ *  
 
                                                               
DSM Mark Up per Unit of ARA
                          $ *                             $ *  
Adjusted DSM Variable Cost per Unit of ARA
                          $ *                             $ *  
Shortfall Fixed Costs per Unit of ARA
                          $ *                       +     $ *  
 
                                               
Sum
                          $ *                       =     $ *  
Third party price per Unit of ARA
                                                    -     $ *  
 
                                               
Difference
                          $ *                       =     $ *  
Units of ARA produced by a third party and sold by Martek > 40,000 Units
                      *                       x       *  
6.3(a)(i)(Y) Debit
                          $ *                       =     $ *    
Total (Credit)/Debit
                          $ *                             $ *  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.4(d)-1
ANNUAL DEPRECIATION OF UNDEPRECIATED * COSTS

                                                                               
      2009     2010     2011     2012     2013     2014     2015     2016    
2017     2018  
Total Beginning Book Value of Undepreciated * Costs
    *       *       *       *       *       *       *       *       *       *  
 
                                                                               
Fermentors and Equipment
                                                                               
Phase 1 Project
    *       *       *       *       *       *       *       *       *       *  
Phase 2 Project
    *       *       *       *       *       *       *       *       *       *  
Fire Upgrades
    *       *       *       *       *       *       *       *       *       *  
 
                                                                               
Building
                                                                               
Phase 1 Project
    *       *       *       *       *       *       *       *       *       *  
Phase 2 Project
    *       *       *       *       *       *       *       *       *       *  
 
                                                                               
Additional ARA Investments
                                                                               
Prior to 2009
    *       *       *       *       *       *       *       *       *       *  
 
                                                                               
Total Ending Book Value of Undepreciated * Costs
    *       *       *       *       *       *       *       *       *       *  

DSM’s capital costs for Approved Expansion Plans and Approved Capital Assets
shall be depreciated on a straight-line basis over a * period starting at the
time such expansion is placed into production. The final amount is subject to
verification by Martek including, at Martek’s option, an independent audit of
such amount.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.4(d)-2
ANNUAL DEPRECIATION OF UNDEPRECIATED PRE-2004 COSTS

                                                              2009     2010    
2011     2012     2013     2014     2015  
Total Beginning Book Value of Undepreciated Pre-2004 Costs
    *       *       *       *       *       *       *  
 
                                                       
Fermentors and Equipment
                                                       
Phase 1 Existing
    *       *       *       *       *       *       *  
Phase 2 Existing
    *       *       *       *       *       *       *  
 
                                                       
Building
                                                       
Phase 1 Existing
    *       *       *       *       *       *       *  
Phase 2 Existing
    *       *       *       *       *       *       *  
 
                                                       
Shared Assets
                                                       
Pilot Plant
    *       *       *       *       *       *       *  
Utilities
    *       *       *       *       *       *       *  
 
                                                       
Total Ending Book Value of Undepreciated Pre-2004 Costs
    *       *       *       *       *       *       *  

The above listed DSM’s capital costs shall be depreciated as indicated above.
The final amount is subject to verification by Martek including, at Martek’s
option, an independent audit of such amount. The shared asset values reflect 50%
of the actual book value allocated to Martek.

 

 